Exhibit 10.1

 

EXECUTION VERSION

 

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

SARA LEE CORPORATION,

 

SARAMAR, LLC

 

AND

 

FARMER BROS. CO.

 

DECEMBER 2, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. PURCHASED ASSETS; ASSUMED LIABILITIES

1

 

 

1.1.

Purchased Assets

1

1.2.

Limitations on Assignability

5

1.3.

Excluded Assets

5

1.4.

Assumption of Liabilities

8

1.5.

Excluded Liabilities

9

1.6.

DISCLAIMER OF WARRANTIES

9

 

 

 

ARTICLE II. PURCHASE PRICE

10

 

 

 

2.1.

Purchase Price

10

2.2.

Allocation

11

2.3.

Prorations

11

2.4.

Income Taxes

12

2.5.

Closing Costs, Transfer Taxes and Fees

12

2.6.

Post-Closing Consumable Inventory and Prepaid Expense Adjustment

13

2.7.

Promotional Expense Proration

15

 

 

 

ARTICLE III. CLOSING

16

 

 

 

3.1.

The Closing

16

3.2.

Seller Parties’ Closing Deliveries

16

3.3.

Buyer’s Closing Deliveries

19

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER

20

 

 

 

4.1.

Corporate Organization

20

4.2.

No Violation

21

4.3.

Authority

21

4.4.

Realty

22

4.5.

Compliance with Laws

22

4.6.

Financial Statements and Condition

22

4.7.

Consents and Approvals

23

4.8.

Absence of Certain Changes or Events

23

4.9.

Payment of Taxes

23

4.10.

Owned Real Property

24

4.11.

Leased Real Property

24

4.12.

Tangible Personal Property

25

 

i

--------------------------------------------------------------------------------


 

4.13.

Vehicles; Routes; Personal Property Leases; Prepaid Expenses; Promotional
Accruals

25

4.14.

Litigation

26

4.15.

Intellectual Property

26

4.16.

Permits

27

4.17.

Contracts

27

4.18.

No Other Agreement

29

4.19.

Employee Plans

30

4.20.

Labor and Employee Matters

31

4.21.

Hazardous Substances

32

4.22.

Brokers’ Fees and Commissions

33

4.23.

Consumable Inventory

33

4.24.

Certain Payments

33

4.25.

Customers

34

4.26.

LOI Compliance

34

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER

34

 

 

 

5.1.

Corporate Organization

34

5.2.

Authority

34

5.3.

No Violation

35

5.4.

Consents and Approvals

35

5.5.

Brokers’ Fees and Commissions

35

5.6.

Litigation

35

5.7.

Investigation By Buyer

35

5.8.

Availability of Financing

36

 

 

 

ARTICLE VI. COVENANTS

36

 

 

 

6.1.

Conduct of DSD Business Prior to the Closing

36

6.2.

Employees and Employee Benefits

37

6.3.

Access to Information

40

6.4.

Historical Financial Statements

40

6.5.

Public Announcements

42

6.6.

Supplements to Schedules

42

6.7.

Mixed Use Contracts

43

6.8.

Release of Certain Obligations

44

6.9.

Access to Records; Facilities

44

6.10.

Buyer’s Insurance

44

6.11.

Confidentiality Agreement

45

6.12.

Tax Matters

46

6.13.

Use of Names

47

6.14.

Negative Covenant

47

 

ii

--------------------------------------------------------------------------------


 

6.15.

IT Carve Out

48

6.16.

Brew Equipment Service; DSD Referral

48

6.17.

Shared Customers

49

6.18.

Limited Non-Competition

49

6.19.

Nonsolicitation of Certain Employees

49

6.20.

Accounts Receivable

50

6.21.

Removal of Brew Equipment Inventory

51

6.22.

Return of Consumable Inventory

51

6.23.

Further Assurances

51

6.24.

Buyer’s Pre-Closing Conduct

52

6.25.

Labor Contracts

52

6.26.

Embodiments of DSD Intellectual Property

52

6.27.

Authorized Information

53

6.28.

Buyer Financing

53

 

 

 

ARTICLE VII. CONDITIONS TO CLOSING

54

 

 

 

7.1.

Conditions to Obligations of Buyer

54

7.2.

Conditions to Obligations of the Seller Parties

55

 

 

 

ARTICLE VIII. SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

55

 

 

8.1.

Survival of Representations and Warranties

55

8.2.

Seller’s Indemnification

56

8.3.

Buyer’s Indemnification

57

8.4.

Indemnification Procedures

58

8.5.

Nature of Other Liabilities

60

8.6.

Indemnification Limits and Restrictions

60

8.7.

Additional Limitations of Liability

61

8.8.

Exclusive Remedy

62

 

 

 

ARTICLE IX. TERMINATION AND ABANDONMENT

62

 

 

 

9.1.

Methods of Termination

62

9.2.

Procedure and Effect of Termination

63

 

 

 

ARTICLE X. MISCELLANEOUS

63

 

 

 

10.1.

Notices

63

10.2.

Amendments; Waivers

64

10.3.

Successors and Assigns

64

10.4.

Construction; Interpretation; Certain Terms

64

10.5.

Severability

65

 

iii

--------------------------------------------------------------------------------


 

10.6.

Counterparts

65

10.7.

Entire Agreement

65

10.8.

Governing Law; Consent to Jurisdiction; Venue

65

10.9.

Expenses

65

10.10.

Third-Party Beneficiaries

65

10.11.

Knowledge

66

10.12.

Title; Risk of Loss

66

10.13.

Waivers of Trial by Jury

66

 

 

 

ARTICLE XI. DEFINED TERMS

66

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule

 

 

 

Schedule 1.1(a)-1: Certain DSD Business Marks

 

 

 

Schedule 1.1(a)-2: Certain DSD Business Marks

 

 

 

Schedule 1.1(c): Brew Equipment Inventory Methodology

 

 

 

Schedule 1.1(f): Personal Property Leases

 

 

 

Schedule 1.1(g)-1: Certain Included Contracts

 

 

 

Schedule 1.1(g)-2: Labor Contracts

 

 

 

Schedule 1.3(w): Other Excluded Assets

 

 

 

Schedule 2.1: Wire Transfer Instructions

 

 

 

Schedule 2.6(a): Historic Inventory Statement

 

 

 

Schedule 4.2: Consents

 

 

 

Schedule 4.4: Realty

 

 

 

Schedule 4.5: Compliance with Laws

 

 

 

Schedule 4.6-1: Seller’s Accounting Principles

 

 

 

Schedule 4.6-2: Financial Statements Exceptions

 

 

 

Schedule 4.6-3: DSD Business Definition

 

 

 

Schedule 4.7: Consents and Approvals

 

 

 

Schedule 4.8(a): Certain Developments

 

 

 

Schedule 4.8(b): Ordinary Course

 

 

 

Schedule 4.9: Payment of Taxes

 

 

 

Schedule 4.10(b): Subleasing Arrangements

 

 

 

Schedule 4.11: Leased Real Property

 

 

v

--------------------------------------------------------------------------------


 

Schedule 4.12-1: Tangible Personal Property Liens

 

 

 

Schedule 4.12-2: Certain Tangible Personal Property

 

 

 

Schedule 4.13-1: Routes

 

 

 

Schedule 4.13-2: Owned Vehicles

 

 

 

Schedule 4.13-3: Certain Personal Property Leases

 

 

 

Schedule 4.13-4: Certain Personal Property Lease Exceptions

 

 

 

Schedule 4.13-5: Prepaid Expenses

 

 

 

Schedule 4.13-6: Promotional Accruals

 

 

 

Schedule 4.14: Litigation; Claims

 

 

 

Schedule 4.15: Intellectual Property

 

 

 

Schedule 4.16-1: Permits

 

 

 

Schedule 4.16-2: Compliance with Permits

 

 

 

Schedule 4.17(a): Material Contracts

 

 

 

Schedule 4.17(b): Enforceable Contracts

 

 

 

Schedule 4.19(a): Employee Plans

 

 

 

Schedule 4.19(c): Qualified Plans

 

 

 

Schedule 4.20(a): Labor Issues

 

 

 

Schedule 4.20(b): Information about Hired Personnel

 

 

 

Schedule 4.21: Hazardous Substances

 

 

 

Schedule 4.21(b): Third Party Reports

 

 

 

Schedule 4.23: Consumable Inventory

 

 

 

Schedule 4.26: LOI Compliance

 

 

 

Schedule 6.7: Mixed Use Contracts

 

 

vi

--------------------------------------------------------------------------------


 

Schedule 7.1(d): Permitted Exceptions

 

 

 

Schedule 7.1(e): Required Consents

 

 

Exhibit

 

Description

 

 

 

 

A

 

Facilities

 

B

 

Form of Note

 

C

 

Form of Security Agreement

 

D

 

Form of Seller Trademark License Agreement

 

E

 

Form of Buyer Trademark License Agreement

 

F

 

Form of Superior Trademark License Agreement

 

G

 

Form of Seller Transition Services Agreement

 

H

 

Form of Cappuccino and Cocoa Transition Agreement

 

I

 

Form of Buyer Co-Pack Agreement

 

J

 

Form of Seller Co-Pack Agreement

 

K

 

Form of Liquid Coffee Distribution Agreement

 

L

 

Form of Green Coffee and Tea Purchase Agreement

 

M

 

Form of Formula License Agreement

 

N

 

Form of Foreign Investment in Real Property Tax Act Affidavit

 

O

 

Form of Option Agreement

 

P

 

Historical Financial Statements

 

 

vii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”), dated December 2, 2008, is made by
and among Sara Lee Corporation, a Maryland corporation (“Seller”), Saramar, LLC,
a Delaware limited liability company (“Saramar”) (Seller and Saramar are
sometimes herein collectively referred to as the “Seller Parties” and each as a
“Seller Party”), and Farmer Bros. Co., a Delaware corporation (“Buyer”). 
Capitalized terms used herein have the definitions referred to, or set forth in,
Article XI.

 

RECITALS:

 

A.            The Seller Parties are engaged in, among other things, the DSD
Business.

 

B.            Seller owns, directly or indirectly, one hundred percent (100%) of
the issued and outstanding ownership interests of Saramar.

 

C.            On October 24, 2008, Seller formed SL Realty, LLC, a wholly owned
subsidiary in the State of Delaware (“Realty”).  Seller formed Realty for the
sole purpose of transferring to Realty, and causing Realty to lease and operate
the Leased Real Property which Seller wishes to transfer, and Buyer wishes to
acquire, as part of the transactions contemplated by this Agreement.

 

D.            Seller engages in the manufacturing, processing, packaging,
marketing, distributing and selling of coffee, tea and related products through
its DSD Business, NSO Business and other businesses, each of which uses
different methods to distribute product (which in some instances is the same or
similar product) to customers, many of which purchase product from more than one
of these businesses.

 

E.             The Seller Parties desire to sell to Buyer, and Buyer desires to
purchase from the Seller Parties, the assets of the DSD Business identified in
Section 1.1, and the Seller Parties desire to delegate to Buyer and Buyer
desires to assume the Assumed Liabilities, in each case on the terms and subject
to the conditions hereinafter set forth.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows.

 

ARTICLE I.
PURCHASED ASSETS; ASSUMED LIABILITIES

 

1.1.          Purchased Assets.  At the Closing and in reliance upon the
representations, warranties and agreements and subject to the conditions set
forth in this Agreement, the Seller Parties shall sell, assign, transfer, convey
and deliver to Buyer, free and clear of all liens, Claims, options, charges,
security interests, pledges, rights, mortgages or other encumbrances whatsoever
(collectively, “Liens”), other than Permitted Liens, and Buyer shall purchase
from the Seller Parties, for the Purchase Price, all of the Seller Parties’
right, title and interest in the following

 

--------------------------------------------------------------------------------


 

items, other than any Excluded Assets (all of such assets, properties and rights
being acquired hereby are collectively called the “Purchased Assets”):

 

(a)           DSD Intellectual Property.  (i) The Trademarks and Trade Names
listed on Schedule 1.1(a)-1 attached hereto, including domain names
incorporating the same, in each case whether registered or not, and wherever
such rights exist, subject to the terms of the Buyer Trademark License Agreement
and the Superior Trademark License Agreement, together with the right to recover
for any past infringement thereof; (ii) all Seller Parties’ rights in the United
States to the Trademarks and Trade Names listed on Schedule 1.1(a)-2 attached
hereto, whether registered or not, together with the right to recover for any
past infringement thereof (clauses (i) and (ii) being collectively called the
“DSD Business Marks”), (iii) the Houston Software, and (iv) all Other
Intellectual Property of the Seller Parties that relates only to the DSD
Business or the DSD Business Marks, whether registered or not, the right to
recover for any past infringement thereof, and the right to protection of
interests therein (clauses (i) through (iv) being collectively called the “DSD
Intellectual Property”);

 

(b)           Tangible P&E.  (i) All Owned Vehicles, (ii) all furniture,
fixtures, equipment, machinery, spare parts, tools, supplies and other tangible
personal property, other than Owned Vehicles, owned by Seller which at Closing
are located at, or in transit to, the Transferred Facilities or on the Vehicles,
(iii) all desktop computers which at Closing are located at or in transit to the
Transferred Facilities, and all laptop computers and hand held computer devices
which at Closing are in the possession of Hired Personnel, and (iv) the AS 400
computer server located at the Houston Plant (all of the foregoing, other than
Consumable Inventory and Brew Equipment, whether or not exclusively related to
the DSD Business, being collectively called the “Tangible P&E”).  For the
avoidance of doubt, Tangible P&E shall not include desktop computers located at
Seller’s Downers Grove, IL location;

 

(c)           Brew Equipment Inventory.  (i) All Brew Equipment Inventory
distributed by the DSD Business to DSD Customers and in the control of or in
transit to such customers as of the Closing; (ii) twenty-one percent (21%) (or
such greater percentage as Seller may choose to provide to Buyer) of the Brew
Equipment Inventory related to Liquid Coffee (it being agreed that such Brew
Equipment Inventory shall include both new Machines and Machines which are
used/awaiting refurbishment in such proportion as Seller owns such Machines
immediately prior to the Closing), which shall consist of (A) 100% of such Brew
Equipment Inventory located on the Vehicles as of the Closing and (B) the
remainder of such Brew Equipment Inventory to be selected from such Brew
Equipment Inventory that is located at or in transit to the Facilities and
Seller’s Washington, PA Facility as of the Closing, and (iii) forty-two percent
(42%) (or such greater percentage as Seller may choose to provide to Buyer) of
the Brew Equipment Inventory that is not related to Liquid Coffee (it being
agreed that such Brew Equipment Inventory shall include both new Machines and
Machines which are used/awaiting refurbishment in such proportion as Seller owns
such Machines immediately prior to the Closing), which shall consist of (A) 100%
of such Brew Equipment Inventory located on the Vehicles as of the Closing and
(B) the remainder of such Brew Equipment Inventory to be selected from such Brew
Equipment

 

2

--------------------------------------------------------------------------------


 

Inventory that is located at or in transit to the Facilities and Seller’s
Washington, PA Facility as of the Closing.  Any Brew Equipment Inventory to be
selected from the Facilities or Seller’s Washington, PA Facility as of the
Closing shall be selected based upon the methodology set forth in
Schedule 1.1(c).  Upon signing this Agreement, Seller is providing Buyer with a
list maintained by Seller in the ordinary course of the DSD Business of the Brew
Equipment Inventory located at DSD Customers as of October 2, 2008; provided,
Seller makes no representation or warranty regarding the accuracy of such list;

 

(d)           Consumable Inventory.  All Consumable Inventory at Closing
(i) located at the Transferred Facilities, Buyer Sites or, except for green
coffee and tea, in transit to the Transferred Facilities or Buyer Sites
regardless of whether related exclusively to the DSD Business; and (ii) in
transit to the locations of DSD Customers pursuant to DSD Business transactions
(the “Purchased Consumable Inventory”);

 

(e)           Real Estate.  One hundred percent (100%) of the equity interest of
Realty (being all of the equity of Realty) and each parcel of the Owned Real
Property;

 

(f)            Personal Property Leases.  (i) The leases listed on
Schedule 1.1(f), but only to the extent relating to the Leased Vehicles listed
on Schedule 1.1(f), including all Seller’s rights with respect to such Leased
Vehicles, (ii) the leases of other personal property used exclusively by the DSD
Business, including all Seller’s rights with respect to the underlying personal
property, and (iii) the leases of personal property listed on Schedule 4.13-3,
to the extent related to the DSD Business, including all Seller’s rights with
respect to the underlying personal property to the extent related to the DSD
Business (clauses (i) through (iii) being collectively called the “Personal
Property Leases”);

 

(g)           Contracts.  All Contracts to which either of the Seller Parties or
Realty is a party or is bound which (i) relate exclusively to the DSD Business
or the other Purchased Assets (excluding any individual employment contracts,
collective bargaining agreements, employee welfare and pension plans, severance
plans and related documents); (ii) are Contracts listed in Schedule 1.1(g)-1,
such schedule to include the Sauce Supply Agreement; or (iii) to the extent
related to the Hired Personnel, are collective bargaining agreements and other
contracts listed on Schedule 1.1(g)-2 (“Labor Contracts”) (clauses (i) through
(iii) being called the “DSD Contracts”) (said DSD Contracts, together with the
Real Property Leases and the Personal Property Leases, being collectively called
the “Purchased Contracts”);

 

(h)           Permits.  All Permits relating exclusively to the DSD Business and
all Permits relating exclusively to the Transferred Facilities (regardless of
whether the Transferred Facilities relate exclusively to the DSD Business), to
the extent such Permits are transferable and to the extent not transferred to
Realty prior to the Closing;

 

3

--------------------------------------------------------------------------------


 

(i)            Mixed Use Contracts.  The benefits arising after the Closing Date
under the Mixed Use Contracts to the extent such benefits are related to the DSD
Business, all pursuant to the terms and conditions of Section 6.7;

 

(j)            Books and Records.  All (i) business records, tangible data,
documents, files, DSD Customer lists, supplier lists, sales records (but in the
case of Shared Customers, relating only to DSD Business transactions), business
and marketing plans, creative materials, advertising, promotional materials,
price lists, returned goods records, blueprints, specifications, designs,
drawings, plans, operation or maintenance manuals, bids, invoices, sales
literature, and all other books and records (collectively, “Information”), in
each case which relate exclusively to the DSD Business or DSD Business
transactions (but excluding (A) all Tax returns and all worksheets, notes, files
or documents primarily related thereto, wherever located, (B) all documents
prepared in connection with the transactions contemplated by this Agreement and
all minute books and corporate records of the Seller Parties, (C) all
Information of the Seller Parties which is not related exclusively to the DSD
Business or DSD Business transactions, it being agreed, however, that (i) all
Information relating to Shared Customers to the extent such Information relates
to DSD Business transactions shall be included in the Purchased Assets, and
(ii) to the extent any Seller Party possesses Information which relates to the
DSD Business and any other business operated by such Seller Party, Buyer shall
have access to the portion of such Information relating exclusively to the DSD
Business or DSD Business transactions to the extent set forth in Section 6.9(b),
(D) all Information which is more than three (3) years old other than any
blueprints, specifications, designs, drawings, plans and operation or
maintenance manuals related exclusively to the Tangible P&E or the Transferred
Facilities; it being agreed, however, that Buyer shall have access to such
Information to the extent set forth in Section 6.9(b), and (E) all management
information systems (other than the Houston Software and the assets described in
Section 1.1(b), subject to Buyer’s right to use the systems as described in
Section 6.15) and (ii) personnel records relating to Hired Personnel who become
employees of Buyer at Closing (collectively, the “Books and Records”);

 

(k)           Telephone Numbers.  All telephone numbers, facsimile numbers, and
white- and yellow-page listings related only to the Transferred Facilities and
cell phone accounts of the Hired Personnel maintained by Seller;

 

(l)            Goodwill.  All goodwill associated with the DSD Business and DSD
Intellectual Property (including goodwill generated both with Exclusive
Customers and Shared Customers to the extent related to DSD Business
transactions);

 

(m)          Prepaid Expenses.  All prepaid expenses related solely to the DSD
Business and characterized as such on the Books and Records in a manner
consistent with Seller’s past practices and the Accounting Principles, including
deposits held under Purchased Contracts (“Prepaid Expenses”), subject to
adjustment under Section 2.1;

 

4

--------------------------------------------------------------------------------


 

(n)           Warranties.  To the extent assignable to Buyer and subject to
Section 1.3(u) below, all of the Seller Parties’ rights under or pursuant to all
product and service warranties solely to the extent relating to or arising in
connection with the Purchased Assets or operation of the DSD Business; and

 


(O)           CLOSING ROUTES.  THE CLOSING ROUTES.

 

1.2.          Limitations on Assignability.  Subject to Section 1.4(b), to the
extent that any of the Purchased Assets are not assignable without the consent
of a third party, neither this Agreement, nor any of the instruments or
documents executed and delivered in connection herewith or contemplated hereby,
shall constitute an assignment or assumption thereof, or attempted assignment or
attempted assumption thereof, if such assignment or attempted assignment, or
assumption or attempted assumption, would constitute a breach thereof.  If there
are assignment consents that are not obtained by the Seller Parties by the
Closing Date, the Seller Parties shall use commercially reasonable efforts (but
Seller Parties shall not be required to pay any third party in exchange for such
consent) to obtain all such consents as soon as reasonably practicable after the
Closing Date and thereafter assign to Buyer such non-assignable Purchased
Assets.  Following any such assignment, such assets shall be deemed Purchased
Assets and the liabilities thereunder (to the extent provided herein) shall be
deemed Assumed Liabilities for purposes of this Agreement.  After the Closing
and prior to obtaining any required consent, the Seller Parties shall cooperate
with Buyer in any reasonable arrangement designed to provide Buyer with the
benefits of the non-assignable Purchased Assets and Buyer shall perform all
corresponding liabilities and obligations of Seller Parties relating thereto to
the extent the same would have been Assumed Liabilities hereunder had the
consent been obtained as of the Closing.

 

1.3.          Excluded Assets.  The “Excluded Assets” shall consist of all
assets, properties, rights and interests not included in the definition of the
term “Purchased Assets.”  Without limiting the foregoing, and without creating
any implication that an asset or property would be a Purchased Asset if not set
forth below, the Excluded Assets shall include the following, together with any
assets, Claims, causes of action, choses in action, rights of recovery or rights
of set-off of any kind against any Person arising out of or relating to any of
the following:

 

(a)           Retained Coffee Food Service Business.  The Coffee Food Service
Business other than the DSD Business;

 

(b)           Liquid Coffee Concentrate Business.  Seller’s business of
manufacturing, processing, packaging, marketing, distributing and selling to any
customer, by any means of delivery or distribution, coffee in the form of liquid
coffee concentrate and related products, including milk and chocolate (such
liquid coffee concentrate and related products being called “Liquid Coffee” and
said business being called the “Liquid Coffee Business”), including the Douwe
Egberts brand and related products (other than liquid coffee Machines
distributed in DSD Business transactions); provided that Buyer will be entitled
to distribute and sell Liquid Coffee pursuant to the terms of the Liquid Coffee
Distribution Agreement;

 

5

--------------------------------------------------------------------------------


 

(c)           Certain Tangible Personal Property.  All furniture, fixtures,
equipment, desktop computers, machinery, spare parts, tools, supplies and other
tangible personal property which at Closing are not located at or in transit to
a Transferred Facility or on any Vehicle (other than (A) the Owned Vehicles,
(B) laptop computers and hand held computer devices which at Closing are in the
possession of any Hired Personnel, and (C) the AS 400 computer server located at
the Houston Plant, it being understood that the items in clauses (A) through
(C) hereof shall be included in the Purchased Assets);

 

(d)           Certain Brew Equipment Inventory.  All Brew Equipment Inventory
which is not part of the Purchased Assets.

 

(e)           Excluded Contracts.  All Contracts, including Mixed Use Contracts
(other than those which are specifically Purchased Contracts) and Contracts for
the purchase of green coffee, tea, liquid coffee concentrate, cappuccino and
cocoa products, Machines and Spare Parts, and Contracts relating to software and
information technology services or products, and Contracts marked with an
asterisk (*) on Schedule 4.17(a) (it being understood that this clause (e) shall
not limit the rights of Buyer under Section 1.1(i));

 

(f)            Cash and Cash Equivalents and Deposits.  All cash, bank accounts,
cash equivalents and other similar types of investments, certificates of
deposit, U.S. Treasury bills and other marketable securities and all advances
and deposits other than Prepaid Expenses included within the meaning of the
Purchased Assets;

 

(g)           Receivables; Etc.  All accounts receivable and other receivables,
billed and unbilled, and all negotiable instruments, or other instruments and
chattel paper, as are payable to any Seller Party, and all Claims for refund or
credit, including Tax refunds and any other Claims not part of the Purchased
Assets;

 

(h)           Insurance.  All insurance policies, programs, reserves and related
bonds of any nature (and any dividends or claims payable in respect thereof),
including those covering the DSD Business prior to the Closing;

 

(i)            Permits.  All Permits not relating exclusively to the DSD
Business (other than Permits exclusively relating to the Transferred Facilities,
regardless of whether such Transferred Facilities are exclusively related to the
DSD Business) and all Permits not transferable to Buyer.  Permits that are
Excluded Assets shall include all franchise, Tax, sales and use Permits of the
Seller Parties;

 

(j)            DSD Management Systems.  Other than the Houston Software and the
assets related to the management information systems described in
Section 1.1(b), (all of which constitute part of the Purchased Assets), the
management information systems and related services utilized at any of the
Facilities (subject to Buyer’s right to use the systems described in
Section 6.15) (it being understood, however, that Seller shall have obligations
to provide certain

 

6

--------------------------------------------------------------------------------


 

IT services to Buyer following the Closing Date pursuant to the terms of the
Seller Transition Services Agreement);

 

(k)           Centralized Services.  All administrative and corporate services
of Seller, all services related to any business or operation of Seller or any of
its Affiliates in addition to the DSD Business (it being understood, however,
that Seller has obligations to provide certain services to Buyer following the
Closing Date pursuant to the terms of the Seller Transition Services Agreement);

 

(l)            Employee Plans.  All Employee Plans and all rights and interests
under (including those of sponsor and administrator, as applicable), and all
assets of, any employee benefit plan maintained by Seller or any of its
Affiliates for the benefit of employees which include, but are not limited to,
the Hired Personnel;

 

(m)          Cappuccino and Cocoa; Formulas and Blends.  The cappuccino and
cocoa recipes and all coffee and other formulas and blends of products sold by
the DSD Business; provided that Buyer will be entitled to distribute and sell
certain of Seller’s cocoa and cappuccino products pursuant to the terms of the
Cappuccino and Cocoa Transition Agreements and shall have the right to use
certain coffee, tea and other related product formulas set forth on Exhibit A of
the Formula License Agreement which were used by Seller in the DSD Coffee
Business or manufactured in the Houston Plant prior to the Closing Date,
pursuant to the terms of the Formula License Agreement;

 

(n)           Sauce Business.  The Sauce Business other than the DSD Sauce
Business;

 

(o)           Retained Claims.  Any and all Claims and rights to recovery of the
Seller Parties against any Person, whether now existing or arising in the
future, to the extent related to or arising from or in connection with the DSD
Business prior to the Closing Date (other than as provided in Section 1.1(a)),
the Excluded Assets, or the Excluded Liabilities;

 

(p)           Agreement Rights.  The Seller Parties’ rights under this Agreement
and any Additional Documents;

 

(q)           Real Property.  The property which is subject to the Option
Agreement and all Facilities other than Transferred Facilities;

 

(r)            Excluded Intellectual Property.  All Trademarks, Trade Names and
Other Intellectual Property including rights to recover for past infringement
thereof, to the extent that such Trademarks, Trade Names and Other Intellectual
Property are not DSD Intellectual Property.  Without limiting the foregoing,
(i) the Douwe Egberts Trade Name, related Trademarks and related Other
Intellectual Property, and (ii) the Suntipt Trade Name, related Trademarks, and
related Other Intellectual Property outside of the United States as well as
domain names relating to the Suntipt Trade Name;

 

7

--------------------------------------------------------------------------------


 

(s)           Excluded Goodwill.  All goodwill associated with the businesses of
Seller other than the DSD Business and DSD Intellectual Property (including
goodwill generated with Shared Customers to the extent not related to DSD
Business transactions);

 

(t)            Websites.  All of Seller’s websites, including each such site’s
content, look and feel, verbiage and images, but not including any domain names
or DSD Intellectual Property (subject to the Buyer Trademark License Agreement
and the Superior Trademark License Agreement) which are part of the Purchased
Assets, it being understood that Buyer operates or will operate one or more
websites using the domain names owned by Buyer which may contain information of
a similar subject matter as one or more of Seller’s websites;

 

(u)           Certain Warranty Rights.  All rights under or pursuant to all
product and service warranties relating to or arising in connection with (i) any
Excluded Liability, or (ii) the ownership of the Purchased Assets or operation
of the DSD Business on or prior to the Closing Date;


 


(V)           CERTAIN CONSUMABLE INVENTORY.  ALL CONSUMABLE INVENTORY LOCATED AT
SELLER’S BENSENVILLE, IL DISTRIBUTION CENTER AND ALL GREEN COFFEE AND TEA IN
TRANSIT TO THE TRANSFERRED FACILITIES AND BUYER SITES; AND

 

(w)          Other Excluded Assets.  The assets listed on Schedule 1.3(w).

 

1.4.          Assumption of Liabilities.  At the Closing, Buyer shall assume and
agree to discharge and perform when due the following Liabilities of the Seller
Parties (the “Assumed Liabilities”).

 

(a)           Permitted Liens.  All Liabilities relating to the Permitted Liens;

 

(b)           Executory Liabilities.  Notwithstanding Section 1.2 to the
contrary, obligations arising after the Closing Date for future performance and
any Liabilities arising from or relating to such future performance under each
of the Purchased Contracts and those obligations arising after the Closing Date
for future performance and any Liabilities arising from or relating to such
future performance under the portion of each of the Mixed Use Contracts required
to be assumed or performed pursuant to Section 6.7; provided, however, Assumed
Liabilities shall not include any Liabilities (i) for or resulting from a breach
by any Seller Party of any Purchased Contracts or any Mixed Use Contracts
occurring on or prior to the Closing Date (other than any breach arising on
account of a transfer pursuant to this Agreement of any Purchased Contact or
Mixed Use Contract without the receipt of any necessary consent or waiver), or
(ii) under any Mixed Use Contracts (or portion thereof) not required to be
assumed or performed by Buyer pursuant to Section 6.7;

 

(c)           Environmental Liabilities.  Environmental Liabilities related to
the Transferred Facilities, subject to any indemnification obligation of Seller
for breach of any of the representations and warranties set forth in
Section 4.21;

 

8

--------------------------------------------------------------------------------


 

(d)           Pension Liabilities.  Pension liabilities under Multiemployer
Plans with respect to the employees of the DSD Business to be hired by Buyer at
Closing; provided, however, that if Buyer discontinues operations at the
Hayward, CA Facility during the 180-day period following the Closing, Seller
will indemnify and hold Buyer harmless for any withdrawal liability in excess of
$60,000.00 which is incurred by Buyer under the Multiemployer Plans related to
said Facility on account of such shutdown.  Notwithstanding the foregoing, any
Liability under the Multiemployer Plans for contributions required to be paid
for a period prior to Closing (but only for the dollar amount of contributions,
charges or increases required to have been made by Seller on or prior to Closing
and not for any contributions, charges or increases required to be paid after
Closing or for any other adjustments to contribution amounts after the Closing),
or for a withdrawal or partial withdrawal occurring prior to the Closing shall
not be an Assumed Liability;

 

(e)           Advertising and Trade Promotion Expenses.  All Liabilities for
advertising, trade promotions and customer rebates relating exclusively to the
DSD Business (collectively, “Promotional Expenses”) with respect to the period
after the Closing Date; provided, however, that in the case of Promotional
Expenses that relate to periods that extend both before and after the Closing
Date, the parties shall allocate such Promotional Expenses based upon the
relative benefits received by Seller Parties prior to the Closing Date (such
amount to be an Excluded Liability) and the benefits received by Buyer following
the Closing Date (such amount to be an Assumed Liability) in accordance with
Section 2.7.  The parties shall share with one another all relevant information
to make this allocation in accordance with such relative benefits;

 

(f)            Utilities, Taxes, Etc.  Pursuant to Section 2.3, a pro-rated
portion of (i) the real property Taxes for Owned Real Property, (ii) in the case
of the Houston Plant and the Oklahoma City Plant, water, gas, electricity and
other utilities relating to such plants, and (iii) in the case of all the
Purchased Assets, personal property Taxes, plus any additional amounts which may
be due based on actual bills versus amounts estimated pursuant to Section 2.3
(it being agreed that if Seller paid more than its pro rata portion based on
such estimates, Buyer shall have no refund obligation to Seller); and

 

(g)           Accrued Vacation.  Subject to Section 6.2(a), accrued vacation as
of the Closing Date for Hired Personnel.

 

Assumption by Buyer of the Assumed Liabilities shall not in any way enlarge any
of the rights of any third parties relating to any such Assumed Liability.

 

1.5.          Excluded Liabilities.  The “Excluded Liabilities” shall consist of
all Liabilities of the Seller Parties other than the Assumed Liabilities, except
the foregoing shall not limit in any way Buyer’s indemnity obligation under
Section 8.3(b).

 

1.6.          DISCLAIMER OF WARRANTIES.  EXCEPT AS SET FORTH IN ARTICLE IV, THE
PURCHASED ASSETS ARE SOLD “AS IS”, “WHERE IS” AND NO

 

9

--------------------------------------------------------------------------------


 

SELLER PARTY MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY REGARDING THE
PURCHASED ASSETS.  WITHOUT LIMITING THE FOREGOING, EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, NO SELLER PARTY MAKES ANY REPRESENTATION OR WARRANTY AS TO
THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OF ANY PURCHASED ASSETS
OR ANY OTHER REPRESENTATIONS OR WARRANTIES ARISING BY STATUTE OR OTHERWISE IN
LAW, FROM A COURSE OF DEALING OR USAGE OF TRADE, OR OTHERWISE.  ALL SUCH OTHER
REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED BY THE SELLER
PARTIES.


 

ARTICLE II.
PURCHASE PRICE

 

2.1.          Purchase Price.

 

(a)           The aggregate purchase price (the “Purchase Price”) to be paid by
Buyer for the Purchased Assets shall be $45,390,000.00, as adjusted pursuant to
this Article II.  In accordance with Sections 2.1(b) and 3.1, the Buyer shall
pay to Seller an amount (“Closing Payment”) equal to $45,390,000.00, plus the
amount of the Vacation Reimbursement, if any, plus the balance of any amounts
owed to Seller by Buyer pursuant to Sections 6.4 and 6.15, plus or minus the
following:  the amount of any Estimated Inventory and Prepaid Excess shall be
added and the amount of any Estimated Inventory and the Prepaid Shortfall shall
be subtracted.  In order to calculate the Closing Payment, Seller shall deliver
to Buyer at least two (2) business days before the Closing Date an estimated
calculation, which shall be prepared by Seller in good faith, of the value of
the Consumable Inventory to be reflected on the Closing Inventory Statement and
the Prepaid Expenses (itemizing each Prepaid Expense) which are part of the
Purchased Assets (the “Estimated Inventory and Prepaid Value”).  The amount by
which the Estimated Inventory and Prepaid Value exceeds $22,000,000.00 shall be
called the “Estimated Inventory and Prepaid Excess” and the amount by which the
Estimated Inventory and Prepaid Value is less than $22,000,000.00 shall be
called the “Estimated Inventory and Prepaid Shortfall”.  The Estimated Inventory
and Prepaid Value shall be prepared, with respect to Consumable Inventory in
accordance with the Valuation Methodology described in Section 2.6(a), and with
respect to the Prepaid Expenses which are part of the Purchased Assets, in
accordance with Seller’s Accounting Principles.


 

(b)           The Closing Payment shall be paid by wire transfer of same day
funds to the account set forth in Schedule 2.1 at Closing, except that if Buyer
has not consummated the Bank Financing as of the Closing Date, then Buyer shall
have the right to pay up to $20,000,000 of the Closing Payment in the form of a
secured promissory note, said note to be payable to Seller in the form attached
hereto as Exhibit B (the “Note”).  The Note shall be secured by the collateral
set forth in that certain Continuing Security Agreement dated the Closing Date,
duly executed and delivered to Seller by Buyer in the form of Exhibit C (the
“Security Agreement”).

 

10

--------------------------------------------------------------------------------


 

2.2.          Allocation.  The Purchase Price shall be allocated among the
Purchased Assets as agreed to by the parties; provided that such allocation
shall be subject to necessary adjustments, to be completed and reflected in such
allocation within ten (10) days following the issuance of the Final Closing
Statements, on account of the final Consumable Inventory and Prepaid Expense
Valuation under Section 2.6.  The parties shall file Internal Revenue Service
Form 8594 with the Internal Revenue Service (“IRS”) reflecting such allocation
in accordance with Section 1060 of the Code, and shall agree and ensure that all
federal, state, local and foreign Tax returns which they file reflect such
allocation.  Each party shall promptly provide the other party with any other
information required to complete IRS Form 8594.

 

2.3.          Prorations.

 

(a)           On the Closing Date, (i) the real property Taxes relating to the
Owned Real Property, (ii) in the case of the Houston Plant and the Oklahoma City
Plant, the water, gas, electricity and other utilities, and (iii) in the case of
all the Purchased Assets wherever located, personal property Taxes, shall each
be prorated between Buyer and Seller effective as of the Closing Date.  To the
extent practicable, utility meter readings for the Houston Plant and the
Oklahoma City Plant shall be determined as of the Closing Date and, if not
available, will be estimated by the parties.  If the final real property Tax
rate or final assessed value for the current Tax year is not established by the
Closing Date, the prorations shall be made on the basis of ninety-five percent
(95%) of the rate or assessed value in effect for the most current ascertainable
Tax year.  Prorations shall be made on the principle that Seller shall be
responsible for real property Taxes relating to the Owned Real Property,
utilities relating to the Houston Plant and the Oklahoma City Plant, and
personal property Taxes related to the Purchased Assets allocable to the periods
or portions of periods ending on or prior to the Closing Date, and Buyer shall
be responsible for real property Taxes relating to the Owned Real Property,
utilities relating to the Houston Plant and the Oklahoma City Plant and personal
property Taxes related to the Purchased Assets allocable to the period or
portions of periods beginning after the Closing Date.

 

(b)           With respect to each personal property tax return required to be
filed on or prior to the Closing Date, Seller shall prepare and file each such
tax return consistent with its past practice.  The allocation of personal
property Taxes between the parties shall be made at Closing (i) based upon the
value of the Purchased Assets (and no other property) as reflected in the
applicable personal property tax return in the case of returns filed for the
year in which the Closing occurs, or (ii) in the case of returns not yet filed
for the year in which the Closing occurs, based upon the value of the Purchased
Assets (and no other property) determined by Seller consistent with its past
practices in filing personal property tax returns (which in no event shall take
into account the Purchase Price or any contrary methodologies advanced by
Buyer).

 

(c)           The prorations and allocations required by this Section 2.3 shall
be made and paid by the parties at the Closing.

 

11

--------------------------------------------------------------------------------


 

2.4.          Income Taxes.  All Taxes in respect of the income of the DSD
Business for the period or portions of periods ending on or prior to the Closing
Date shall be borne by the Seller Parties.  All Taxes in respect of the income
of the DSD Business for the period or portions of periods beginning after the
Closing Date shall be borne by Buyer.

 

2.5.          Closing Costs, Transfer Taxes and Fees.

 

(a)           Buyer and Seller shall each pay fifty percent (50%) of the cost of
any transfer Taxes, sales, use or other Taxes or fees imposed by reason of the
transfer of the Purchased Assets (provided that in no event shall Buyer be
liable for any Tax in respect of income imposed on any of the Seller Parties
resulting from their sale of the Purchased Assets to Buyer), costs of applying
for new permits and obtaining the transfer of existing permits, all fees and
costs of recording or filing all conveyancing instruments, all fees and costs of
obtaining title insurance on the Owned Real Property as set forth in
Section 7.1(d) herein, including the costs and surveys necessary to delete the
standard printed form Title Policy exception for matters shown by survey (which
title insurance fees and costs shall not exceed $50,000.00 in the aggregate, it
being agreed that Buyer shall be liable for one hundred percent (100%) of title
insurance fees and costs in excess of $50,000.00), and the fees and costs of
recording or filing all UCC termination statements and other releases of Liens
other than Permitted Liens (but not the amount of such Liens).  For the
avoidance of doubt, Buyer and Seller shall each pay fifty percent (50%) of the
cost of any transfer, sales, use or other Taxes or fees imposed by reason of the
transfer of the Leased Real Property to Realty.  Notwithstanding anything to the
contrary herein, Seller shall not be liable for the administrative cost of
transferring title (tags only) imposed in connection with registering any
Vehicles with any Governmental Authority in the name of Buyer following the
Closing, it being understood, however, that the costs of all other transfer
Taxes, sales, use or other Taxes or fees imposed by reason of the transfer of
the Vehicles on the Closing Date shall be paid fifty percent (50%) by Seller and
fifty percent (50%) by Buyer.  The sales, use and transfer Tax returns required
by reason of said transfer shall be timely prepared and filed by the party
normally obligated by Applicable Law to make such filing.  The parties agree to
cooperate with each other in connection with the preparation and filing of such
returns, in obtaining all available exemptions from such sales, use and transfer
Taxes, and in timely providing each other with resale certificates and any other
documents necessary to satisfy any such exemptions.

 

(b)           If any party (or any of its Affiliates) pays any Tax or fee
required to be shared by the parties or paid by the other party under
Section 2.5(a), the owing party shall promptly (within twenty (20) days)
reimburse the paying party for the amounts so owed.  If any party (or any of its
Affiliates) receives any refund or credit of any Tax or fee to which another
party is entitled under Section 2.5(a), the receiving party shall promptly
(within twenty (20) days) pay such amounts to the party entitled thereto.

 

12

--------------------------------------------------------------------------------


 

2.6.          Post-Closing Consumable Inventory and Prepaid Expense Adjustment.

 

(a)           Schedule 2.6(a) is a statement setting forth the type and value of
the Consumable Inventory of the DSD Business owned by Seller as of June 28,
2008, which statement was prepared by Seller in a manner consistent with past
practices used by Seller to value Inventory of the DSD Business (said statement
being called “Historic Inventory Statement”).  Two (2) business days before the
Closing Date, Seller shall cause a physical count of the Consumable Inventory
constituting part of the Purchased Assets at both the Transferred Facilities and
Buyer Sites (subject only to additions and deletions made by Seller in the
ordinary course of the DSD Business from the time of the physical inventory to
the Closing Date).  Representatives of both parties and their respective agents,
including auditors, may be present during the inventory count and each party
shall be responsible for its costs, including fees of its auditors and
Representatives.  Based upon this physical inventory, Seller shall prepare and
deliver to Buyer, within sixty (60) days following the Closing Date, a statement
setting forth the type and value of the Consumable Inventory as of the Closing
Date (“Closing Inventory Statement”), which shall be prepared in a manner
consistent with the Historic Inventory Statement, meaning that the valuation of
Consumable Inventory as of the Closing Date shall be determined first, in
accordance with the valuation principles articulated in the Historic Inventory
Statement; second, if not articulated, then in accordance with valuation
principles applied by Seller in the valuation of Inventory reflected in the
Historic Inventory Statement; and third, if not reflected in the Historic
Inventory Statement, in accordance with valuation principles used by Seller in a
manner consistent with Seller’s past practices in valuing Inventory of the DSD
Business (all of said valuation principles being collectively called the
“Valuation Methodology” and none of which are inconsistent with Seller’s
Accounting Principles).  Buyer shall provide to Seller and its auditors and
Representatives upon reasonable advance notice and during normal business hours
access to the books and records, any other information, including work papers of
its auditors, and to any employees of Buyer reasonably necessary for Seller to
prepare the Closing Inventory Statement, to respond to Buyer’s Objection (as
defined below) and to prepare materials for presentation to the CPA Firm (as
defined below) in connection with Section 2.6(c).  At the time Seller delivers
the Closing Inventory Statement, Seller shall also deliver a statement of the
Prepaid Expenses which were part of the Purchased Assets as of the Closing Date
(the “Prepaid Statement” and, together with the Closing Inventory Statement
being called “Closing Statements”).

 

(b)           Buyer shall, within thirty (30) days after the delivery by Seller
of the Closing Statements, complete its review thereof.  After delivery of the
Closing Statements, Seller shall make available to Buyer its auditors and
Representatives, upon reasonable advance notice and during normal business
hours, all books, records, work papers, personnel (including their accountants
and employees) and other materials and sources used by Seller to prepare the
Closing Statements.  The Closing Statements shall be binding and conclusive
upon, and deemed accepted by, Buyer unless Buyer shall have notified Seller in
writing within thirty (30) days after delivery of the Closing Statements of any
good faith objection thereto (the “Buyer’s Objection”).  The Buyer’s Objection
shall set forth a description of the basis of Buyer’s Objection and the
adjustments to the value of Purchased Consumable Inventory reflected on the
Closing Statements or adjustments to the Prepaid Expenses reflected on the
Prepaid Statement which Buyer believes


 

13

--------------------------------------------------------------------------------



 

should be made.  Any items not disputed during the foregoing thirty (30) day
period shall be deemed to have been accepted by Buyer.

 

(c)           If Seller and Buyer are unable to resolve all of their disputes
with respect to the Closing Statements within thirty (30) days following
Seller’s receipt of Buyer’s Objection to such Closing Statements pursuant to
Section 2.6(b), they shall refer their remaining differences to a nationally
recognized firm of independent public accountants as to which Seller and Buyer
mutually agree (the “CPA Firm”) for decision, which decision shall be final and
binding on the parties.  Any expenses relating to the engagement of the CPA Firm
shall be shared equally by Seller, on the one hand, and Buyer, on the other
hand.  Seller and Buyer shall each bear the fees of their respective auditors
incurred in connection with the determination and review of the Closing
Statements.  Buyer and Seller shall instruct the CPA Firm not to assign a value
to any item in dispute greater than the greatest value for such item assigned to
it by Buyer, on the one hand, or Seller, on the other hand, or less than the
smallest value for such item assigned to it by Buyer, on the one hand, or
Seller, on the other hand.  Buyer and Seller shall also instruct the CPA Firm to
make its determination based solely on the presentations of Buyer and Seller
that are in accordance with the guidelines and procedures set forth in this
Section 2.6 (i.e., not on the basis of an independent review).

 

(d)           The Closing Statements shall become final and binding on the
parties upon the earliest of (i) if no Buyer’s Objection has been given, the
expiration of the period within which Buyer must make its objection pursuant to
Section 2.6(b) hereof, (ii) the date of an agreement in writing by Seller and
Buyer that the Closing Statements, together with any modifications thereto
agreed by Seller and Buyer, shall be final and binding, and (iii) the date on
which the CPA Firm shall issue its written determination with respect to any
dispute relating to such Closing Statements.  The Closing Statements, as
submitted by Seller if no timely Buyer’s Objection has been given or as adjusted
pursuant to any agreement between the parties or as determined pursuant to the
decision of the CPA Firm, when final and binding on all parties, is herein
referred to as the “Final Closing Statements.”

 

(e)           Within five (5) business days following issuance of the Final
Closing Statements, the net adjustment payment payable pursuant to this
Section 2.6(e) (the “Adjustment Payment”) and interest thereon at the rate of
three percent (3%) per annum shall be paid by wire transfer of immediately
available funds to a bank account designated by Seller or Buyer, as the case may
be, except that if the Note is outstanding at the time any Adjustment Payment is
owed to Buyer, then in lieu of a wire transfer of the Adjustment Payment to
Buyer, the Note shall be reduced by the amount of such Adjustment Payment plus
any accrued interest thereon as required by this Section 2.6(e), said reduction
to be applied first to the accrued and unpaid interest and then the balance to
the principal amount of the Note.  The Adjustment Payment shall be the
difference, if any, between (x) the value of Purchased Consumable Inventory and
Prepaid Expenses, as reflected on the Final Closing Statements, minus (y) the
Estimated Inventory and Prepaid Value.  The Adjustment Payment, if any, shall be
payable by Buyer to Seller, if positive, and by Seller to Buyer, if negative.

 

14

--------------------------------------------------------------------------------


 

2.7.          Promotional Expense Proration.

 

(a)           No later than fifteen (15) days after Buyer notifies Seller of a
Promotional Expense that relates to periods that extend both before and after
the Closing Date (a “Shared Promotional Expense”), Buyer and Seller shall meet
to determine the amount of such Shared Promotional Expense allocable to the
period on or prior to the Closing Date (a “Seller Expense Reimbursement”). 
Seller and Buyer shall cooperate in good faith in an effort to reach agreement
upon the amount of a Seller Expense Reimbursement within ten (10) days of the
initial meeting of Buyer and Seller with respect to such Seller Expense
Reimbursement.  The Seller Expense Reimbursement due with respect to any Shared
Promotional Expense shall be computed by multiplying (A) the ratio of the
Seller’s Promotional Sales over the Total Promotional Sales by (B) the Shared
Promotional Expense in question.  For purposes of this Section 2.7, the term
“Seller’s Promotional Sales” means the sales of the DSD Business on or prior to
the Closing Date that were attributable to the Shared Promotional Expense in
question, and the term “Total Promotional Sales” means the total sales for the
period attributable to the Shared Promotional Expense in question.

 

(b)           In the event that Seller and Buyer are unable to reach an
agreement on the Seller Expense Reimbursement within twenty (20) days of the
initial meeting of Buyer and Seller with respect to such Seller Expense
Reimbursement, they shall refer the calculation of the Seller Expense
Reimbursement to the CPA Firm for decision, which decision shall be final and
binding on the parties.  Any expenses relating to the engagement of the CPA Firm
shall be shared equally by Seller, on the one hand, and Buyer, on the other
hand.  Seller and Buyer shall each bear the fees of their respective auditors
and other representatives incurred in connection with the determination and
review of the Seller Expense Reimbursement.  Buyer and Seller shall instruct the
CPA Firm not to assign a value to the Seller Expense Reimbursement greater than
the greatest value for such item assigned to it by Buyer, on the one hand, or
Seller, on the other hand, or less than the smallest value for such item
assigned to it by Buyer, on the one hand, or Seller, on the other hand.  Buyer
and Seller shall also instruct the CPA Firm to make its determination based
solely on the presentations of Buyer and Seller that are in accordance with the
guidelines and procedures set forth in this Section 2.7 (i.e., not on the basis
of an independent review).

 

(c)           Within five (5) business days following the determination of a
Seller Expense Reimbursement pursuant to clause (a) or (b) above, Seller shall
pay such Seller Expense Reimbursement to Buyer by wire transfer of immediately
available funds to a bank account designated by Buyer, except that if the Note
is outstanding at the time any Seller Expense Reimbursement is owed to Buyer,
then in lieu of a wire transfer of the Seller Expense Reimbursement to Buyer,
the Note shall be reduced by the amount of such Seller Expense Reimbursement,
said reduction to be applied first to the accrued and unpaid interest and then
the balance to the principal amount of the Note.  In the event that Seller fails
to timely pay any Seller Expense Reimbursement to Buyer, such Seller Expense
Reimbursement shall accrue interest at the rate of three percent (3%) per
annum.  If Seller paid Buyer an amount in excess of the Seller


 

15

--------------------------------------------------------------------------------



 

Expense Reimbursement prior to the resolution of such amount as provided in this
Section 2.7, then Buyer shall pay such excess to Seller by wire transfer of
immediately available funds to a bank account designated by Seller, together
with accrued interest from the date of determination of the Seller Expense
Reimbursement pursuant to clauses (a) or (b) above.

 

ARTICLE III.
CLOSING

 

3.1.          The Closing.  Subject to Article VII, the exchange of documents
required to consummate the transactions contemplated by this Agreement shall
take place at 10:00 a.m., central standard time, on Friday, January 30, 2009, at
the offices of Sonnenschein Nath & Rosenthal LLP, located in Chicago, but
consummation of the transaction (the “Closing”) shall be effective as of
11:59 p.m., eastern standard time, on Saturday, January 31, 2009 (the “Closing
Date”); provided, however, that the cash portion of the Closing Payment
(determined pursuant to Section 2.1) shall be tendered by Buyer to Seller by
wire transfer of same day funds at such time as federally insured financial
institutions open for business on Monday, February 2, 2009, in New York, New
York, and the Note, if applicable, shall be physically tendered to Seller or its
representatives by 9:00 a.m., central standard time, on Monday, February 2,
2009, at the offices of Sonnenschein Nath & Rosenthal LLP, located in Chicago;
provided further, however, that such transactions may occur on such other dates,
times or places as agreed to in writing by Buyer and Seller.

 

3.2.          Seller Parties’ Closing Deliveries.  Subject to the conditions set
forth in this Agreement and to Section 1.2, at the Closing, simultaneous with
Buyer’s deliveries hereunder, the Seller Parties shall deliver or cause to be
delivered to Buyer the following documents, certificates and instruments, all in
form and substance reasonably satisfactory to Buyer and its counsel.

 

(a)           Realty Equity Interests.  Assignment of membership interests (and
a certificate issued in the name of Buyer in the event that such membership
interests are certificated) evidencing the transfer of all the right, title and
interest in and to all of the equity interest in Realty to Buyer.

 

(b)           Instruments of Transfer.  Duly-executed bills of sale, assignments
of DSD Intellectual Property, vehicle title certificates and all such other
instruments of sale, assignment and transfer as are necessary or appropriate to
sell, assign and transfer to Buyer and to vest in Buyer all of the Seller
Parties’ right, title and interest in the Purchased Assets, free and clear of
all Liens other than Permitted Liens.

 

(c)           Releases of Liens.  Any necessary instrument or certificate, duly
executed and in recordable form, to discharge or release, or cause to be
discharged or released, any Lien, other than a Permitted Lien against the
Purchased Assets or Lien related to any Assumed Liabilities.

 

16

--------------------------------------------------------------------------------


 

(d)           Operational Agreements.  The following agreements, in each case
duly executed by Seller Parties, it being agreed that only the agreement
described in clause (viii) has been finalized by the parties and that the other
agreements are to be negotiated and modified in a manner mutually satisfactory
to the parties based upon the parties’ discussions and understandings as of the
execution of this Agreement (collectively, the “Operational Agreements”):

 

(i)            A Trademark License Agreement pursuant to which the Seller
Parties grant to Buyer the right to use the Trademarks and Trade Names specified
therein on the terms set forth therein (the “Seller Trademark License
Agreement”), substantially in the form attached hereto as Exhibit D;

 

(ii)           A Trademark License Agreement pursuant to which Buyer grants to
Seller the right to use the DSD Business Marks for the purposes and on the terms
set forth therein (“Buyer Trademark License Agreement”), substantially in the
form attached hereto as Exhibit E;

 

(iii)          A Trademark License Agreement pursuant to which Buyer grants to
Seller the right to use the Trademarks and Trade Names specified therein in
Canada and Mexico on the terms set forth therein (the “Superior Trademark
License Agreement”), substantially in the form attached hereto as Exhibit F.

 

(iv)          A Seller Transition Services Agreement (the “Seller Transition
Services Agreement”) substantially in the form attached hereto as Exhibit G;

 

(v)           A Cappuccino and Cocoa Transition Agreement with each of Seller’s
two manufacturers pursuant to which Seller’s designees may supply to Buyer
certain cappuccino and cocoa products on the terms set forth therein (each a
“Cappuccino and Cocoa Transition Agreement”), substantially in the form attached
hereto as Exhibit H (and subject to any reasonable modifications required by
said manufacturers);

 

(vi)          A Co-Pack Agreement pursuant to which Buyer will co-pack for
Seller at the Houston Plant, for Seller’s NSO Business, certain varieties of
Sara Lee Foodservice roast and ground coffee, tea and related products presently
produced at the Houston Plant, whether or not related to the DSD Business, on
the terms set forth therein (“Buyer Co-Pack Agreement”), substantially in the
form attached hereto as Exhibit I;

 

(vii)         A Co-Pack Agreement pursuant to which Seller will co-pack for
Buyer at the St. Louis Park, Moonachie and Harahan Facilities to be retained by
Seller, for Buyer’s operation of the DSD Business, certain varieties of roast
and ground coffee and related products presently produced at those Facilities
for the DSD Business, on the terms set forth therein (“Seller Co-Pack
Agreement”), substantially in the form attached hereto as Exhibit J;

 

17

--------------------------------------------------------------------------------


 

(viii)        A Liquid Coffee Distribution Agreement pursuant to which Seller
will sell Douwe Egberts brand Liquid Coffee concentrate and related products to
Buyer and Buyer will distribute such Liquid Coffee concentrate and related
products on the terms therein (“Liquid Coffee Distribution Agreement”),
substantially in the form attached hereto as Exhibit K;

 

(ix)           A Green Coffee and Tea Purchase Agreement pursuant to which
Seller will purchase and supply to Buyer green coffee and tea on the terms
therein (“Green Coffee and Tea Purchase Agreement”), substantially in the form
attached hereto as Exhibit L; and

 

(x)            A Formula License Agreement pursuant to which Seller will license
to Buyer certain coffee, tea and other related product formulas set forth on
Exhibit A to such agreement which were used by Seller in the DSD Coffee Business
or manufactured in the Houston Plant prior to the Closing Date (“Formula License
Agreement”), substantially in the form attached hereto as Exhibit M.

 

(e)           Title Documents.  The following documents, in each case duly
executed by Seller:

 

(i)            a Foreign Investment in Real Property Tax Act Affidavit in
substantially the form of Exhibit N;

 

(ii)           with respect to Owned Real Property, such affidavits and
documents as may be reasonably required by the Title Company in connection with
issuing the Title Policies covering such Owned Real Property;

 

(iii)          such other documents and instruments reasonably necessary for the
Title Company to issue any Title Policy (e.g., good standing certificates,
authorizing resolutions, etc.); and

 

(iv)          a special warranty deed conveying fee simple title to each parcel
of the Owned Real Property to Buyer, duly executed by Seller or Seller’s
Affiliate as to any parcel owned by an Affiliate of Seller.

 

(f)            Certificate.  The following certificates:

 

(i)            a certificate executed by an officer of each Seller Party and
Realty certifying in such officer’s official capacity and not in his or her
individual capacity, the organizational documents and resolutions of the board
of directors (or equivalent managing body, as applicable) authorizing the
execution and delivery of this Agreement, Additional Documents and the
consummation of transactions contemplated hereby and thereby;

 

(ii)           an incumbency certificate from each Seller Party and Realty;

 

18

--------------------------------------------------------------------------------


 

(iii)          a certificate certifying the existence and good standing of each
Seller Party and Realty issued by their respective states of incorporation or
organization as of a date not more than ten (10) days prior to the Closing Date;
and

 

(iv)          a certificate executed by an officer of each Seller Party
certifying in such officer’s official capacity and not in his or her individual
capacity, that (i) the representations and warranties of the Seller Parties
contained herein are true and correct in all material respects (except those
qualified by materiality, which are true and correct in all respects) on and as
of the Closing Date, subject to any Changes reflected in updates to the
Schedules (the effect of such Changes and updates shall be as set forth in
Section 6.6(a)), and (ii) the Seller Parties have performed and complied in all
material respects with all of the agreements and covenants to be performed or
complied with by them prior to and as of the Closing Date.

 

(g)           Right of First Opportunity.  An agreement in the form of Exhibit O
duly executed by Seller, pursuant to which Buyer has the opportunity to acquire
certain parcels of real property adjacent to the Houston Plant (“Option
Agreement”).

 

(h)           DSD Employee Information:  Seller shall deliver (i) a listing
setting forth the number, if any, of former full-time DSD Employees, by location
of each such employee’s service, who left the employ of Seller within the ninety
(90) day period preceding the Closing Date, whether the termination was
voluntary or involuntary to the employee; and (ii) a list setting forth the
accrued and unused vacation for DSD Employees as of a date no earlier than
fourteen (14) days prior to the Closing Date.

 

(i)            Real Property Lease Assignment.  An Assumption and Assignment
duly executed by Seller assigning the Real Property Leases to Realty and
accepted by Realty.

 

(j)            Security Agreement.  A counterpart of the Security Agreement, if
applicable, executed by Seller.

 

3.3.          Buyer’s Closing Deliveries.  Subject to the conditions set forth
in this Agreement, at the Closing, simultaneous with the Seller Parties’
deliveries hereunder, Buyer shall deliver or cause to be delivered to Seller all
of the following funds, documents and instruments, all in form and substance
reasonably satisfactory to Seller and its counsel.

 

(a)           Closing Payment.  The Closing Payment, including, if applicable,
the Note, in the form permitted under Section 2.1(b) and paid to Seller as set
forth under Section 3.1.

 

(b)           Operational Agreements.  The Operational Agreements, in each case
duly executed by Buyer.

 

(c)           Officer’s Certificate.  A certificate executed by an officer of
Buyer certifying in such officer’s official capacity and not in his or her
individual capacity, the Organizational

 

19

--------------------------------------------------------------------------------


 

Documents and resolutions of the Board of Directors of Buyer authorizing the
execution and delivery of this Agreement and the Additional Documents, and the
consummation of transactions contemplated hereby and thereby.

 

(d)           Bring-Down Certificate.  A certificate executed by an officer of
Buyer certifying in such officer’s official capacity and not in his or her
individual capacity, that (i) the representations and warranties of Buyer
contained herein are true and correct in all material respects (except those
qualified by materiality, which are true and correct in all respects) on and as
of the Closing Date, and (ii) Buyer has performed and complied in all material
respects with all of the agreements and covenants to be performed or complied
with by it prior to and as of the Closing Date.

 

(e)           Incumbency Certificate.  An incumbency certificate from Buyer.

 

(f)            Insurance Certificate.  A certificate issued by Buyer’s insurance
carrier (or its agent) evidencing that the insurance coverages described in
Section 6.10 are in full force and effect.

 

(g)           Assumption of Liabilities Agreement.  An agreement whereby Buyer
assumes and agrees to pay, defend, discharge and perform when due each of the
Assumed Liabilities.

 

(h)           Right of First Opportunity.  The Option Agreement, duly executed
by Buyer.

 

(i)            Security Agreement.  A counterpart of the Security Agreement, if
applicable, duly executed by Buyer, together with all instruments, transfer
powers and other items required to be delivered in connection therewith.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to the disclosures set forth in the Schedules to this Agreement, Seller
hereby represents and warrants to Buyer as set forth below as of the date hereof
and, subject to Permitted Stipulated Updates pursuant to Section 6.6(a), as of
the Closing Date.  The disclosure of information in any Schedule shall qualify
all representations and warranties to the extent such information is
sufficiently clear to communicate the representations and warranties which it
qualifies.  The disclosure of any item or information in any Schedule shall not
be construed as an admission that such item or information is required to be
disclosed or is material to the DSD Business or any representation or warranty
made by Seller.  Information may be set forth in Schedules for informational
purposes only and the Schedules do not necessarily include other matters of a
similar nature.

 

4.1.          Corporate Organization.  Each Seller Party and Realty is duly
organized, validly existing and in good standing under the laws of the state of
its organization and in each other jurisdiction in which the ownership and
leasing of its properties and assets or the conduct of its

 

20

--------------------------------------------------------------------------------


 

business requires such qualification, except where such failure to qualify, in
the case of each other jurisdiction, would not have a Material Adverse Effect,
with all requisite organizational power and authority to own, lease and operate
its properties and assets and to conduct its business as now, or then, being
conducted.  Neither Seller Party has any direct or indirect stock or other
ownership interest (whether controlling or not) in any Person which engages in
the United States in a business utilizing such Person’s network of facilities
and vehicles to deliver coffees and teas directly to customer locations where
such products are consumed.

 

4.2.          No Violation.  The execution, delivery and performance by either
Seller Party of this Agreement and the other Additional Documents to which it is
a party and the consummation of the transactions contemplated hereby and thereby
do not and will not, (a) conflict with or result in any violation of, or
constitute a breach of any provision of the charter document or bylaws or
operating or limited liability company agreement of such Seller Party or Realty,
(b) except for consents and approvals set forth in Schedule 4.2, conflict with,
result in a violation of or constitute a breach or default (or an event which,
with notice or lapse of time or both, would constitute a default) under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, require notice under, or permit the termination of any
Material Contract or Real Property Lease, (c) violate any Applicable Law, or
(d) impose any Lien, restriction or charge on the Purchased Assets, including
the Transferred Facilities or the DSD Business, except for Liens, restrictions
or charges that would not, individually or in the aggregate, result in a
Material Adverse Effect.

 

4.3.          Authority.  Each Seller Party has full power and authority to
enter into this Agreement and the other Additional Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder.  The execution and delivery of
this Agreement, the Additional Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby and the
performance of Seller Parties’ obligations hereunder and thereunder have been
duly authorized by the Seller Parties, and no other proceedings on the part of
Seller Parties are necessary to authorize such execution, delivery and
performance.  This Agreement and the other Additional Documents to which any
Seller Party is a party have been or will be duly and validly executed and
delivered by each such Seller Party and, assuming the due execution and delivery
of this Agreement and the Additional Documents by the other parties thereto,
constitute or will constitute valid and binding legal obligations of each Seller
Party to the extent a party thereto, enforceable against each such Seller Party
to the extent a party thereto in accordance with their respective terms, except
to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity and the
discretion of courts in granting equitable remedies.

 

21

--------------------------------------------------------------------------------


 

4.4.          Realty.

 

(a)           Upon consummation of the transactions contemplated by this
Agreement, Buyer will acquire good and valid title free and clear of all Liens
to the equity interests of Realty, which represents 100% of the equity of
Realty.  The membership interests of Realty have been duly authorized and
validly issued and are fully paid and non-assessable.  There are no outstanding
options, warrants or other rights exercisable for the purchase of, or securities
convertible into, any equity interests of Realty or any agreements, contracts or
commitments relating to the issuance, sale, transfer, redemption, acquisition or
voting of any equity interests of Realty.  The membership interests of Realty to
be transferred to Buyer hereunder are the only issued and outstanding equity
interests of Realty.  Schedule 4.4 sets forth a true, correct and complete
statement of the capitalization of Realty.

 

(b)           Realty has not engaged in any business other than owning the Real
Property Leases and operating the Leased Real Property and has no Liabilities
other than those which constitute Assumed Liabilities in Section 1.4.

 

4.5.          Compliance with Laws.  Except as set forth on Schedule 4.5, to
Seller’s knowledge, the DSD Business and the Transferred Facilities are being,
and during the thirty-six (36) month period prior to the date hereof have been,
conducted and operated, and the Consumable Inventory has been produced, in
compliance with all Applicable Laws, except for those failures to comply which
would not, individually or in the aggregate, have a Material Adverse Effect or
those failures that have been cured by Seller.  During the thirty-six (36) month
period prior to the date hereof, neither Seller Party has received written
notification from any Governmental Authority asserting that the conduct of the
DSD Business, the operation of the Transferred Facilities or the production of
the Consumable Inventory is not in compliance with any Applicable Law, except
for those failures to comply which would not, individually or in the aggregate,
have a Material Adverse Effect or any instances of noncompliance which have been
cured by Seller.

 

4.6.          Financial Statements and Condition.  Seller has delivered to Buyer
a copy of the unaudited pro forma statements of operations of the DSD Business
for the twelve (12) month period ended June, 28, 2008, and the three (3) month
period ended September 27, 2008 (collectively, the “Financial Statements”).  The
DSD Business is not a separately reported unit of Seller.  As a result, the
Financial Statements were not prepared as part of Seller’s normal reporting
process.  Instead, the Financial Statements have been compiled by management of
the DSD Business from source documentation subject to the controls and
procedures of Seller’s accounting systems.  This source documentation was
prepared in accordance with accounting principles set forth on Schedule 4.6-1
(the “Accounting Principles”) except that no allocation of cost has been made to
reflect Seller’s corporate overhead, general and administrative expenses and
services.  Except as set forth on Schedule 4.6-2 or in the Financial Statements,
the Financial Statements (a) have been prepared in conformity, in all material
respects, with the Accounting Principles, and (b) present fairly, in all
material respects, the results of operations of the DSD Business (other than the
Excluded Assets and the Excluded Liabilities) for the time period specified
therein.  Except as set forth on Schedule 4.6-3, the definition of the term “DSD

 

22

--------------------------------------------------------------------------------


 

Business” set forth in Article XI of this Agreement accurately reflects and is
consistent with the business of Seller reflected in the Financial Statements for
the periods covered thereby.

 

4.7.          Consents and Approvals.  Except as set forth on Schedule 4.7, no
filing or registration with, no notice to and no permit, authorization, consent,
approval or waiver, of any Governmental Authority is necessary to be made by any
of the Seller Parties or Realty in connection with the execution, delivery or
performance of this Agreement or the Additional Documents by Seller Parties or
the consummation by Seller Parties of the transactions contemplated by this
Agreement or the Additional Documents.

 

4.8.          Absence of Certain Changes or Events.

 

(a)           Except (i) with respect to matters relating to the proposed sale
of the Purchased Assets and the DSD Business, (ii) for general economic
conditions and conditions which affect the coffee, beverage or food service
industry generally (and are not specific to the DSD Business), (iii) for any
Banking Change, and (iv) as set forth in Schedule 4.8(a), since
September 27, 2008, there has not been, nor does any Seller Party have knowledge
of any development, individually or in the aggregate, which would reasonably be
expected to cause, any material adverse change in the financial condition,
business, assets, liabilities, results or operations of the DSD Business, taken
as a whole, or the ability of any Seller Party to execute, deliver and perform
this Agreement and the other Additional Documents to which it is a party
(collectively, “Material Adverse Effect”).  For the avoidance of doubt, and
without limiting the foregoing, Material Adverse Effect shall not include
continuation of the downward trend in sales and financial performance of the DSD
Business in a manner consistent with historic trends during the past three
(3) years.

 

(b)           Without limiting the foregoing, except as set forth in
Schedule 4.8(b) and except with respect to matters not inconsistent with this
Agreement and the Additional Documents relating to the proposed sale of the
Purchased Assets and the DSD Business (including the separation of the DSD
Business from the other businesses of the Seller Parties), since
September 27, 2008, (i) the Seller Parties have conducted the DSD Business in
the ordinary course, and (ii) there has not been any sale or other disposition,
except in the ordinary course of the DSD Business, of any assets of the DSD
Business, or any Liens (other than Permitted Liens) placed on the assets of the
DSD Business.

 

4.9.          Payment of Taxes.  Except as set forth on Schedule 4.9, Seller has
filed all Business Returns required to be filed (or obtained an extension with
respect thereto) with respect to the DSD Business, except for those failures to
file or obtain an extension which would not, individually or in the aggregate,
have a Material Adverse Effect.  Except as set forth on Schedule 4.9, Seller has
timely paid, or made adequate provision for the payment of, all Taxes shown to
be due on such Business Returns, all Tax assessments related to such Business
Returns received, and all Taxes related to such Business Returns which have or
may become due under Applicable Law with respect to all periods or portions
thereof ending on or prior to the Closing

 

23

--------------------------------------------------------------------------------


 

Date, and, with respect to all periods through September 27, 2008, adequate
provision therefor is reflected in the Financial Statements.  Except as set
forth on Schedule 4.9, Seller has not requested an extension of time within
which to file any such Business Return which has not since been filed.  Except
as set forth on Schedule 4.9, Seller has not received written notice of any
claim by any Taxing Authority in any jurisdiction where it does not file Tax
returns or pay Taxes that it is or may be subject to Tax by that jurisdiction
solely as a result of its ownership or operation of the DSD Business.

 

4.10.        Owned Real Property.

 

(a)           A copy (including copies of all documents related to the
exceptions listed therein) of a preliminary report with respect to each parcel
of Owned Real Property (the “Title Report”) has been previously provided to
Buyer.  There is no pending or, to Seller’s knowledge, threatened condemnation
or other form of eminent domain proceeding against all or any portion of the
Owned Real Property.  None of the Owned Real Property is subject to any
commitment, right of first refusal or other arrangement for the sale, transfer
or lease thereof to any third party.

 

(b)           The structures, related improvements and fixtures located on the
Owned Real Property and Leased Real Property (i) to Seller’s knowledge, have no
material defects, and (ii) are in a condition sufficient for the operation of
the DSD Business as presently conducted, subject to maintenance, repairs and
improvements to address normal wear and tear.  No Seller Party is a sublessor or
sublessee of any of the Owned Real Property or the Leased Real Property except
as set forth in Schedule 4.10(b).

 

4.11.        Leased Real Property.  Schedule 4.11 sets forth an accurate and
complete list of all Real Property Leases.  Seller has provided Buyer with
correct and complete copies of all Real Property Leases and all amendments
thereto.  Seller is in peaceable possession of the Leased Real Property.  Except
as set forth in Schedule 4.2 or Schedule 4.11, with respect to each of the Real
Property Leases:

 

(a)           at Closing such Real Property Lease will be valid and binding upon
Realty and, to the knowledge of Seller, enforceable against the other parties
thereto in accordance with its terms;

 

(b)           none of the Seller Parties, Realty or the DSD Business is in
breach of or default under such Real Property Lease and, except for breaches or
defaults caused by the sale of the Purchased Assets to Buyer and Seller’s
performance hereunder, no event has occurred or circumstance exists which, with
the delivery of notice, the passage of time or both, would constitute such a
breach or default, or permit the termination, modification or acceleration of
rent under such Real Property Lease, except where such breach or default would
not, individually or in the aggregate, have a Material Adverse Effect;

 

(c)           none of the Seller Parties, Realty or the DSD Business owes, or
will owe in the future, any brokerage commissions or finder’s fees with respect
to such Real Property Lease;

 

24

--------------------------------------------------------------------------------


 

(d)           the other party to such Real Property Lease is not an Affiliate of
any of the Seller Parties;

 

(e)           none of the Seller Parties or Realty has subleased, licensed or
otherwise granted any person or entity the right to use or occupy such Leased
Real Property or any portion thereof;

 

(f)            none of the Seller Parties or Realty has collaterally assigned or
granted any Lien in such Real Property Lease or any interest therein; and

 

(g)           to the knowledge of Seller, no other party to any Real Property
Lease is in breach thereof or default thereunder.

 

4.12.        Tangible Personal Property.  The tangible personal property,
including the Tangible P&E and the Owned Vehicles, included in the Purchased
Assets is owned by Seller, free and clear of all Liens other than Permitted
Liens and Liens set forth in Schedule 4.12-1, all of which Liens, except for
Permitted Liens, shall be fully released prior to Closing.  Schedule 4.12-2
contains an accurate and complete list of each item of Tangible P&E (other than
any Owned Vehicles) located at the Transferred Facilities as of October 9, 2008,
having a fair market value on Seller’s books and records of at least $25,000.00
as of such date.

 

4.13.        Vehicles; Routes; Personal Property Leases; Prepaid Expenses;
Promotional Accruals.

 

(a)           Schedule 4.13-1 sets forth an accurate and complete list of all
routes used in the DSD Business as of October 9, 2008 (collectively, the
“Routes”).  An accurate and complete list of the Owned Vehicles used in the DSD
Business as of October 24, 2008, is attached as Schedule 4.13-2.  Since
September 27, 2008, other than in the ordinary course of the DSD Business,
Seller has not changed routes of the DSD Business or disposed of any Vehicles. 
The Routes, as changed by Seller prior to the Closing Date in the ordinary
course of the DSD Business in accordance with Section 6.1, shall be referred to
as the “Closing Routes”.

 

(b)           Schedule 4.13-3 is an accurate and complete list of each Personal
Property Lease involving the payment by Seller of lease payments that in the
aggregate exceed $25,000 per calendar year.  Seller has provided Buyer with
correct and complete copies of all Personal Property Leases listed on
Schedule 4.13-3.  Except as set forth on Schedule 4.13-4, (i) each Personal
Property Lease is valid and binding upon the Seller Party who is a party
thereto, and, to the knowledge of Seller, enforceable against the other parties
thereto in accordance with its terms, except where the failure of such Personal
Property Lease to be valid, binding or enforceable would not, individually or in
the aggregate, have a Material Adverse Effect or such failures that have been
cured by Seller, (ii) to the knowledge of Seller, none of the Seller Parties or
the DSD Business is in breach of or default under such Personal Property Lease,
and, except for breaches or defaults caused by the acquisition of the Purchased
Assets by Buyer and Seller’s performance under this Agreement, no event has
occurred or circumstance exists which, with the delivery of notice, the passage
of time or both, would constitute such a breach or default by

 

25

--------------------------------------------------------------------------------


 

Seller, or permit the termination, modification or acceleration of any
obligation of Seller under such Personal Property Lease, except where such
breach or default would not, individually or in the aggregate, have a Material
Adverse Effect, and (iii) to the knowledge of Seller, no other party to any
Personal Property Lease is in breach thereof or default thereunder, except where
such breach or default would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(c)           Schedule 4.13-5 contains an accurate and complete list of the
Prepaid Expenses as of June 28, 2008.

 

(d)           Schedule 4.13-6 contains an accurate and complete list of
Promotional Accruals relating exclusively to the DSD Business as of June 28,
2008.

 

4.14.        Litigation.  Except as set forth in Schedule 4.14, there are no
claims, actions, suits, governmental audits or investigations, or proceedings,
including Products Liability Claims (collectively, “Claims”), pending or, to the
knowledge of Seller, threatened, before any Governmental Authority, or before
any arbitrator of any nature, brought by or against any Seller Party or Realty
involving, affecting or relating to (a) the DSD Business, the Purchased Assets,
or the transactions contemplated by this Agreement or the other Additional
Documents, (b) seeking to enjoin or rescind the transactions contemplated by
this Agreement or the Additional Documents or (c) otherwise preventing Seller
Parties from complying with the terms and provisions of this Agreement and the
Additional Documents.  None of the DSD Business or the Purchased Assets is
subject to any Judgment.  To Seller’s knowledge, none of the Claims set forth in
Schedule 4.14 are expected to have a Material Adverse Effect.

 

4.15.        Intellectual Property.  To Seller’s knowledge, no DSD Intellectual
Property has been registered with any Governmental Authority other than as set
forth on Schedule 4.15.  For each registered DSD Business Mark, Schedule 4.15
lists the jurisdiction of registration and the applicable application,
registration or serial number.  Except as set forth on Schedule 4.15, the Seller
Parties own all right, title and interest in and to all of the DSD Business
Marks in the United States free and clear of all Liens (other than the Permitted
Liens).  Except as set forth on Schedule 4.15, no Seller Party receives and no
Person has a right to receive any royalty or similar payment in respect of the
DSD Business Marks.  Except as set forth on Schedule 4.15, neither Seller Party
has licensed, sublicensed or given permission to anyone to use any of the DSD
Business Marks.  Except as set forth on Schedule 4.15, no Seller Party is
subject to any Judgment, nor have any of them entered into or become a party to
any Contract, in either case which restricts or impairs the ability of any
Seller Party to use, exploit, assert or enforce any of the DSD Business Marks
anywhere in the United States.  To the knowledge of Seller, the DSD Intellectual
Property has not interfered with, infringed (directly, contributorily, by
inducement or otherwise), misappropriated, or otherwise violated, and, to the
knowledge of Seller, the DSD Intellectual Property does not infringe (directly,
contributorily, by inducement or otherwise), misappropriate or otherwise violate
any Proprietary Rights of any third party.  Seller Parties have not received any
written charge, complaint, claim, demand or notice alleging any such
interference, infringement, misappropriation or violation (including any claim
that the DSD

 

26

--------------------------------------------------------------------------------


 

Business must license or refrain from using any Proprietary Rights of any third
party).  Except with respect to the unauthorized registered use by third parties
of domain names, Seller Parties and the DSD Business have taken all reasonable
and prudent steps in the United States to protect the DSD Business Marks from
infringement in the United States by any other firm, corporation, association or
Person and will continue to maintain and protect all of the DSD Business Marks
in the United States prior to Closing so as not to adversely affect the validity
or enforceability thereof.  Except as set forth on Schedule 4.15, to the
knowledge of Seller, no Person in the United States has or is infringing on
(directly, contributorily, by inducement or otherwise), interfering with,
misappropriating or violating the DSD Business Marks and no Seller Party has
received any written notice of the same.  No interference, opposition, reissue,
reexamination or other proceeding is pending or, to the Seller Parties’
knowledge, is threatened, which challenges the scope, legality, validity,
enforceability, use or ownership of any item of the DSD Business Marks in the
United States.  All of Seller’s rights with respect to the DSD Business Marks
are valid and enforceable rights of Seller Parties and will not cease to be
valid and in full force and effect in the United States by reason of the
execution, delivery and performance of this Agreement and the Additional
Documents or the consummation of the transactions contemplated hereby and
thereby.  Except as set forth on Schedule 4.15, no Seller Party has ever agreed
to indemnify any Person for or against any interference, infringement or
misappropriation, with respect to any DSD Intellectual Property outside the
ordinary course of the DSD Business.  To Seller’s knowledge, no Seller Party
possesses a registration for any domain name using the DSD Business Marks listed
on Schedule 1.1(a)-1 except for those domain names set forth on Schedule 4.15. 
For purposes of this Section 4.15, the term “DSD Intellectual Property” does not
include any copyright which is not material.

 

4.16.        Permits.  To Seller’s knowledge, Seller or Realty possess the
Permits set forth on Schedule 4.16-1.  To the knowledge of Seller, the Permits
set forth on Schedule 4.16-1 include all of the Permits necessary for Seller and
Realty to own and operate the DSD Business as conducted by them as of the
Closing Date, except for those Permits the failure of which to possess would
not, individually or in the aggregate, have a Material Adverse Effect.  The DSD
Business and the Transferred Facilities are operated in compliance with, all
Permits, except for those failures to comply which would not, individually or in
the aggregate, have a Material Adverse Effect.  All of the Permits listed on
Schedule 4.16-1 are in full force and effect, and no Seller Party has received
during the past three (3) years any written notice to the contrary except as set
forth on Schedule 4.16-2.

 

4.17.        Contracts.

 

(a)           Set forth in Schedule 4.17(a) is an accurate and complete list of
all Material Contracts other than those specifically identified in another
Schedule to this Agreement.  The Seller Parties have delivered or made available
to Buyer a correct and complete copy of each Material Contract and all
amendments thereto.  The term “Material Contract” means each of the following
Contracts relating to the DSD Business which are either Purchased Contracts or
Mixed Use Contracts (other than Contracts for the purchase by Seller of green
coffee, tea, Liquid Coffee

 

27

--------------------------------------------------------------------------------


 

concentrate, cocoa and cappuccino products, Machines and Spare Parts, and
Contracts relating to software and information technology services or products)
to which a Seller Party or Realty is a party or is bound:

 

(i)            Any Contract (or group of related Contracts) for the purchase or
sale of commodities, supplies, products or other personal property, or for the
furnishing or receipt of services, the performance of which will extend over a
period of more than one year or that involves expenditures or receipts of the
DSD Business in excess of $87,500 annually and which cannot be terminated on
sixty (60) or less days notice without penalty;

 

(ii)           Any Contract not made in the ordinary course of the DSD Business;

 

(iii)          Any distribution, franchise, license, sales or commission
Contract related to the DSD Business;

 

(iv)          Any Contract that contains covenants that in any way purport to
restrict the business activity of the DSD Business (or any part thereof) or
limit the freedom of the DSD Business (or any part thereof) to engage in any
line of business or to compete with any Person;

 

(v)           Any Contract (or group of related Contracts) involving annual
revenues of more than $87,500 under which Seller has granted price protection
provisions;

 

(vi)          Any Contract with an indemnity obligation not made in the ordinary
course of the DSD Business;

 

(vii)         Any purchase, supply or other Contract imposing on Seller
confidentiality covenants not made in the ordinary course of the DSD Business;

 

(VIII)        ANY PURCHASE, SUPPLY OR OTHER CONTRACT, OTHER THAN SERVICE
CONTRACTS, IMPOSING ON SELLER NONSOLICITATION COVENANTS;

 

(ix)           Any purchase, supply or other Contract (or group of related
Contracts) which provides for warranties or return of product, rebates, sharing
of fees, grant of discounts or similar arrangements involving annual sales by
Seller in excess of $87,500 or which provides a grant of exclusivity by Seller
to another contracting party;

 

(x)            Any Contract (or group of related Contracts) which provides for
consignment or similar arrangement of tangible assets having a fair market value
in excess of $87,500;

 

(xi)           Any collective bargaining agreement relating to the DSD Business;

 

28

--------------------------------------------------------------------------------


 

(xii)          Any Contract for the employment of any individual on a full-time,
part-time or other basis or providing severance benefits or any consulting
agreement providing annual compensation in excess of $87,500;

 

(xiii)         Any Contract under which it has advanced or loaned any amount to
any of the employees of the DSD Business outside the ordinary course of the DSD
Business;

 

(xiv)        Any Contract which is a “futures” contract committing the DSD
Business (or any part thereof) to purchase, or accept delivery of, product at
future times at fixed prices;

 

(xv)         Any Contract that is a joint venture agreement;

 

(xvi)        Any Contract (or group of related Contracts) that involves
receivables of the DSD Business in excess of $87,500 annually which contains a
“most favored customer” or “most favored nation” clause in favor of any customer
of the DSD Business; and

 

(xvii)       Any Contract that is an amendment, supplement or modification
(whether oral or written) in respect of any of the foregoing.

 

(b)           Except as set forth on Schedule 4.17(b), with respect to each of
the DSD Contracts, (i) such DSD Contract is valid and binding upon the Seller
Party who is a party thereto or Realty, as the case may be, and, to the
knowledge of Seller, enforceable against the other parties thereto in accordance
with its terms, except to the extent that any failure of such DSD Contract to be
valid, binding or enforceable would not, individually or in the aggregate, have
a Material Adverse Effect, (ii) none of the Seller Parties or Realty is in
breach of or default under such DSD Contract and, except for breaches or
defaults caused by the sale of the Purchased Assets to Buyer and Seller’s
performance hereunder, no event has occurred or circumstance exists which, with
the delivery of notice, the passage of time or both, would constitute a breach
or default, or permit the termination, modification or acceleration of any
obligation under such DSD Contract, except where such breach or default would
not, individually or in the aggregate, have a Material Adverse Effect, and
(iii) to the knowledge of Seller, no other party to any DSD Contract is in
breach thereof or default thereunder, except to the extent that any such breach
would not, individually or in the aggregate, have a Material Adverse Effect.

 

4.18.        No Other Agreement.  Other than for sales of assets in the ordinary
course of the DSD Business, none of the Seller Parties or Realty, or any of
their respective Affiliates or Representatives, has any commitment or legal
obligation, absolute or contingent, to any other Person other than Buyer, to
sell, assign, transfer or effect a sale or other disposition of any of the
Purchased Assets or the DSD Business.

 

29

--------------------------------------------------------------------------------


 

4.19.        Employee Plans.

 

(a)           Schedule 4.19(a) lists each material plan, agreement, arrangement
or policy providing for compensation, bonuses, profit-sharing, stock option or
other stock related rights or other forms of incentive or deferred compensation,
vacation benefits, insurance (including any self-insured arrangements), health
or medical benefits, employee assistance program, disability or sick leave
benefits, workers’ compensation, supplemental unemployment benefits, change in
control benefits, severance benefits and post-employment or retirement benefits
(including compensation, pension, health, medical or life insurance benefits),
or other employee benefits, in each case, which is either maintained,
administered, sponsored or contributed to by a Seller Party or their ERISA
Affiliates for the benefit of any Hired Personnel (each, individually, an
“Employee Plan” and collectively, the “Employee Plans”).

 

(b)           With respect to each of the Employee Plans that is not a
Multiemployer Plan, Seller has made available to Buyer:  (i) a true, correct and
complete copy of such Employee Plan, (ii) the most recent Annual Report
(Form 5500 Series) and accompanying schedule, if any, and (iii) the most recent
determination letter from the IRS, if any.  Seller has also made available to
Buyer the current summary plan description and any material modifications
thereto for each Employee Plan that is not a Multiemployer Plan in respect of
which there exists a summary plan description.

 

(c)           Schedule 4.19(c) identifies each Employee Plan intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code (“Qualified
Plans”).  Each Qualified Plan has received a favorable determination letter from
the IRS or is a prototype plan that has received a favorable opinion letter from
the IRS, and any such IRS letter has not been revoked.

 

(d)           Except as would not reasonably be expected to have a Material
Adverse Effect, Seller has timely made or accrued all contributions required
with respect to any Qualified Plan.

 

(e)           Except as would not be reasonably expected to have a Material
Adverse Effect, the Seller Parties and their ERISA Affiliates have performed and
complied with all of their obligations under or with respect to the Employee
Plans and each Employee Plan that is not a Multiemployer Plan has been operated
in all material respects in accordance with its terms and in compliance with all
Applicable Laws including the Code and ERISA, and to Seller’s knowledge, each
Multiemployer Plan has been operated in all material respects in accordance with
its terms and in compliance with all Applicable Laws including the Code and
ERISA.  There are no pending or, to Seller’s knowledge, threatened claims or
proceedings relating to the Employee Plans that are not Multiemployer Plans,
other than routine claims for benefits that have not resulted in any pending or,
to Seller’s knowledge, threatened litigation.  Neither the Seller Parties nor
their ERISA Affiliates have engaged in a transaction with respect to any
Employee Plan that, assuming the taxable period of such transaction expired as
of the date hereof, would be reasonably expected to subject Seller to a tax or
penalty imposed by Sections 4975 through 4980 of the Code or Sections 502(i) or
502(l) of ERISA in an amount which would have a Material Adverse Effect.  There
are no material audits, inquiries or proceedings pending or, to Seller’s


 

30

--------------------------------------------------------------------------------


 

knowledge, threatened by the IRS, Department of Labor, or any other Governmental
Authority with respect to any Employee Plan.

 

4.20.        Labor and Employee Matters.

 

(a)           Except as set forth in Schedule 4.20(a), Seller is not a party to,
or otherwise bound by, a collective bargaining agreement (or any other agreement
with any labor organization), which covers any of the Hired Personnel.  To
Seller’s knowledge, no labor unions or other organizations have filed a petition
within the last 6 months with the National Labor Relations Board or any other
Governmental Authority seeking certification as the collective bargaining
representative of any employees of the DSD Business.  To Seller’s knowledge, no
labor union or organization is currently engaged in any organizing activity with
respect to any employees of the DSD Business.  During the past two (2) years,
the DSD Business has not experienced any material work stoppage, labor dispute,
grievance, slowdown, lockout or strike, and to the knowledge of Seller, none has
been threatened against the DSD Business.  To Seller’s knowledge, except as set
forth in Schedule 4.20(a), there is no unfair labor practice charge or complaint
against the DSD Business pending before the National Labor Relations Board or
any other Governmental Authority.

 

(b)           Schedule 4.20(b) lists all DSD Employees as of October 27, 2008,
and for each such employee the:  (i) job position; (ii) job location;
(iii) classification as full-time or part-time as of November 13, 2008;
(iv) classification as exempt or non-exempt under applicable state or federal
overtime regulations; (v) current hourly rate of compensation or base salary (as
applicable); (vi) eligible vacation; and (vii) the original date of hire.  The
last pay review day for DSD employees not covered by a Labor Contract is
September 1, 2008.  For DSD Employees covered by a Labor Contract, the
applicable Labor Contract includes the effective date of any pay rate changes. 
Schedule 4.20(b) describes Seller’s policies for scheduling hours of work per
week for DSD Employees who are non-exempt and part-time employees.  Schedule
4.19(a) lists the Employee Plans that provide to DSD Employees other
compensation or allowance and target incentive compensation (commission and/or
bonus, as applicable).  In addition, to the extent any DSD Employees are on
leaves of absence as of October 27, 2008, Schedule 4.20(b) indicates the
category of such leave of absence and an estimate of each such employee’s
anticipated date of return to active employment.  To Seller’s knowledge, no
executive, key employee or group of DSD Employees listed on Schedule 4.20(b) has
indicated any plans to terminate employment with the Seller before or with Buyer
promptly after the Closing.  Schedule 4.20(b) shall be updated and provided to
Buyer as of the Closing Date and the information provided by Seller to Buyer as
described in Section 3.2(h)(i) above shall be accurate as of the Closing Date
with respect to the DSD Employees as of such date.

 

(c)           During the 90 days prior to the Closing, Seller has not
effectuated (i) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) (or any similar state or local
law)) affecting any Transferred Facility or (ii) a “mass layoff”


 

31

--------------------------------------------------------------------------------


 

(as defined in the WARN Act (or any similar state or local law)) affecting any
Transferred Facility.

 

(d)           Seller has provided Buyer with access to copies of all manuals,
written policies or similar documents of the Seller Parties which are material
to the DSD Business regarding compensation, benefits, perquisites, and personnel
matters.  Except for the Sara Lee Corporation Severance Pay Plan and the Sara
Lee Corporation Severance Pay Plan for A & B Level Executives or as provided
under any Labor Contract in which Hired Personnel participate (the “Severance
Plans”), the DSD Business has no oral or written severance policy or other
severance obligation.

 

4.21.        Hazardous Substances.  Except as set forth in Schedule 4.21:

 

(a)           To Seller’s knowledge, the DSD Business is, and during the past
five (5) years has been, in compliance and the Transferred Facilities are, and
during the past five (5) years have been, operated and maintained by Seller in
compliance with all Environmental Laws including laws relating to Hazardous
Substances, except where non-compliance would not, individually or in the
aggregate, have a Material Adverse Effect.  Seller has, and during the past five
(5) years has had, all Permits required under any Environmental Law and the DSD
Business and the Facilities are, and at all times have been in compliance with
such Permits, except where non-compliance would not, individually or in the
aggregate, have a Material Adverse Effect.  During the five (5) years preceding
the Closing, Seller has not received any written notice that the DSD Business or
the Transferred Facilities is or were claimed to be in violation of the
provisions of any Environmental Law or in non-compliance with the conditions of
any Permit, and there are no Claims pending or, to the knowledge of Seller,
threatened to that effect.  To Seller’s knowledge, during the past five
(5) years there have been no Hazardous Substance Releases at the Transferred
Facilities which were reportable under Applicable Laws.

 

(b)           Seller has delivered true, complete and correct copies of (i) all
written reports of all environmental investigations, assessments, studies,
audits, and test results, which have been conducted at any Transferred Facility
within the past five (5) years by any outside attorney, environmental consultant
or engineer engaged by Seller for such purpose, and (ii) to the knowledge of
Seller, all Permits, reports, and filings required by any applicable
Environmental Laws, OSHA safety complaints or other similar documentation
required by law to be filed with any Governmental Authority during the past five
(5) years relating to the ownership or operation of the Transferred Facilities
in the possession of Seller.  All such documents referenced in the foregoing
clauses (i) and (ii) are listed on Schedule 4.21(b).

 

(c)           There are no underground storage tanks currently used or operated
on, in or under any of the Transferred Facilities, and, to Seller’s knowledge,
no underground storage tanks currently exist on, in or under any of the
Transferred Facilities.


 

32

--------------------------------------------------------------------------------


 

(d)           To the Seller’s knowledge, there are no asbestos, asbestos
containing materials or any PCB containing equipment or fixtures which would
require remediation, decommissioning, decontamination, abatement or removal for
continued operations at the Transferred Facilities.

 

(e)           There are no Judgments by any Governmental Authority or
quasi-governmental entity relating to any Environmental Law which regulate,
obligate, bind or in any way affect the DSD Business or the Transferred
Facilities.

 

(f)            To Seller’s knowledge, there is not and has not been during the
past five years any Hazardous Substance used, generated, treated, stored,
transported, disposed of, handled or otherwise existing on, under or about any
Transferred Facility, except for quantities of any such Hazardous Substances
stored or otherwise held on, under or about any such Transferred Facility in
compliance with all Environmental Laws.

 

(g)           To Seller’s knowledge, Seller has at all times used, generated,
treated, stored, transported, disposed of or otherwise handled its Hazardous
Substances in substantial compliance with all Environmental Laws and in a manner
that will not result in liability of Seller or Buyer under any Environmental
Law.

 

(h)           To Seller’s knowledge, there are no present or past Environmental
Conditions (as defined below) in any way related to the DSD Business or the
Transferred Facilities which would have a Material Adverse Effect. 
“Environmental Conditions” means the introduction into the soil, groundwater or
environment of the Transferred Facilities (through leak, spill, release,
discharge, escape, emission, dumping, disposal or otherwise) of any pollution,
including without limitation any contaminant, irritant or pollutant or Hazardous
Substance (upon the property of the DSD Business and only where such pollution
constituted at the time thereof a violation of any Environmental Law).

 

4.22.        Brokers’ Fees and Commissions.  None of the Seller Parties or any
of their respective Affiliates or Representatives has engaged any investment
banker, broker or finder in connection with the transactions contemplated
hereby.

 

4.23.        Consumable Inventory.  The Consumable Inventory shall not at the
time of Closing (a) be adulterated or misbranded within the meaning of the
Federal Food, Drug and Cosmetic Act, as amended, and including its food and
coloring additive amendments and the regulations promulgated thereunder
(collectively the “Federal Act”), (b) be adulterated or misbranded within the
meaning of any Applicable Law, or (c) be an article which, under the provisions
of Sections 405 and 505 of the Federal Act, would not be able to be introduced
into interstate commerce in the United States.  Except as provided on
Schedule 4.23, all Consumable Inventory produced in any Facility operated by
Seller was produced in accordance with Good Manufacturing Practice (as that term
is defined in the Federal Act).

 

4.24.        Certain Payments.  Since September 27, 2008, neither the Seller
Parties nor any Affiliate of the Seller Parties, any Representative of the
Seller Parties or such Affiliate nor any

 

33

--------------------------------------------------------------------------------


 

other Person associated with or acting for or on behalf of the Seller Parties
has in connection with the DSD Business, directly or indirectly, made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (a) to obtain favorable treatment in securing business,
(b) to pay for favorable treatment for business secured, (c) to obtain special
concessions or for special concessions already obtained, for or in respect of
any Seller Party, or (d) in violation of any Applicable Law.

 

4.25.        Customers.  Seller has provided to Buyer an accurate and complete
list prepared by the management of the DSD Business identifying those customers
who, during the period from July 1, 2007 to June 28, 2008, either ceased to do
business with the DSD Business and transferred their sales of coffee, tea and
related products to Seller’s NSO Business, or ceased to do business with the NSO
Business and transferred their sales of coffee, tea and related products to
Seller’s DSD Business (collectively “Prior Customers”).  During the period from
June 29, 2008, to the Closing Date, the net loss of gross margin to the DSD
Business due to the transfer of business by Prior Customers from the NSO
Business to the DSD Business and from the DSD Business to the NSO Business shall
not exceed the amount determined by prorating $2.5 million based on the number
of days from and including June 29, 2008 through and including the Closing Date
divided by 365 days.  The fluctuations in purchases by Shared Customers from the
DSD Business and the NSO Business are not covered by the representations and
warranties made in this Section 4.25.

 

4.26.        LOI Compliance.  On November 24th, 25th, and 26th, 2008, Seller
asked each of the individuals listed on Schedule 4.26 whether, since August 20,
2008, such individuals took any action intended to induce conversion of
(a) exclusive DSD Customers to Shared Customers or customers of the NSO
Business, or (b) Shared Customers to customers solely of Seller’s NSO Business. 
The form of inquiry made and the results of such inquiries are noted on Schedule
4.26.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller Parties as of the date hereof
and as of the Closing Date as set forth below.

 

5.1.          Corporate Organization.  Buyer is a corporation, duly organized,
validly existing and in good standing under the laws of the state of Delaware.

 

5.2.          Authority.  Buyer has the corporate power and authority to enter
into this Agreement and the other Additional Documents to which it is a party
and to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder.  The execution and delivery of
this Agreement, the other Additional Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby and the
performance of Buyer’s obligations hereunder and thereunder have been duly
authorized by Buyer, and no other proceedings on the part of Buyer are necessary
to authorize such execution,

 

34

--------------------------------------------------------------------------------


 

delivery and performance.  This Agreement and the other Additional Documents to
which Buyer is a party have been or will be duly and validly executed and
delivered by Buyer and assuming the due execution and delivery of this Agreement
and the Additional Documents by the other parties thereto, constitutes or will
constitute valid and binding legal obligations of Buyer to the extent a party,
enforceable against Buyer to the extent a party thereto in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity and the discretion of courts in granting equitable
remedies.

 

5.3.          No Violation.  The execution, delivery and performance by Buyer of
this Agreement and the other Additional Documents to which it is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby, do
not violate any Applicable Law, do not and will not conflict with or result in
any violation of, or constitute a breach of or default under (whether with or
without notice or a lapse of time or both) any provision of the charter document
or bylaws of Buyer or of any other agreement or obligation to which it is a
party, the breach of which would impair Buyer’s ability to consummate such
transactions.

 

5.4.          Consents and Approvals.  No filing or registration with, no notice
to and no permit, authorization, consent, approval or waiver of any Governmental
Authority or other Person is necessary to be made by Buyer for the execution,
delivery or performance of this Agreement or the Additional Documents by Buyer
or the consummation by Buyer of the transactions contemplated hereby or thereby.

 

5.5.          Brokers’ Fees and Commissions.  None of Buyer or its
Representatives has engaged any investment banker, broker or finder in
connection with the transactions contemplated hereby other than Kerlin Capital
Group, LLC, whose fees will be paid by Buyer.

 

5.6.          Litigation.  There are no Claims pending or, to the knowledge of
Buyer, threatened before any Governmental Authority, or before any arbitrator of
any nature, against Buyer which seek to enjoin or rescind the transactions
contemplated by this Agreement and the Additional Documents or otherwise prevent
Buyer from complying with the terms and provisions of this Agreement and the
Additional Documents.

 

5.7.          Investigation By Buyer.  Buyer acknowledges that (a) Buyer has
made such investigation of the business, assets, financial condition and
liabilities of the DSD Business, and has been offered the opportunity to ask
such questions of appropriate representatives of Seller relating to the
foregoing, as Buyer deems appropriate to enter into the transactions
contemplated hereby, and (b) except for the representations and warranties of
the Seller Parties in this Agreement, Buyer is not relying on any representation
or warranty by the Seller Parties or any other Person in entering into the
transactions contemplated hereby (and will not rely on any other representation
or warranty in effecting the Closing).  Buyer acknowledges that neither any
Seller

 

35

--------------------------------------------------------------------------------


 

Party nor any other Person has made any representation or warranty as to the
future prospects (financial or otherwise), profitability, sales levels or
independent operation of the DSD Business.

 

5.8.          Availability of Financing.  Except for the amount of the Closing
Payment that Buyer may pay pursuant to the Note as set forth in Section 2.1(b),
Buyer currently has, and as of Closing will have, all funds necessary to perform
its obligations hereunder, including to pay the Purchase Price at the Closing.

 

ARTICLE VI.
COVENANTS

 

6.1.          Conduct of DSD Business Prior to the Closing.  During the period
from the date of this Agreement until the Closing, except as expressly
contemplated or permitted by this Agreement or arising in the ordinary course of
the DSD Business, or to the extent that Buyer shall otherwise consent, the
Seller Parties shall use commercially reasonable efforts to preserve the
Purchased Assets and DSD Business intact, including its present operations,
Transferred Facilities, working conditions and relationships with lessors,
licensors, suppliers, customers and employees, and carry on the DSD Business in
such a manner so that the representations and warranties contained in Article IV
shall continue to be true and correct in all material respects on and as of the
Closing Date as if made on the Closing Date.  Without limiting the foregoing,
except as expressly contemplated or permitted by this Agreement or to the extent
that Buyer shall otherwise consent, Seller Parties shall operate the DSD
Business in the ordinary course, and Seller Parties shall not take any action in
breach of this Agreement.  Without limiting the generality of the foregoing,
Seller Parties shall not, except as specifically contemplated by this Agreement:

 

(a)           enter into any agreements, adopt promotions or otherwise conduct
the DSD Business in any way which would reasonably be likely to materially and
adversely affect the sales or results of operations of the DSD Business,
including taking any action intended to influence or induce the conversion of
(i) Exclusive Customers to Shared Customers or customers solely of Seller’s NSO
Business, or (ii) Shared Customers to customers solely of Seller’s NSO Business,
or to otherwise reduce the purchases of DSD Customers from the DSD Business.  It
is understood and agreed that certain customers transfer their transactions and
certain other customers fluctuate their levels of purchases of coffee, tea and
other products from the DSD Business to the NSO Business and from the NSO
Business to the DSD Business in the ordinary course of the DSD Business without
any conduct on the part of Seller intended to induce or influence customers, and
that transfers of customers and transactions at the levels as described in
Section 4.25 are consistent with the ordinary course of the DSD Business;

 

(b)           enter into, extend, materially modify, terminate or renew any
Material Contract or Real Property Lease, except in the ordinary course of the
DSD Business;

 

36

--------------------------------------------------------------------------------


 

(c)           sell, assign, transfer, convey, lease, mortgage, pledge or
otherwise dispose of or encumber any of the Purchased Assets, or any interests
therein, except in the ordinary course of the DSD Business;

 

(d)           fail to pay, when due, accounts payable, debts and other
Liabilities of the DSD Business, except in the ordinary course of the DSD
Business and in the case of bona fide disputes regarding the same;

 

(e)           remove any Tangible P&E from the Transferred Facilities, except
for removals or dispositions of damaged or obsolete Tangible P&E, or sales or
other dispositions in the ordinary course of the DSD Business; provided that
Seller shall be permitted to remove the Brew Equipment Inventory from the
Transferred Facilities that are not part of the Purchased Assets as a result of
the allocation process of Section 1.1(c); or

 

(f)            reconfigure Routes except in the ordinary course of the DSD
Business.

 

6.2.          Employees and Employee Benefits.

 

(a)           Subject to the Labor Contracts, at the Closing Buyer shall offer
employment on an at-will basis, effective as of the Closing Date, to all DSD
Employees who are employed by the Seller (or one of its Affiliates) immediately
prior to the Closing (the individuals who either accept Buyer’s offer of
employment or are subject to the Labor Contracts are collectively referred to
herein as the “Hired Personnel”), in each case (A) at an Approved Location (and
Buyer agrees not to move Hired Personnel to a different location for a period of
ninety (90) days after the Closing Date) in a substantially similar capacity in
which they were employed by Seller immediately prior to the Closing Date, (B) at
the same or a substantially similar cash salary and cash bonus level paid or
payable to such Hired Personnel as was paid or payable immediately prior to the
Closing Date, (C) providing each such Person who is a Hired Personnel not
covered by a Labor Contract and their eligible dependents, comparable employee
benefits as are currently available to similarly situated employees of Buyer or
each such Person who is a Hired Personnel covered by a Labor Contract and their
eligible dependents such benefits and other terms and conditions required by any
Labor Contracts, (D) consistent with the terms of Buyer’s benefit plans, Buyer
will provide each such Hired Personnel full service credit (equal at least to
the level existing immediately prior to the Closing Date) for vesting,
eligibility and severance purposes (but not for purposes of benefit accruals
under any defined benefit plans of Buyer) under any employee benefit or
severance plan in force as of the Closing for employees of Buyer (“Buyer
Employee Plans”) and Buyer shall amend (including by board resolution) the terms
of the Buyer’s Employee Plans to reflect this service credit, (E) providing that
with respect to any medical, dental or other welfare benefits that are provided
at any time under Buyer Employee Plans, any applicable pre-existing condition
exclusions (to the extent satisfied under the comparable Employee Plan
immediately prior to the Closing Date) be waived, and any expenses incurred
before such time under the comparable Employee Plan be taken into account under
such Buyer Employee Plan for purposes of satisfying applicable deductible,
coinsurance and

 

37

--------------------------------------------------------------------------------


 

maximum out-of-pocket provisions, and (F) providing paid vacation in an amount
equivalent to each such Hired Personnel’s accrued and unused vacation with
Seller at Closing except that, with respect to the Hired Personnel whose
vacation pay becomes payable under Applicable Law by Seller as a consequence of
the Acquisition, Buyer will pay to Seller, in addition to the Purchase Price,
the amount of vacation pay paid by Seller to such Persons (the “Vacation
Reimbursement”), provided that the total amount of the Vacation Reimbursement
and accrued and unused vacation liability assumed by Buyer under this Agreement
shall not exceed $300,000.00.  Buyer shall provide to each Hired Personnel who
receives vacation pay from Seller under clause (F) of the prior sentence unpaid
vacation time in an amount equivalent to such Hired Personnel’s accrued vacation
with Seller as of the Closing.

 

(b)           Buyer agrees that it shall enter into a participation or similar
arrangement with each Assumed Multiemployer Plan and union to the extent each
such Assumed Multiemployer Plan requires such an arrangement in order for the
Buyer to make the contributions necessary to comply with the requirements of
ERISA Section 4204.

 

(c)           As of the Closing Date, Buyer and its ERISA Affiliates shall be
responsible for any legally mandated continuation of health care coverage under
federal or state law for all qualified beneficiaries associated with any Hired
Personnel (including their dependents) who have or have had a loss of health
care coverage due to a qualifying event (as defined in Section 4980B of the Code
and Part 6 of Title 1 of ERISA (“COBRA”), or under any Applicable Law) that
occurs on or after the Closing Date.

 

(d)           The Buyer shall be solely responsible for as of the Closing Date
all contribution obligations (including any charges, increases or adjustments
required under Applicable Law or otherwise, or pursuant to any funding plan in
relation thereto) due after the Closing Date with respect to the coverage of
employees of the DSD Business under the Multiemployer Plans of the Seller and
its ERISA Affiliates (individually, an “Assumed Multiemployer Plan” and
collectively, the “Assumed Multiemployer Plans”).  In addition, the following
provisions shall apply with respect to any Assumed Multiemployer Plan subject to
Title IV of ERISA, so that the sale of the Purchased Assets shall be covered
under Section 4204 of ERISA and shall not be deemed a complete or partial
withdrawal under Title IV of ERISA.

 

(i)            The Buyer shall make contributions (including any charges,
increases or adjustments to contributions required under Applicable Law or
otherwise, or pursuant to any funding plan in relation thereto) to such Assumed
Multiemployer Plans with respect to the DSD Business for substantially the same
number of contribution base units for which the Seller and its ERISA Affiliates
have an obligation to contribute with respect to the DSD Business immediately
prior to the Closing Date.

 

(ii)           Buyer and the Seller Parties shall inform each such Assumed
Multiemployer Plan in writing of their intention that the sale of assets
hereunder be covered by Section 4204 of ERISA, and use their best efforts to
demonstrate to the

 

38

--------------------------------------------------------------------------------


 

satisfaction of each such Assumed Multiemployer Plan that no Buyer’s bond or
escrow is required under Section 4204 of ERISA and the regulations promulgated
thereunder.  In making such demonstration, neither Buyer nor the Seller,
however, shall be required to disclose non-public information to the Assumed
Multiemployer Plans.  If after reasonable efforts Buyer and the Seller are
unable to so demonstrate to the satisfaction of such Assumed Multiemployer Plan,
for a period of five plan years commencing with the first plan year beginning
after the Closing Date, the Buyer, at its expense, shall provide to such Assumed
Multiemployer Plan a bond issued by a corporate surety company that is an
acceptable surety for purposes of ERISA Section 412, or an amount held in escrow
by a bank or similar financial institution satisfactory to such Assumed
Multiemployer Plan, in an amount equal to the greater of:

 

(A)          the average annual contribution required to be made by the Seller
and its ERISA Affiliates with respect to the operations of the DSD Business
under such Assumed Multiemployer Plan for the three plan years preceding the
plan year in which the Closing Date occurs, or

 

(B)           the annual contribution that the Seller and its ERISA Affiliates
were required to make with respect to the operations of the DSD Business under
such Assumed Multiemployer Plan for the last plan year before the plan year in
which the Closing Date occurs.

 

The bond or escrow shall be paid to such Assumed Multiemployer Plan if the Buyer
withdraws from such plan, or fails to make a contribution to such plan when due,
at any time during the first five plan years beginning after the Closing Date.

 

(iii)          If, during the first five (5) plan years beginning after the
Closing Date, the Buyer withdraws in a complete withdrawal, or in partial
withdrawal with respect to the operations of the DSD Business covered by any
such Assumed Multiemployer Plan, the Seller and its ERISA Affiliates (determined
following the Closing) shall be secondarily liable for any withdrawal liability
they would have had to such Assumed Multiemployer Plan with respect to such
operations (but for ERISA Section 4204) if the Liability of the Buyer with
respect to such Assumed Multiemployer Plan is not paid; provided, however, that
this subsection (iii) shall be of no force and effect if Buyer and/or the Seller
demonstrate to the satisfaction of such Assumed Multiemployer Plan that no
Buyer’s bond or escrow is required under Section 4204 of ERISA.  In lieu of
incurring such secondary Liability the Seller shall have the right in its
discretion to pay any such withdrawal liability of Buyer or its ERISA Affiliates
in the event it deems it in its best interests to do so.  Buyer shall indemnify
Seller for any Liability incurred by Seller on account of any withdrawal
liability or any secondary Liability of Buyer arising from or in connection with
Buyer’s complete or partial withdrawal from an Assumed Multiemployer Plan.

 

39

--------------------------------------------------------------------------------


 

6.3.          Access to Information.

 

(a)           Between the date of this Agreement and the Closing Date, upon
reasonable notice and at reasonable times, Seller will give Buyer and its
Representatives access to personnel, facilities and books and records of the
Seller Parties to the extent relating to the DSD Business and will permit Buyer
to make copies thereof and will cooperate with regard to such inspections as it
may reasonably request and will furnish Buyer such financial and operating data
and other information to the extent relating to the DSD Business, the Purchased
Assets and Assumed Liabilities which Buyer may from time to time reasonably
request.  All access hereunder shall be afforded during normal business hours,
and Buyer and its Representatives shall conduct any review and inspection in
such a manner so that the DSD Business’s normal business activities shall not be
unduly or unnecessarily disrupted.  The foregoing notwithstanding, without first
obtaining the prior approval of Seller, neither Buyer nor any of its
Representatives shall tour or visit the DSD Business Facilities or contact any
of its employees, customers or suppliers, it being understood that any customer
contacts by Buyer or any of its Representatives shall, if approved by Seller,
include a Representative of Seller.  Buyer acknowledges and agrees that Buyer
and its Representatives shall not be afforded access to any employee records or
other records or information the disclosure of which would be prohibited by any
Applicable Law.  Buyer shall conduct all such inspections, testing and other
information gathering described in this Section 6.3(a):  (i) at Buyer’s sole
cost and expense, and (ii) with a standard of care that would be utilized by a
reasonable and prudent person and that Buyer utilizes in the ordinary course of
business.  Buyer shall not conduct any environmental testing at the Transferred
Facilities following execution of this Agreement.

 

(b)           Any and all information gathered by Buyer as a result of, or in
connection with, the information gathering described in Section 6.3(a) or
conducted prior to the execution of this Agreement shall be kept strictly
confidential and shall not be revealed to, or discussed with, any person other
than the Representatives of Buyer who agree to comply with the Confidentiality
Agreement and the provisions of this Section 6.3(b), except that as of the
Closing Date, Buyer and its Representatives shall cease to have any such
confidentiality obligation.  In the event the Closing is not consummated, such
information shall be returned to the Seller or destroyed in accordance with this
Agreement and the Confidentiality Agreement.

 

6.4.          Historical Financial Statements.

 

(a)           Prior to the Closing, Seller shall cause the preparation of and
deliver to Buyer the financial statements identified on Exhibit P (the
“Historical Financial Statements”).

 

(b)           Subject to subparagraph (c) below, Buyer shall reimburse Seller
for fifty percent (50%) of the out-of-pocket costs incurred by Seller in
preparing the Historical Financial Statements, including the out-of-pocket costs
incurred in preparing a valuation report reflecting the value of the Brew
Equipment Inventory at DSD Customer locations as of the Closing Date (the
“Accounting Costs”), regardless of whether the Acquisition is consummated;
provided,


 

40

--------------------------------------------------------------------------------


 

however, (i) if the failure to consummate the Acquisition is due to the breach
of any of the provisions of this Agreement by any Seller Party, but only to the
extent that the act(s) or omission(s) resulting in such breach were in the
control of such Seller Party, Buyer shall not have any obligation to reimburse
Seller for any portion of the Accounting Costs, and (ii) if the failure to
consummate the Acquisition is due to the breach of any of the provisions of the
Purchase Agreement by Buyer, but only to the extent that the act(s) or
omission(s) resulting in such breach were in the control of Buyer, Buyer shall
reimburse Seller for one hundred percent (100%) of the Accounting Costs.  Buyer
shall reimburse Seller for Buyer’s portion of the Accounting Costs due under
this Section 6.4(b) on the date that is the earlier of (y) the Closing, or
(z) the date that is five (5) days following the termination of this Agreement
under Article IX.  In the event that Seller pays or incurs any Accounting Costs
after the date that is the earlier of (y) or (z) of the previous sentence, Buyer
shall reimburse Seller for its portion of such Accounting Costs due to Seller
under this Section 6.4(b) within five (5) days of Buyer’s receipt of any invoice
for such Accounting Costs, it being understood and agreed, however, that
following the date that is the earlier of (y) or (z) Seller shall not incur any
additional Accounting Costs other than pursuant to paragraph (e) below.

 

(c)           The parties shall cooperate with one another and cause their
respective accounting firms to cooperate with one another toward the objective
of reducing the Accounting Costs, including Buyer’s submission to the SEC, as
soon as reasonably practicable a waiver request seeking authorization to use
abbreviated financial statements (which are more closely aligned with the
transaction set forth herein).  Buyer shall be entitled to a credit for fifty
percent (50%) of the expenses incurred by Buyer arising from the preparation of
the waiver request (“Waiver Request Costs”), including attorneys’ fees and the
costs of its appraiser, against Buyer’s share of the Accounting Costs; provided,
however, if Buyer is not obligated to reimburse Seller for any portion of the
Accounting Costs because of a failure to consummate the Acquisition described in
Section 6.4(b), then Seller shall reimburse Buyer for one hundred percent (100%)
of the Waiver Request Costs within five (5) days of Seller’s receipt of an
invoice for such Waiver Request Costs;  provided further, if the Acquisition is
not consummated due to a breach by Buyer of any of the provisions of this
Agreement, but only to the extent that the act(s) or omission(s) resulting in
such breach were in the control of the Buyer, then Buyer shall receive no credit
against the Accounting Costs under this Section 6.4(c) with respect to the
Waiver Request Costs.

 

(d)           If before Closing the SEC requires historical financial statements
of the DSD Business other than those set forth in Exhibit P, Seller shall use
commercially reasonable efforts to cause the preparation of such statements,
provided that the out of pocket costs incurred to prepare any such additional
statements shall be shared equally between Seller and Buyer provided further,
however, (i) if the failure to consummate the Acquisition is due to the breach
of any of the provisions of this Agreement by any Seller Party, but only to the
extent that the act(s) or omission(s) resulting in such breach were in the
control of such Seller Party, Buyer shall not have any obligation to reimburse
Seller for any portion of such out of pocket costs, and (ii) if the failure to
consummate the Acquisition is due to the breach of any of the provisions of this
Agreement by Buyer, but only to the extent that the act(s) or
omission(s) resulting in such breach


 

41

--------------------------------------------------------------------------------


 

were in the control of Buyer, Buyer shall reimburse Seller for one hundred
percent (100%) of such out of pocket costs.

 

(e)           If after Closing the SEC requires historical financial statements
of the DSD Business other than those provided pursuant to this Section 6.4
before Closing, Seller shall use commercially reasonable efforts to cause the
preparation of such statements, provided that the out of pocket costs incurred
to prepare any such additional statements shall be shared equally between Seller
and Buyer.

 

6.5.          Public Announcements.  None of the parties to this Agreement shall
issue or make, before or after Closing, any press release or other public
statements or otherwise announce the transactions described herein to employees,
customers or suppliers except and unless such release, statement or announcement
has been approved by both Seller and Buyer (which approval shall not be
unreasonably withheld or delayed), except as may be required by Applicable Law
including applicable stock exchange or NASDAQ regulations, provided in such
cases the parties shall cooperate in making such announcement, including giving
the other party a good faith opportunity to review and comment on such
announcement.

 

6.6.          Supplements to Schedules.

 

(a)           From the date hereof to the Closing Date, Seller may supplement or
amend the Schedules delivered in connection herewith with respect to any matter
which, if existing, occurring or known at the date of this Agreement, would have
been required to be set forth or described in any such Schedule or which is
necessary to correct any information in any such Schedule which has been
rendered inaccurate thereby, whether or not such matter is material
(“Changes”).  No such Changes will be considered or taken into account for the
purpose of determining satisfaction of the conditions set forth in
Section 7.1(a) hereof or the compliance by the Seller Parties with the covenant
set forth in Section 6.1 hereof; provided, however, that by consummating the
transactions contemplated hereby, Buyer waives any right or claim it may have or
have had on account of or relating to such failure to satisfy conditions or
comply with covenants or on account of or relating to any such breach of
representation or warranty of any Seller Party.  Notwithstanding the previous
sentence, if a Change constitutes a Permitted Stipulated Update, then the
Permitted Stipulated Update shall be considered for purposes of determining
satisfaction of the conditions set forth in Section 7.1(a) hereof or the
compliance by any Seller Party with the covenant set forth in Section 6.1 and
Buyer shall be required to consummate the transactions contemplated hereby
subject to satisfaction of the other conditions set forth in Section 7.1.  The
term “Permitted Stipulated Update” means Changes relating to matters occurring
after the execution of this Agreement (and which did not exist on the date
hereof), which do not have a Material Adverse Effect, and which do not arise
from a breach of any covenant in this Agreement, and which (A) relate to matters
arising in the ordinary course of business which give rise to neither a casualty
nor a third party claim against either Seller Party, (B) reflect modifications
(whether due to casualty or otherwise) to the Service Trucks and/or Route Trucks
but do not decrease the number of such types of Vehicles being transferred to

 

42

--------------------------------------------------------------------------------


 

Buyer below the number set forth in Section 6.6(b), or (C) are not described in
clauses (A) or (B) above and are necessary to correct any representation or
warranty made by Seller in this Agreement, including the Schedules hereto, which
has been rendered inaccurate thereby and which, individually or in the
aggregate, do not result in Losses to which Buyer is entitled to indemnity
pursuant to Section 8.2 in excess of one percent (1)% of the Purchase Price
(without regard to the Basket or Mini-Basket) (the Changes referred to in this
clause (C) being collectively called “Unanticipated Changes”).  If Seller makes
a Permitted Stipulated Update to reflect an Unanticipated Change, Buyer shall
retain its right to seek indemnification pursuant to Section 8.2 following the
Closing Date with respect to such Unanticipated Change regardless of any other
provision of this Section 6.6(a), and to the extent that such indemnification
pertains to a casualty at the Houston Plant or the Oklahoma City Plant which
involves Losses of one percent (1%) of the Purchase Price or less, Buyer’s right
to indemnification on account of such Permitted Stipulated Update or on account
of a breach of Section 4.10(b) if there has been no Permitted Stipulated Update
shall not be subject to the Basket or Mini-Basket.

 

(b)           Notwithstanding anything in this Agreement to the contrary, at the
Closing, Seller shall convey, or assign its leasehold interest, as applicable,
to Buyer not less than 220 Route Trucks and 81 Service Trucks.

 

6.7.          Mixed Use Contracts.

 

(a)           At Closing, Seller shall provide to Buyer the benefits under, or
assign to Buyer its rights under, or obtain a separate contract to be included
in the Purchased Contracts for, the portion of the non-customer Mixed Use
Contracts relating exclusively to the DSD Business, as set forth on Schedule
6.7, and Buyer shall assume the Liabilities of Seller with respect to such
portions of such Mixed Use Contracts.  To the extent that a third party’s
consent is required to assign any portion of a non-customer Mixed Use Contract
which is to be assigned and assumed pursuant to Schedule 6.7, Seller will use
commercially reasonable efforts (which shall not include the expenditure of any
money to any third party in exchange for such consent) to obtain such consent. 
If such a required consent is not obtained, then subject to Section 1.2, Seller
shall provide Buyer the benefits and Buyer shall assume the Liabilities, in each
case relating exclusively to the portions of each such Mixed Use Contract
pertaining to the DSD Business.  In no event shall Seller be required to provide
Buyer the benefits of (i) any non-customer Mixed Use Contract at any time after
the date that is two (2) years after the Closing Date, or (ii) any Mixed Use
Contracts relating to the purchase by Seller of green coffee, tea, Liquid Coffee
concentrate, cocoa and cappuccino products, Machines and Spare Parts, and
Contracts relating to software and information technology services or products;
provided however, that the foregoing shall not limit the rights of the Buyer
under any of the Operational Agreements.

 

(b)           With respect to each Mixed Use Contract which relates to sales to
a Shared Customer pursuant to both the DSD Business and the NSO Business, the
parties agree that promptly following the Closing, Seller shall introduce Buyer
to each such customer and the parties shall work together to obtain separate
contracts with each such customer as soon as

 

43

--------------------------------------------------------------------------------


 

practicable (but neither party shall have any obligation to spend any money to
obtain the customer’s consent to the foregoing).  During the period that the
parties seek to separate such Mixed Use Contracts, Buyer shall have the right to
operate under the portion of each such Contract to the extent related
exclusively to sales of the DSD Business provided that Buyer assumes the
Liabilities related thereto.  Notwithstanding the foregoing, nothing shall
prohibit either party from competing with the other for sales to such Shared
Customers, it being understood that Buyer shall have the right to seek to
preserve and increase DSD Business sales to each such Shared Customer and Seller
shall have the right to preserve and increase NSO Business sales to each such
Shared Customer.

 

6.8.          Release of Certain Obligations.  Following the Closing, in the
event that Seller’s rights under any Contract or Real Property Lease are
assigned to Buyer, Buyer shall request a release of Seller’s obligations
(whether absolute, contingent or otherwise) under such Contract or Real Property
Lease (the “Release”).  Seller and Buyer agree that this Section 6.8 shall not
obligate Buyer to take any action other than to request a Release.

 

6.9.          Access to Records; Facilities.

 

(a)           Seller shall be entitled, for any lawful purpose, until the sixth
(6th) anniversary of the filing of its U.S. Tax return for the year in which the
Closing occurs, upon reasonable notice and during the regular business hours of
Buyer, to have access to and to make copies of all financial information and Tax
records of the DSD Business which relate to periods prior to the Closing. 
Subject to Section 6.12, Buyer shall retain such records for the period
following the Closing described above, after which time Buyer may destroy or
otherwise dispose of such business records without Seller’s consent.

 

(b)           During the one (1) year period following the Closing, in the event
that Buyer needs Information related to the operation of the DSD Business that
is not part of the Purchased Assets, Seller shall use its commercially
reasonable efforts to provide to Buyer copies of such Information which is not
part of the Books and Records due to the provisions of clauses (C) or (D) of
Section 1.1(j) promptly after Buyer’s reasonable request therefor; provided,
however, that Seller shall have no obligation to provide Buyer with information
which Seller reasonably deems to be competitive with the NSO Business or any
information regarding Mixed Use Contracts with respect to which Buyer is not
assuming Liabilities under this Agreement.

 

(c)           Seller and its agents shall have access, upon reasonable advance
notice and during business hours, (i) to the Transferred Facilities for one
hundred twenty (120) days following the Closing Date for purposes of removing
from such premises all property which does not constitute Purchased Assets and
Buyer shall cooperate reasonably with Seller to accomplish such removal; and
(ii) to the Books and Records and to Buyer’s employees as reasonably required by
Seller to prepare its financial statements and satisfy other financial reporting
obligations.

 

6.10.        Buyer’s Insurance.  For a period ending no sooner than the fifth
(5th) anniversary of the Closing Date, Buyer agrees to carry and maintain in
full force and effect general liability

 

44

--------------------------------------------------------------------------------


 

(including products liability) insurance covering the DSD Business with an
insurance company having a rating by A.M. Best and Company of at least A- with
annual limits of not less than Five Million Dollars ($5,000,000.00) per
occurrence and Five Million Dollars ($5,000,000.00) in the annual aggregate,
provided all or part of Buyer’s insurance may be carried under a blanket policy
or by means of a so-called “Umbrella” policy, which insurance shall name the
Seller Parties as additional insureds and which shall provide Seller with at
least thirty (30) days’ prior written notice of any termination or non-renewal
thereof, and may have such deductibles as applies to Buyer’s general liability
insurance generally.

 

6.11.        Confidentiality Agreement.

 

(a)           Buyer shall remain obligated under the provisions of that certain
Confidentiality Agreement, dated March 26, 2008 (the “Confidentiality
Agreement”), between Buyer and Seller, the terms of which are incorporated
herein by reference; provided, however, that the obligations contained in this
Section 6.11(a) shall terminate at the Closing.

 

(b)           Following the Closing, Seller agrees to treat and hold
confidentially, in the same manner as Seller treats and holds its own
confidential information, and refrain from using any Information which Seller,
in operating the DSD Business, treated and maintained as confidential; provided,
however, that Seller’s obligation under this Section 6.11(b) shall not apply to
the extent that such confidential Information pertains to Seller’s NSO Business
or is or becomes part of the public domain through no breach of this Agreement
by Seller or its Affiliates.  Nothing in this Section 6.11(b) shall restrict or
limit Seller or any of its direct or indirect wholly-owned subsidiaries from
soliciting customers or competing with Buyer (including by means of the use of
customer lists, pricing, preferences and purchase patterns of the DSD Business
or the use of the Trademarks and Trade Names licensed to Seller under the Buyer
Trademark License Agreement and the Superior Trademark License Agreement) except
as provided in Section 6.18, and Buyer shall not assert any claim against Seller
or any of its direct or indirect wholly-owned subsidiaries on account of
Seller’s or any of its wholly owned subsidiaries’ use of such customer lists,
pricing, preferences and purchase patterns or such Trademarks and Trade Names in
connection with Seller’s (or any of its direct or indirect wholly-owned
subsidiaries’) solicitation of customers and competition with Buyer.  Further,
Seller shall not remain obligated under this Section 6.11(b) to the extent any
Information is disclosed in connection with litigation between the parties or is
required to be disclosed pursuant to Applicable Law; provided, that Seller shall
provide Buyer with prompt notice of the need to disclose Information pursuant to
Applicable Law so that Buyer may seek a protective order or other appropriate
remedy.  In the event that such protective order or other remedy is not
obtained, Seller shall furnish only that portion of the Information which is
legally required and shall exercise its commercially reasonable efforts to
obtain confidential treatment of the Information.

 

(c)           The parties shall treat confidentially, and shall not disclose to
any person or entity, other than their respective employees and representatives
who are informed of, and agree to maintain the confidentiality required by, this
Section 6.11(c), the Confidential Operating

 

45

--------------------------------------------------------------------------------


 

Agreement Terms.  “Confidential Operating Agreement Terms” shall mean the
pricing, length of term and other provisions of the Operating Agreement which
Buyer and Seller mutually identify as requiring confidential treatment in order
to protect the competitive interests of one or both of them.  In the event of
litigation between the parties, or any requirement of disclosure under
Applicable Law, including Buyer’s filing of Operating Agreements with the
Securities and Exchange Commission or other applicable regulatory body, the
parties shall seek to redact from any public filing and obtain confidential
treatment of all Confidential Operating Agreement Terms; provided, however, that
if either party is required to disclose Confidential Operating Agreement Terms
pursuant to Applicable Law, such party shall seek to obtain a protective order
(and in the case of securities law compliance and filings, seek confidential
treatment) and shall provide the other party with prompt written notice of the
need to disclose so that the other party may also seek a protective order or
other appropriate remedy, or comment upon any confidentiality request.  In the
event that such protective order, other remedy or request is not obtained, the
disclosing party shall furnish only that portion of the Confidential Operating
Agreement Terms which it is legally required to disclose and shall exercise its
commercially reasonable effort to obtain confidential treatment of the balance
of such Terms.  Without limiting the generality of the foregoing, to the extent
that Buyer concludes, after consultation with securities counsel, that any of
the Operating Agreements is required to be filed with the SEC under applicable
law, Buyer will (i) prepare a confidential treatment request letter and redacted
form of agreement (that does not include any Confidential Operating Agreement
Terms) in accordance with SEC rules and regulations, (ii) provide Seller a copy
of such drafts for its review and comment not less than five business days in
advance of the intended filing date, (iii) give due consideration to and make
commercially reasonable efforts to implement all reasonable comments of Seller,
and (iv) keep Seller apprised of status of such submission and promptly furnish
Seller with any SEC comments provided to Buyer with respect thereto and promptly
furnish Seller with copies of all correspondence to and from any regulatory
authority with respect thereto.

 

6.12.        Tax Matters.  Seller and Buyer shall (i) each provide the other
with such assistance as may reasonably be requested by any of them in connection
with the preparation of any return, audit, or other examination by any Taxing
Authority or judicial or administrative proceedings relating to Liability for
Taxes, (ii) each retain and provide the other with any records or other
information that may be relevant to such return, audit or examination,
proceeding or determination, and (iii) each provide the other with any final
determination of any such audit or examination, proceeding, or determination
that affects any amount required to be shown on any Tax return of the other for
any period.  Without limiting the generality of the foregoing, Buyer and Seller
shall each retain, until the applicable statutes of limitations (including any
extensions) have expired, copies of all Tax returns, supporting work schedules,
and other records or information that may be relevant to such returns for all
Tax periods or portions thereof ending on or before the Closing Date.

 

46

--------------------------------------------------------------------------------


 

6.13.        Use of Names.

 

(a)           Other than the DSD Business Marks, the Seller Parties are not
conveying ownership rights or, except as expressly provided in the Operational
Agreements, granting Buyer a license to use any of the Trademarks of Seller or
any Affiliate of Seller, including the Trademarks or Trade Names “Sara Lee,”
“Pickwick,” “Paradise,” “Douwe Egberts,” “Kayo,” “Maryland Club,” “Laurentis,”
“Butternut,” “Java Coast,” “La Touraine” or any mark or name that is similar in
sound or appearance to the “Sara Lee” mark or name or any other marks or names
mentioned above (collectively, the “Retained Names and Marks”) and, after the
Closing, Buyer shall not, and shall not permit any of its Affiliates to, use in
any manner the Retained Names and Marks or any mark confusingly similar to the
Retained Names and Marks, except as provided in the Operational Agreements and
this Section 6.13.  In the event Buyer or any Affiliate of Buyer violates any of
its obligations under this Section 6.13 (and does not limit its use of the
Retained Names and Marks as provided pursuant to any of the Operational
Agreements), Seller and its Affiliates may proceed against it in law or in
equity for such damages or other relief as a court may deem appropriate.  Buyer
acknowledges that a violation of this Section 6.13 may cause Seller and its
Affiliates irreparable harm which may not be adequately compensated for by money
damages.  Buyer therefore agrees that in the event of any actual or threatened
violation of this Section 6.13, Seller and each of its Affiliates shall be
entitled, in addition to other remedies that they may have, to a temporary
restraining order and to preliminary and final injunctive relief against Buyer
or such Affiliate of Buyer to prevent any violations of this Section 6.13.

 

(b)           Except as expressly provided in the Operational Agreements, Buyer
shall, and shall cause each of its Affiliates to, cease promptly, but in no
event later than one (1) year after the Closing Date, using any (i) existing
advertising or promotional materials, including brochures, catalogs, websites
and other similar items, and (ii) existing stationery, business cards, business
forms, packaging and other similar items, in each case that contain anywhere
thereon any of the Retained Names and Marks; provided, however, that Buyer
shall, when using items referred to in clause (ii) in the context of entering
into or conducting contractual relationships, make reasonably clear to all other
applicable parties that Buyer or such Affiliate of Buyer, rather than Seller or
any Affiliate of Seller, is the party entering into or conducting the
contractual relationship; and provided, further, that Buyer shall ensure that
personnel of the DSD Business using such items shall not, and shall have no
authority to, hold themselves out as officers, employees or agents of Seller or
any Affiliate of Seller.

 

(c)           Buyer shall have the right to exhaust all existing inventories of
finished products and existing work in progress that contain as part of the
physical products themselves any of the Retained Names and Marks, provided that
Buyer shall use its reasonable efforts to dispose of such finished products
within a reasonable period not to exceed six (6) months after the Closing Date.

 

6.14.        Negative Covenant.  Upon execution of this Agreement, the Seller
Parties shall, and shall cause each of their respective Affiliates and
Representatives (including, without limitation, investment bankers, attorneys
and accountants) to, immediately discontinue any

 

47

--------------------------------------------------------------------------------


 

negotiations or discussions with any Person (other than Buyer) relating to any
business combination transaction involving the DSD Business Realty, or the
Purchased Assets (regardless of form) other than the sale of control of Seller
or the sale of inventory in the ordinary course of the DSD Business.  The Seller
Parties shall not, and shall cause their Affiliates and Representatives not to,
at any time after the execution of this Agreement and until the earlier of the
Closing Date or the termination of this Agreement pursuant to Section 9.1, take
any action to:  (a) solicit, encourage, initiate or facilitate the making of any
Acquisition Proposal; (b) enter into an agreement with respect to any
Acquisition Proposal; (c) participate in discussions or negotiations with,
(d) respond to any inquiries or proposals by, (e) distribute any information
about the DSD Business to, or (f) otherwise cooperate in any other way with any
third party with respect to, or in connection with, any Acquisition Proposal. 
An “Acquisition Proposal” means any inquiry, proposal or offer from any third
party relating to any direct or indirect acquisition or purchase of Realty or
all or substantially all of the assets of the DSD Business other than Inventory
in the ordinary course of the DSD Business.

 

6.15.        IT Carve Out.  Prior to the Closing, Seller shall carve out, in
form reasonably satisfactory to Buyer and Seller, all data and systems related
to the DSD Business to enable them to run separately as of the Closing (the “IT
Carve Out”).  The IT Carve Out shall include a number of key reports (e.g.,
those related to Route and customer optimization models) to be agreed upon by
the parties.  Buyer agrees that regardless of whether the Acquisition is
consummated, Buyer shall reimburse Seller for all reasonable costs that Seller
or any of Seller’s Affiliates incur in performing the IT Carve Out as set forth
in this Section 6.15 (the “IT Carve Out Costs”); provided, however, if the
failure to consummate the Acquisition is due to the breach of any of the
provisions of this Agreement by any Seller Party, but only to the extent that
the act(s) or omission(s) resulting in such breach were in the control of such
Seller Party, Buyer shall have no obligation to reimburse Seller for any portion
of the IT Carve Out Costs.  It is expressly understood and agreed that Seller
may engage third-party contractors to perform the IT Carve Out and that the
costs of such contractors shall be included as part of the IT Carve Out Costs. 
Following the Closing, Buyer shall have the right to utilize the IT Carve Out
pursuant to the terms of the Seller Transition Services Agreement but shall not
acquire any ownership or other rights with respect thereto except to the extent
included in the Purchased Assets hereunder.  Buyer shall reimburse Seller for
the IT Carve Out Costs on the date that is the earlier of (y) the Closing, or
(z) the date that is five (5) days following the termination of this Agreement
under Article IX.

 

6.16.        Brew Equipment Service; DSD Referral.  The Seller Parties and Buyer
shall use commercially reasonable efforts to cooperate with each other following
the Closing such that any brew and liquid coffee equipment at the locations of
Shared Customers are serviced by Buyer in the case of brew and liquid coffee
equipment included in the Purchased Assets and by Seller in the case of all
other brew and liquid coffee equipment at the locations of Shared Customers;
provided, however, that Seller will not be required to provide Buyer with any
benefits or use of Seller’s computer equipment system which track service of
brew equipment.  For the six (6) month period following the Closing, the Seller
Parties shall use commercially reasonable efforts

 

48

--------------------------------------------------------------------------------


 

to refer all customer inquiries that relate to DSD Business, other than
inquiries relating to the functions of the DSD Business retained by the Seller
Parties (e.g., accounts receivables and payables), to Buyer.

 

6.17.        Shared Customers.  Seller shall use commercially reasonable efforts
to introduce Buyer to the Shared Customers and assist in the transition of the
DSD Business accounts of such Shared Customers to Buyer prior to Closing;
provided that nothing in this Agreement shall restrict Seller’s ability to
compete for any Shared Customers or any other customers following the Closing,
except to the extent of the restrictions set forth in Section 6.18.

 

6.18.        Limited Non-Competition.  For a period of three (3) years from and
after the Closing Date, neither Seller nor any Affiliate of Seller shall, in the
Prohibited Areas, directly or indirectly, either alone or as a stockholder,
partner, consultant, owner, agent, creditor (other than a trade creditor in the
ordinary course of business consistent with past practices), coventurer of any
other Person, or in any other capacity own, manage, operate, join, engage,
control or participate in the ownership, management, operation or control of, in
connection with, any profit or non-profit business or organization engaged in
the business utilizing a network of facilities and vehicles to deliver coffees
and teas directly to customer locations where such products are consumed (the
“Prohibited Business”); provided, however, nothing in this Section 6.18 shall
restrict Seller or any Affiliate of Seller from engaging in the NSO Business so
long as the NSO Business is not conducted through the foregoing method of
distribution or from acquiring a Prohibited Business as part of a larger
transaction where such Prohibited Business represents sales of ten percent (10%)
or less for the most recently completed fiscal year of the business being
acquired by Seller or such Affiliate in such acquisition.  The term “Prohibited
Area” shall mean the Las Vegas, Nevada, and Atlantic City, New Jersey,
metropolitan statistical areas.  Seller acknowledges that a breach of the
covenants contained in this Section 6.18 may cause irreparable damage to Buyer,
the exact amount of which may be difficult to ascertain, and that the remedies
at law for such breach may be inadequate.  Accordingly, Seller agrees that if
Seller breaches the covenant contained in this Section 6.18, in addition to any
other remedy which may be available at law or in equity, Buyer shall be entitled
to seek specific performance and injunctive relief.

 

6.19.        Nonsolicitation of Certain Employees.  For a period beginning on
the Closing Date and ending on the second anniversary of the Closing Date,

 

(a)           neither the Seller Parties nor any Affiliate of any Seller Party
shall solicit for employment or hire any Hired Personnel without the prior
written consent of Buyer; provided that Seller Parties and their Affiliates
shall not be prohibited from employing any such Person who contacts the Seller
Parties or their Affiliates in response to any general solicitation or
advertising not directed at any such employee or group of employees.  Each
Seller Party acknowledges that a breach of the covenants contained in this
Section 6.19(a) may cause irreparable damage to Buyer, the exact amount of which
may be difficult to ascertain, and that the remedies at law for such breach may
be inadequate.  Accordingly, each Seller Party agrees

 

49

--------------------------------------------------------------------------------


 

that if such Seller Party breaches the covenant contained in this
Section 6.19(a), in addition to any other remedy which may be available at law
or in equity, Buyer shall be entitled to seek specific performance and
injunctive relief; and

 

(b)           neither Buyer nor any of its Affiliates shall solicit for
employment or hire any Person (other than a Person listed on Schedule 4.20(b))
who is an employee of Seller Parties or their Affiliates as of the Closing Date
whom Buyer meets or becomes aware of in connection with the Acquisition without
the prior written consent of Seller; provided that Buyer and its Affiliates
shall not be prohibited from employing any such Person who contacts Buyer or its
Affiliates in response to any general solicitation or advertising not directed
at any such employee or group of employees.  Buyer acknowledges that a breach of
the covenants contained in this Section 6.19(b) may cause irreparable damage to
the Seller Parties, the exact amount of which may be difficult to ascertain, and
that the remedies at law for such breach may be inadequate.  Accordingly, Buyer
agrees that if Buyer breaches the covenant contained in this Section 6.19(b), in
addition to any other remedy which may be available at law or in equity, the
Seller Parties shall be entitled to seek specific performance and injunctive
relief.

 

6.20.        Accounts Receivable.  Concurrent with the Closing, the parties are
entering into the Seller Transition Services Agreement pursuant to which Seller
will provide cash collection services to Buyer.  Accordingly, the following
terms of this Section 6.20 shall be subject to the Seller Transition Services
Agreement notwithstanding any provision below to the contrary:

 

(a)           Given that Seller is retaining all accounts receivable arising
from transactions of the DSD Business on or prior to the Closing Date (“Seller
Receivables”) the parties agree to cooperate with one another in the collection
of Seller Receivables on the terms set forth in this Section 6.20.  All
collections from DSD Customers received by either Seller or Buyer from the
Closing Date forward shall be applied to the oldest receivable first unless
otherwise specified in writing by such customer (and then only if such customer
has not been induced by Buyer to make such specification) or unless such older
receivable is under dispute by the DSD Customer.  In addition, the parties agree
that (a) Seller shall provide to Buyer on or promptly following the Closing a
list of all Seller Receivables existing as of the Closing Date (“DSD Collection
Customers”), which list shall set forth for each Seller Receivable the name of
the debtor, the date of the invoice and the balance due, (b) the parties shall
exchange with one another records of all payments received from the DSD
Collection Customers, (c) for a period of 30 days after the Closing, Buyer shall
instruct its employees to wire to Seller’s designated bank account (as set forth
in writing by Seller, the “Collection Account”) all money received by them
during said 30 day period from DSD Collection Customers and also shall instruct
DSD Collection Customers to continue paying moneys owed for DSD Product to
Seller’s Collection Account for said 30 day period; (d) commencing on the 31st
day after the Closing, the parties shall exchange with one another at least
monthly the collections received by them from DSD Collection Customers and true
up payments that either party may owe the other until the Seller Receivables are
paid in full.  In the event that Seller receives money in Seller’s Collection
Account from DSD

 

50

--------------------------------------------------------------------------------


 

Collection Customers that is not associated with Seller Receivables or other
amounts due Seller from such customers, Seller shall remit such monies to Buyer.

 

(b)           Buyer, as Seller’s agent for collection, agrees to use the same
effort in the collection of Seller Receivables as Buyer uses for its own
accounts receivable (which may include referral to a collection agency);
provided, that (i) Buyer shall not be required or permitted, without the prior
written approval of Seller, to commence litigation, employ legal counsel or make
any other extraordinary collection efforts, and (ii) Buyer’s obligation to act
as Seller’s agent in the collection of the Seller Receivables under this
Section 6.20 shall terminate one hundred twenty (120) days after the Closing
Date (the “Collection Period”).  During the Collection Period, neither Seller
nor any of its Affiliates shall engage in any collection efforts against the DSD
Collection Customers.  At the end of the Collection Period, Buyer shall return
to Seller all files concerning the collection or attempts to collect the Seller
Receivables and Buyer’s responsibility for the collection of the Seller
Receivables shall cease; provided, Buyer shall promptly pay over to Sellers any
amounts received with respect to the Seller Receivables after the Collection
Period, and Seller shall continue to be obligated to promptly pay over to Buyer
any amounts with respect to receivables arising from DSD Business transactions
after the Closing Date.

 

6.21.        Removal of Brew Equipment Inventory.  Buyer shall cause the removal
of all Brew Equipment Inventory acquired by Buyer and located at Seller’s
Washington, PA Facility to be removed from said Facility within twenty (20)
business days after the Closing.  Seller shall have such Brew Equipment
Inventory segregated and identified as Buyer’s property as of the Closing Date.

 

6.22.        Return of Consumable Inventory.  If this Agreement is terminated
prior to Closing for any reason whatsoever, Buyer shall, at its cost and
expense, return to Seller, at the Facility from which the Consumable Inventory
was shipped by Seller, all Consumable Inventory transferred by Seller to any
Buyer Site prior to the Closing (regardless of whether such Consumable Inventory
was received by or is in transit to the Buyer Site prior to the Closing). 
During the period of time prior to Closing that any Consumable Inventory is in
Buyer’s possession at a Buyer Site, (a) Buyer shall store and maintain such
Consumable Inventory in the same condition as such Consumable Inventory was in
upon receipt by Buyer (it being agreed that Buyer shall not use, consume, sell,
move, manufacture or alter such Consumable Inventory in any manner whatsoever
prior to the Closing Date), (b) Buyer shall not own or have any right, title or
interest in such Consumable Inventory unless and until the consummation of the
Acquisition, (c) Buyer shall designate all Consumable Inventory received by
Seller as property of Seller and shall hold such property as a bailee, and
(d) Buyer shall consent to Seller or Seller’s designee(s) entering the Buyer
Site(s) where such Consumable Inventory is stored to conduct the physical count
of Consumable Inventory contemplated by Section 2.6(a) herein.

 

6.23.        Further Assurances.  Upon the terms and subject to the conditions
contained herein, each of the parties hereto agrees (i) before the Closing, to
use all reasonable efforts to

 

51

--------------------------------------------------------------------------------


 

take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement and the Additional Documents
(including satisfaction, but not waiver, of the Closing conditions set forth in
Article VII below), (ii) after the Closing, to execute any documents,
instruments or conveyances of any kind which may be necessary to carry out any
of the transactions contemplated hereunder or thereunder, and (iii) before and
after the Closing, to cooperate with each other in connection with the
foregoing, including using reasonable efforts to effect all necessary
registrations and filings, including without limitation submissions of
information requested by Governmental Authorities.  Notwithstanding the
foregoing, except as set forth in Section 7.1(e), no Seller Party shall be
required to obtain any waivers, consents or approvals from other parties to the
Purchased Contracts; or obtain any Permits (or any consents, waivers or
approvals related thereto) that Buyer may require to operate the DSD Business. 
In addition to the foregoing, not later than fifteen (15) days following the
Closing Date, Buyer shall cause the Seller’s United States Department of
Transportation number located on each of the Vehicles to be removed or
concealed.  To the extent that Seller seeks to assert any warranty Claim
retained by Seller pursuant to Section 1.3 (u) with respect to a warranty that
is part of the Purchased Assets, Buyer shall reasonably cooperate with Seller in
the effort to recover such Claim.

 

6.24.        Buyer’s Pre-Closing Conduct.  During the period from the date of
this Agreement until the Closing, neither Buyer nor any of its Representatives
shall take any action to influence or induce Seller’s employees to encourage
Shared Customers to shift their purchases of coffee, tea and related products
from non-DSD sources (such as Seller’s NSO Business) to purchases from the DSD
Business.

 

6.25.        Labor Contracts.  With respect to the Labor Contracts listed on
Schedule 1.1(g)-2, Buyer and Seller shall each use commercially reasonable
efforts to obtain separate agreements with the unions who are parties thereto
promptly following the Closing.

 

6.26.        Embodiments of DSD Intellectual Property.  Following the Closing,
Seller shall use commercially reasonable efforts to provide to Buyer all
tangible embodiments of the DSD Intellectual Property identified by Seller in
any materials relating solely to the DSD Business.  After the Closing, Seller
Parties shall not, and shall not permit any of their Affiliates to, use in any
manner the DSD Intellectual Property or any mark confusing similar to the DSD
Business Marks, except as provided in the Operational Agreements.  In the event
Seller Parties or any of their Affiliates violate any of their obligations under
this Section 6.26 (and does not limit its use of the DSD Business Marks as
provided pursuant to any of the Operational Agreements), Buyer and its
Affiliates may proceed against it in law or in equity for such damages or other
relief as a court may deem appropriate.  Seller Parties acknowledge that a
violation of this Section 6.26 may cause Buyer and its Affiliates irreparable
harm which may not be adequately compensated for by money damages.  Seller
Parties therefore agree that in the event of any actual or threatened violation
of this Section 6.26, Buyer and each of its Affiliates shall be entitled, in
addition to other remedies that they may have, to a temporary restraining order
and to

 

52

--------------------------------------------------------------------------------


 

preliminary and final injunctive relieve against Seller Parties or such
Affiliate of Seller Parties to prevent any violations of this Section 6.26.

 

6.27.        Authorized Information.  Buyer shall not induce or authorize any
Person to divulge or use information which is confidential information of Seller
unless such information becomes part of the public domain through no act or
omission by Buyer, its Affiliates or its employees, except that the foregoing
shall not apply to Buyer’s right to obtain Authorized Information from the Hired
Personnel (who Seller agrees may disclose such Authorized Information to Buyer
following the Closing) or to Buyer’s use of Authorized Information as permitted
in this Section 6.27.  The term “Authorized Information” means the customer
lists, pricing, preferences and purchase patterns of Seller’s NSO Business. 
Nothing in this Section 6.27 shall restrict or limit Buyer or its direct or
indirect wholly-owned subsidiaries from soliciting customers or competing with
Seller (including by means of use of Authorized Information or the use of the
Trademarks and Trade Names licensed to Buyer under the Seller Trademark License
Agreement), and Seller shall not assert any claim against Buyer or any of its
direct or indirect wholly-owned subsidiaries on account of Buyer’s (or any of
its direct or indirect wholly-owned subsidiaries’) use of Authorized Information
in connection with Buyer’s (or any of its direct or indirect wholly-owned
subsidiaries’) solicitation of customers and competition with Seller and the use
of Authorized Information; provided, however, that given Seller’s
confidentiality obligations to its NSO customers, Buyer, its Affiliates and its
employees shall maintain the confidentiality of such Authorized Information. 
Further, Buyer shall not remain obligated under this Section 6.27 to the extent
any information is disclosed to the public in connection with litigation between
the parties or is required to be disclosed pursuant to Applicable Law; provided,
that Buyer shall provide Seller with prompt notice of the need to disclose
information pursuant to Applicable Law so that Seller may seek a protective
order or other appropriate remedy.  In the event that such protective order or
other remedy is not obtained, Buyer shall furnish only that portion of the
information which is legally required and shall exercise its commercially
reasonable efforts to obtain confidential treatment of the information.  Seller
shall retain the right to assert any claim against Buyer, its Affiliates, and
employees, including the Hired Personnel if any of them breaches this
Section 6.27.

 

6.28.        Buyer Financing.  Buyer agrees (i) prior to the Closing, to
continue to diligently use its commercially reasonable efforts to obtain Bank
Financing from banks or other commercial lenders in an amount not less than
$20,000,000, and (ii) to the extent that the Note is used to satisfy any portion
of the Purchase Price, to continue to diligently use its commercially reasonable
efforts to obtain Bank Financing in an amount sufficient to satisfy all amounts
owing to Seller under the Note and to use such financing to payoff all such
amounts outstanding as quickly as practicable following the Closing.

 

53

--------------------------------------------------------------------------------


 

ARTICLE VII.
CONDITIONS TO CLOSING

 

7.1.          Conditions to Obligations of Buyer.  All obligations of Buyer
under this Agreement are subject to the fulfillment, at or prior to the Closing,
of the following conditions, any of which may be waived by Buyer, in its sole
discretion:

 

(a)           All representations and warranties made by the Seller Parties in
this Agreement, as amended to account for any Permitted Stipulated Updates,
shall be true and correct in all material respects (other than those qualified
by materiality which shall be true and correct in all respects) as of the date
of this Agreement and as of the Closing Date, as though made at and as of the
Closing Date, except to the extent that such representations and warranties
speak as of a specific date, without giving effect to any supplements or
amendments to the Schedules made by any Seller Party after the date hereof
through the Closing Date, and the Seller Parties shall have delivered all
documents and agreements described in Section 3.2 and the Seller Parties shall
have otherwise performed in all material respects all covenants, obligations and
conditions required under this Agreement to be performed by it on or prior to
the Closing Date.

 

(b)           The Purchased Assets shall be free and clear of all Liens, other
than Permitted Liens.

 

(c)           No action, suit, or proceeding shall be pending before any
Governmental Authority or before any arbitrator wherein an unfavorable
injunction, Judgment, decree, restraining order or other ruling or order is
reasonably likely to be successful that would (i) prevent the consummation of
any of the transactions contemplated by this Agreement or the Additional
Documents, (ii) cause any of the transactions contemplated by this Agreement or
the Additional Documents to be rescinded following consummation, or
(iii) materially and adversely affect the right of Buyer to own the Purchased
Assets and to operate the DSD Business and to control Realty, and no such
injunction, Judgment, decree, restraining order or other ruling or order shall
be in effect.

 

(d)           Buyer shall have received from Chicago Title Insurance Company
(the “Title Company”) ALTA 2006 owner’s policies or equivalent TLTA policies of
title insurance (each, a “Title Policy”) in an amount for each parcel of the
Owned Real Property which shall be the amount that is equal to the fair market
value for the parcel based on Buyer’s valuation for the parcel, subject to the
Title Company’s approval, insuring title to each such parcel in the name of
Buyer, subject only to the Permitted Encumbrances and Assumed Liabilities.

 

(e)           Buyer shall have received all third-party (governmental and
non-governmental) consents, permits and approvals listed on
Schedule 7.1(e) (which consents or approvals shall also release Seller and its
Affiliates from any obligations thereunder).

 

54

--------------------------------------------------------------------------------


 

(f)            The parties shall have entered into each of the Operational
Agreements and the Option Agreement, and each of the manufacturers shall have
duly executed and delivered the Cappuccino and Cocoa Transition Agreement, as
applicable.

 

(g)           The IT Carve Out shall have been completed as contemplated by
Section 6.15.

 

(h)           The Historical Financial Statements described on Exhibit P and any
others required by the SEC as contemplated by Section 6.4(d) shall have been
delivered to Buyer.

 

(i)            Since September 27, 2008, except as provided in
Schedule 4.8(a) (without taking into account any Permitted Stipulated Update or
other supplement to Schedule 4.8(a)), no event or circumstance that results in
or will result in a Material Adverse Effect shall have occurred.

 

7.2.          Conditions to Obligations of the Seller Parties.  All obligations
of the Seller Parties under this Agreement are subject to the fulfillment, at or
prior to the Closing, of the following conditions, any of which may be waived by
Seller, in its sole discretion:

 

(a)           All representations and warranties made by Buyer in this Agreement
shall be true and correct in all material respects (other than those qualified
by materiality which shall be true and correct in all respects) as of the date
of this Agreement and as of the Closing Date as though made at and as of the
Closing Date, except to the extent that such representations and warranties
speak as of a specific date, and Buyer shall have delivered all funds, documents
and agreements described in Section 3.3 and otherwise performed in all material
respects all covenants, obligations and conditions required under this Agreement
to be performed by it on or prior to the Closing Date.

 

(b)           No action, suit, or proceeding shall be pending before any
Governmental Authority or before any arbitrator wherein an unfavorable
injunction, Judgment, decree, restraining order or other ruling or order is
reasonably likely to be successful that would (i) prevent the consummation of
any of the transactions contemplated by this Agreement or the Additional
Documents, (ii) cause any of the transactions contemplated by this Agreement or
the Additional Documents to be rescinded following consummation, or
(iii) materially and adversely affect the right of Buyer to own the Purchased
Assets and to operate the DSD Business and to control Realty, and no such
injunction, Judgment, decree, restraining order or other ruling or order shall
be in effect.

 

(c)           The parties shall have entered into each of the Operational
Agreements.

 

ARTICLE VIII.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
AND INDEMNIFICATION

 

8.1.          Survival of Representations and Warranties.  No party or other
Person entitled to indemnification under this Article VIII shall make or assert
any Indemnity Claim under

 

55

--------------------------------------------------------------------------------


 

Section 8.2(a) or 8.3(a) below due to any inaccuracy or breach of any
representation or warranty in this Agreement after the eighteen (18) month
anniversary of the Closing Date.  Notwithstanding the foregoing, the eighteen
(18) month cut off period described above shall not apply to (a) any Indemnity
Claim arising under Sections 4.1 (Corporate Organization), 4.2(a) (No
Violation), 4.3 (Authority), Section 4.9 (Payment of Taxes), 4.12 (but only the
first sentence thereof) (Tangible Personal Property), 4.15 (but only the third
sentence thereof) (Intellectual Property), 5.1 (Corporate Organization) or 5.2
(Authority), it being agreed that the representations and warranties in those
Sections shall survive through the period of the applicable statute of
limitations (including all waivers and extensions thereof); and (b) any
Indemnity Claim arising under Section 4.21 (Hazardous Substances), it being
agreed that the representations and warranties in Section 4.21 shall continue
until the three (3) year anniversary of the Closing Date.

 

Any party or other Person shall be entitled to its indemnification rights under
this Article VIII only to the extent that such party or Person asserted in
writing a specific Indemnity Claim prior to the date by which an Indemnity Claim
relating to the representations and warranties in question must be commenced
pursuant to this Section 8.1, in which event the relevant representations and
warranties shall continue in effect and remain a basis for indemnity with
respect to each such asserted Indemnity Claim until such Indemnity Claim is
finally resolved (pursuant to a non-appealable order by a court of competent
jurisdiction or agreement of the Seller and Buyer) and all obligations with
respect thereto are fully satisfied.

 

8.2.          Seller’s Indemnification.  Subject to the further provisions of
this Article VIII, Seller shall indemnify, defend and hold harmless Buyer and
its Affiliates and their respective Representatives (collectively, “Buyer
Indemnified Parties”), from and against and in respect of any and all Losses,
net of any insurance proceeds or Tax benefits actually recovered or recoverable
by any Buyer Indemnified Party (it being agreed that each Buyer Indemnified
Party shall use commercially reasonable efforts to seek and obtain such
recoveries), resulting from, in connection with or arising out of:

 

(a)           any inaccuracy or breach of any representation or warranty made by
any Seller Party in Article IV of this Agreement;

 

(b)           the failure of any Seller Party to comply with any of the
covenants in this Agreement;

 

(c)           in the event that Buyer discontinues operations at the Hayward, CA
Facility during the 180-day period following the Closing, withdrawal liabilities
in excess of $60,000.00 incurred by Buyer under the Multiemployer Plans related
to said Facility on account of such shutdown;

 

(d)           any Excluded Liability, including any Excluded Liability asserted
against Buyer by reason of Buyer’s status as a transferee or successor of the
DSD Business or the Purchased

 

56

--------------------------------------------------------------------------------


 

Assets and Liabilities of Seller under Section 6.7 relating to Mixed Use
Contracts to be performed by Seller; and

 

(e)           any Liability to the extent relating to the ownership or use of
the Purchased Assets or the operation of the DSD Business on or prior to the
Closing, except the Assumed Liabilities.

 

8.3.          Buyer’s Indemnification.  Subject to the further provisions of
this Article VIII, Buyer shall indemnify, defend and hold harmless Seller and
its Affiliates and their respective Representatives (collectively, “Seller
Indemnified Parties”) from and against and in respect of any and all Losses, net
of any insurance proceeds or Tax benefits actually recovered or recoverable by
any Seller Indemnified Party (it being agreed that each Seller Indemnified Party
shall use commercially reasonable efforts to seek and obtain such recoveries),
resulting from, in connection with, or arising out of:

 

(a)           any inaccuracy or breach of any representation or warranty made by
Buyer in Article V of this Agreement;

 

(b)           the failure of Buyer to comply with any of the covenants in this
Agreement;

 

(c)           any Assumed Liability, including Liabilities of Buyer under
Section 6.7 relating to Mixed Use Contracts to be performed by Buyer;

 

(d)           any Liability to the extent relating to the operation by Buyer or
Buyer’s Affiliates, successors or assigns of the Purchased Assets or the DSD
Business after the Closing, including any obligations of Buyer to the Hired
Personnel or their representatives under the National Labor Relations Act, as
amended from time to time;

 

(e)           any claim made by any employee or former employee of the DSD
Business at any time under any Buyer Employee Plan for benefits, compensation,
bonus, severance, salary or benefits continuation, or retention pay;

 

(f)            any breach by Buyer of the covenant in Section 6.2(d) and any
withdrawal liability or secondary Liability (or payments relating thereto)
incurred by Seller on or after the Closing as set forth in Section 1.4(d) in
relation to any Assumed Multiemployer Plan and as set forth in Section 6.2(d);

 

(g)           any Liabilities incurred by Seller under the WARN Act and any
state WARN statutes as a result of any layoffs by Buyer at any Transferred
Facility following the Closing, except to the extent attributable to any
inaccuracy of the list provided by Seller under Section 3.2(h)(i);

 

(h)           any Liability arising under the WARN Act or any applicable state
WARN statute arising out of or relating to the sale transaction as provided
herein, including any Liability

 

57

--------------------------------------------------------------------------------


 

resulting from any employment losses initiated by the Buyer after the Closing
Date, except to the extent attributable to any inaccuracy of the list provided
by Seller under Section 3.2(h)(i);

 

(i)            any claims for and Liabilities under the Severance Plans to the
extent such Liabilities arise from (i) the termination by Seller of the
employment of a Person to whom Buyer is obligated to offer employment under
Section 6.2(a) by reason of an alleged failure of Buyer to provide benefits
comparable to those provided by Seller immediately prior to the Closing, or
(ii) termination by Seller by reason of Buyer’s breach of Section 6.2(a);

 

(j)            any Liability for which Buyer is obligated pursuant to
Section 1.2;

 

(k)           Buyer’s failure to assume and comply with the Labor Contracts; and

 

(l)            Buyer’s relocation of any Hired Personnel during the 90-day
period following the Closing to any location other than an Approved Location.

 

8.4.          Indemnification Procedures.

 

(a)           Procedures Relating to Indemnification.  In the event that a third
party files a lawsuit, enforcement action or other proceeding against a party
entitled to indemnification under this Article VIII (an “Indemnified Party”) or
the Indemnified Party receives notice of, or becomes aware of a condition or
event which may entitle such party to the benefit of any indemnity hereunder in
connection with a claim by a third party (a “Third Party Claim”), the
Indemnified Party shall give written notice thereof (the “Claim Notice”)
promptly to each party obligated to provide indemnification pursuant to this
Article VIII (an “Indemnifying Party”).  The Claim Notice shall describe in
reasonable detail the nature of the claim, including an estimate, if
practicable, of the amount of damages that have been or may be suffered or
incurred by the Indemnified Party attributable to such claim and the basis of
the Indemnified Party’s request for indemnification under this Agreement. 
Notwithstanding the foregoing, failure by an Indemnified Party to provide notice
on a timely basis of a Third Party Claim shall not relieve the Indemnifying
Party of its obligations hereunder, unless, and then solely to the extent that,
the Indemnifying Party is prejudiced thereby.

 

(b)           Conduct of Defense.  If a Third Party Claim is made against an
Indemnified Party, the Indemnifying Party shall have the right, upon written
notice to the Indemnified Party (the “Defense Notice”) within fifteen (15) days
of its receipt from the Indemnified Party of the Claim Notice, to conduct at its
expense the defense against such Third Party Claim in its own name, or, if
necessary, in the name of the Indemnified Party; provided, however, that if
(A) such claim seeks injunctive or other equitable relief involving the
Indemnified Party or any of its Affiliates, (B) any insurance carrier for the
Indemnified Party or any of its Affiliates requires, as a condition to such
Person’s eligibility to recover insurance proceeds on account of any such claim,
that such carrier control the defense of any such claim, or (C) the Indemnifying
Party notifies the Indemnified Party that it is not required to provide
indemnification for such claim, then, in any such case, the Indemnified Party
shall be entitled to conduct the defense against such claim, at

 

58

--------------------------------------------------------------------------------


 

the expense of the Indemnifying Party.  When the Indemnifying Party conducts the
defense, the Indemnified Party shall have the right to approve the defense
counsel representing the Indemnifying Party in such defense, which approval
shall not be unreasonably withheld or delayed, and in the event the Indemnifying
Party and the Indemnified Party cannot agree upon such counsel within ten
(10) days after the Defense Notice is provided, then the Indemnifying Party
shall propose an alternate defense counsel, which shall be subject again to the
Indemnified Party’s approval, which approval shall not be unreasonably withheld
or delayed.  If the Indemnifying Party assumes the defense of any Third Party
Claim made against the Indemnified Party, the Indemnifying Party shall notify
the Indemnified Party in writing at the point that the Indemnifying Party
determines that it is not required to provide indemnification to the Indemnified
Party under this Article VIII.

 

(c)           Conduct by Indemnified Party.  In the event that the Indemnifying
Party shall fail to give the Defense Notice within the time and as prescribed by
Section 8.4(b), or if the Indemnifying Party does not have the right to defend
such Third Party Claim pursuant to Section 8.4(b), then in either such event,
the Indemnified Party shall have the right to conduct such defense in good faith
with counsel reasonably acceptable to the Indemnifying Party, but the
Indemnified Party (or any insurance carrier defending such Third Party Claim on
the Indemnified Party’s behalf) shall be prohibited from compromising or
settling the Claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.  Failure at any
time of the Indemnifying Party to diligently defend a Third Party Claim as
required herein shall entitle the Indemnified Party to assume the defense and
settlement of such Third Party Claim as if the Indemnifying Party had never
elected to do so as provided in this Section.  Notwithstanding anything
contained in this Article VIII to the contrary, the Indemnified Party may, by
prior written notice to the Indemnifying Party, assume the defense of any Third
Party Claim if the Indemnified Party shall have been advised by counsel that
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to the Indemnifying Party,
and, in the reasonable opinion of the Indemnified Party and its counsel, counsel
for the Indemnifying Party could not adequately represent the interests of the
Indemnified Party because such interests would be in conflict with those of the
Indemnifying Party.

 

(d)           Cooperation.  In the event that the Indemnifying Party does
deliver a Defense Notice and thereby elects to conduct the defense of such Third
Party Claim in accordance with Section 8.4(b), the Indemnified Party will
cooperate with and make available to the Indemnifying Party such assistance,
personnel, witnesses and materials that are reasonably relevant to such Third
Party Claim as the Indemnifying Party may reasonably request.  Each Indemnified
Party shall reasonably consult and cooperate with each Indemnifying Party with a
view towards mitigating Losses in connection with claims for which a party seeks
indemnification under this Article VIII.

 

(e)           Settlements.  Without the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld or delayed), the Indemnifying
Party (or any insurance carrier

 

59

--------------------------------------------------------------------------------


 

defending such Third Party Claim on the Indemnifying Party’s behalf) will not
enter into any settlement of any Third Party Claim if, pursuant to or as a
result of such settlement, such settlement could lead to Liability or create any
financial or other obligation on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder.  If the
Indemnifying Party receives a firm offer to settle a Third Party Claim (other
than a Third Party Claim seeking injunctive or other nonmonetary relief
affecting the Indemnified Party) which releases the Indemnified Party completely
in connection with such Third Party Claim, which offer the Indemnifying Party is
permitted to settle under this Section 8.4, and the Indemnifying Party desires
to accept such offer, the Indemnifying Party will give written notice to the
Indemnified Party to that effect.  If the Indemnified Party objects to such firm
offer within ten (10) days after its receipt of such notice, the Indemnified
Party may continue to contest or defend such Third Party Claim and, in such
event, the maximum Liability of the Indemnifying Party as to such Third Party
Claim will not exceed the amount of such settlement offer, plus costs and
expenses paid or incurred by the Indemnified Party up to the point such notice
had been delivered.  Notwithstanding anything contained herein to the contrary,
the Indemnifying Party (or any insurance carrier defending such Third Party
Claim on the Indemnifying Party’s behalf) shall not agree, without the
Indemnified Party’s consent, to the entry of any Judgment or settlement,
compromise or decree that provides for injunctive or other nonmonetary relief
affecting the Indemnified Party.

 

(f)            Binding Obligations.  Any Judgment entered or settlement agreed
upon in the manner provided herein shall be binding upon the Indemnifying Party,
and shall be conclusively deemed to be an obligation with respect to which the
Indemnified Party is entitled to prompt indemnification hereunder, subject to
the Indemnifying Party’s right to appeal an appealable Judgment or order.

 

8.5.          Nature of Other Liabilities.  In the event any Indemnified Party
should have a claim against any Indemnifying Party hereunder which does not
involve a Third Party Claim, the Indemnified Party shall transmit to the
Indemnifying Party a written notice (the “Indemnity Notice”) describing in
reasonable detail the nature of the claim and the basis of the Indemnified
Party’s request for indemnification under this Agreement.  If the Indemnifying
Party does not notify the Indemnified Party within forty-five (45) days from its
receipt of the Indemnity Notice that the Indemnifying Party disputes such claim
(a “Dispute Notice”), the claim specified by the Indemnified Party in the
Indemnity Notice shall, subject to the further provisions of this Article VIII,
be deemed a Liability of the Indemnifying Party under this Article VIII.

 

8.6.          Indemnification Limits and Restrictions.

 

(a)           None of Buyer or any other Buyer Indemnified Party shall be
entitled to any indemnity under Section 8.2(a) unless and until all Indemnity
Claims by the Buyer Indemnified Parties exceed one percent (1%) of the Purchase
Price in the aggregate (“Basket”), at which time the Person(s) seeking
indemnification shall be entitled to recover all Losses in excess of the Basket;
provided, however, that in no event shall the Seller Parties, individually or in
the

 

60

--------------------------------------------------------------------------------


 

aggregate, be liable for Losses pursuant to Section 8.2(a) in excess of ten
percent (10%) of the Purchase Price, and further provided that in no event shall
any Indemnified Party assert an Indemnity Claim which individually seeks
recovery of less than $5,000.00 (“Mini Basket”).  Notwithstanding anything
herein to the contrary, (i) the Basket shall not apply to any Losses resulting
from the inaccuracy or breach of any of the representations and warranties set
forth in Sections 4.1 (Corporate Organization), 4.3 (Authority), 4.9 (Payment of
Taxes), 4.12 (but only the first sentence thereof) (Ownership of Tangible
Personal Property), 4.15 (but only the third sentence thereof) (Intellectual
Property) and 4.22 (Brokers’ Fees and Commissions), and any Losses resulting
from the commission of fraud by any Seller Party, and (ii) with respect to
Losses that result from the inaccuracy or breach by a Seller Party of any
representation or warranty pursuant to Section 4.21 (Hazardous Substances), in
no event shall the Seller Parties, individually or in the aggregate, be liable
for such Losses pursuant to Section 8.2(a) in excess of fifteen percent (15%) of
the Purchase Price.  For purposes of calculating the Basket, Claims which may
not be asserted because of the Mini Basket shall not be counted.  For the
avoidance of doubt, no Excluded Liability is subject to any basket or cap even
if the liability is also the subject of a representation or warranty by the
Seller Parties.

 

(b)           In no case shall Losses include (a) any incidental, consequential,
indirect or special losses or damages (including, without limitation, lost
profits, lost revenues and loss of business), whether foreseeable or not,
whether occasioned by any failure to perform or the breach of any
representation, warranty, covenant or other obligation under this Agreement or
any Additional Document for any cause whatsoever, or (b) fees and expenses of
more than one counsel with respect to any Indemnity Claim or Claims arising out
of the same general allegations or circumstances.

 

(c)           All indemnification payments under Sections 8.2(a) or 8.3(a) shall
be deemed adjustments to the Purchase Price.

 

8.7.          Additional Limitations of Liability.  Notwithstanding anything in
this Article VIII to the contrary:

 

(a)           Seller shall have no Liability to Buyer Indemnified Parties (for
indemnification or otherwise) for any inaccuracy or breach of any representation
or warranty to the extent that Buyer had knowledge at or prior to the time of
Closing of such inaccuracy or breach.

 

(b)           Subject to Section 8.6(b), Buyer Indemnified Parties may not
recover Losses more than once for any specific facts, omissions or circumstances
notwithstanding the fact that such facts, omissions or circumstances may
constitute the breach of more than one representation or warranty; provided,
however, that the parties recognize that there may be different types of Losses
that arise from the same facts, omissions or circumstances.

 

(c)           In the event that Seller pays any amount to any Buyer Indemnified
Party or other Person pursuant to Section 8.2, or incurs any costs or expenses
in defending any Third Party Claim for which Seller has no Liability either
pursuant to Section 8.2 or because of the

 

61

--------------------------------------------------------------------------------


 

application of the Basket and, pursuant to the provisions of this Article VIII,
Seller is not required to pay such amount or incur such cost or expense because
Seller has no Liability either pursuant to Section 8.2 or because of the
application of the Basket, Buyer shall, promptly following Seller’s request
therefor, reimburse Seller (i) for all such amounts paid or incurred in the case
of any cost or expense for which Seller has no Liability pursuant to
Section 8.2, or (ii) up to the amount of the Basket in the case of any cost or
expense for which Seller has no Liability because of the application of the
Basket.

 

(d)           To the extent that any Material Contract required to be listed in
any Schedule is not so listed, but Buyer accepts the benefits of such Material
Contract after the Closing, Seller shall have no Liability to Buyer Indemnified
Parties with respect to any Losses resulting from any breach of a representation
or warranty as a result of such failure so to disclose such Material Contract
except to the extent that Buyer is not aware, at any time prior to its
acceptance of such benefits, of the material burdens imposed upon it by such
Material Contract.

 

(e)           No party shall exercise any right of set off or recoupment with
respect to any Losses to which it claims a right of indemnity pursuant to this
Article VIII, including, without limitation, in the case of Buyer, any right of
setoff against amounts owed by Buyer under the Note, except that if Seller has
any indemnity obligation under this Article VIII or otherwise under this
Agreement, Seller shall have the right of set off such amount against the Note,
such amount to be applied first to the accrued and unpaid interest and then the
balance to the principal amount of the Note.

 

8.8.          Exclusive Remedy.  Except in the case of fraud and as provided in
Section 6.13  and to the extent that any provision of this Agreement expressly
provides for specific performance or injunctive relief, the rights and
obligations of the parties under this Article VIII are the exclusive rights and
obligations of the parties with respect to any breach of any representation,
warranty, covenant or agreement in this Agreement or any Additional Document
(other than the Operational Agreements) and shall be in lieu of any other rights
or remedies to which the party entitled to indemnification hereunder would
otherwise be entitled as a result of such breach.

 

ARTICLE IX.
TERMINATION AND ABANDONMENT

 

9.1.          Methods of Termination.  Subject to the provisions of Section 3.1
relating to the deferral of the Closing Date, this Agreement may be terminated
and the transactions contemplated hereby may be abandoned at any time prior to
the Closing:

 

(a)           by mutual written consent of Buyer and Seller;

 

(b)           by either Buyer or Seller:

 

62

--------------------------------------------------------------------------------


 

(i)            if the other party shall have failed to comply with any of its
obligations or agreements contained in this Agreement required to be complied
with or performed prior to the date of such termination, which failure to comply
has not been cured within ten (10) business days following receipt by such other
party of written notice of such failure to comply;

 

(ii)           if there has been a breach by the other party of any
representation or warranty made in this Agreement and such breach has not been
cured within ten (10) business days following receipt by the breaching party of
written notice of the breach;

 

(iii)          if a Governmental Authority shall have issued an order, decree or
ruling or taken any other action, in each case, permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable; or

 

(iv)          if the Closing Date shall not have occurred on or before March 28,
2009,

 

provided, however, that the right to terminate this Agreement shall not be
available to any party whose breach of this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before such date.

 

9.2.          Procedure and Effect of Termination.  In the event of termination
of this Agreement by either Buyer or Seller, as provided in Section 9.1, this
Agreement shall immediately become void and there shall be no Liability
hereunder on the part of any party except that nothing contained in this
Section shall relieve any party hereto from any Liability for any breach of a
representation, warranty or covenant contained in this Agreement.

 

ARTICLE X.
MISCELLANEOUS

 

10.1.        Notices.  All notices and other communications required or
permitted to be made under this Agreement shall be in writing and shall be
deemed duly given for all purposes (a) on the date of delivery, if delivered
personally or by confirmed telecopier transmission, (b) on the next business day
after delivery by a recognized overnight carrier, or (c) on the date of receipt
or refusal of delivery, if sent by United States certified mail, return receipt
requested, postage prepaid, and addressed as follows (or at such other address
as any party shall provide to the other parties by notice given pursuant to this
Section 10.1):

 

If to any Seller Party:

 

Sara Lee Corporation
3500 Lacey Road
Downers Grove, IL  60015
Attention:  General Counsel
Fax No.:  630-598-6951

 

63

--------------------------------------------------------------------------------


 

If to Buyer:

 

Farmer Bros. Co.
20333 South Normandie Avenue
Torrance, CA  90502
Attention:  Chief Executive Officer
Fax No.:  (310) 320-2430

 

With a copy to:

 

Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP
199 S. Los Robles Avenue, Suite 600
Pasadena, CA 91101
Attention:  John M. Anglin, Esq.
Fax No.:  (626) 577-7764

 

10.2.        Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
duly executed, in the case of an amendment, by Buyer and Seller Parties, or, in
the case of a waiver, by the party against whom the waiver is to be enforced. 
No failure or delay by any party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial waiver or exercise thereof preclude the enforcement of any other right,
power or privilege.

 

10.3.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  No party may assign or delegate or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
other party; provided that either party may assign its rights under this
Agreement to any Affiliate of such party or any successor or transferee of such
party as a result of any business combination (in any or all of which cases such
party nonetheless shall remain responsible for the performance of all of its
obligations under this Agreement).

 

10.4.        Construction; Interpretation; Certain Terms.  The headings
contained in this Agreement, the Additional Documents and the schedules and
exhibits hereto and thereto are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Article, section,
schedule, exhibit, recital and party references are to this Agreement unless
otherwise stated; the exhibits and schedules attached hereto are part of this
Agreement as if fully set forth herein.  All references to singular or plural or
masculine or feminine shall include the other as the context may require.  The
words “hereof,” “herein,” “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any particular Section or provision of this
Agreement, and reference to a particular Section of this Agreement shall include
all subsections thereof.  No party, nor its counsel, shall be deemed the drafter
of this

 

64

--------------------------------------------------------------------------------


 

Agreement for purposes of construing the provisions of this Agreement, and all
provisions of this Agreement shall be construed in accordance with their fair
meaning, and not strictly for or against any party.  The term “including” as
used in this Agreement shall mean including, without limitation, and shall not
be deemed to indicate an exhaustive enumeration of the items at issue.  Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The parties intend that each representation,
warranty and covenant contained herein shall have independent significance.  If
any party has breached any representation, warranty or covenant contained herein
in any respect, then subject to Section 8.7(b), the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant.

 

10.5.        Severability.  Any term or provision of this Agreement that is or
becomes invalid or unenforceable shall be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms or provisions of this Agreement.

 

10.6.        Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document.

 

10.7.        Entire Agreement.  This Agreement, together with the Exhibits and
Schedules and Additional Documents, constitutes the entire agreement among the
parties pertaining to the subject matter hereof and thereof, and supersede all
prior and contemporaneous, oral and written, agreements and understandings
pertaining thereto.

 

10.8.        Governing Law; Consent to Jurisdiction; Venue.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois, without giving effect to conflict of law principles.  Each party
hereto hereby agrees that any proceeding relating to this Agreement, the
Additional Documents and the transactions contemplated hereby or thereby shall
be brought solely in the state or federal court located in Chicago, Illinois. 
Each party hereto hereby consents to personal jurisdiction in any such action
brought in any such state or federal court, consents to service of process by
registered mail made upon such party, waives any objection to venue in any such
state or federal court and any claim that any such state or federal court is an
inconvenient forum.

 

10.9.        Expenses.  Except as otherwise specifically provided in this
Agreement, Buyer shall pay all costs and expenses incurred by or on its behalf
and Seller shall pay all costs and expenses incurred by or on behalf of Seller
Parties.

 

10.10.      Third-Party Beneficiaries.  Nothing herein expressed or implied is
intended to or shall be construed to confer upon or give any Person, other than
the parties hereto and their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

65

--------------------------------------------------------------------------------


 

10.11.      Knowledge.  All references to “knowledge”, or phrases of similar
import (such as “known” or “knows”), shall mean the actual (not imputed or
implied), conscious knowledge, at the time of execution of this Agreement or
Closing, as applicable, by

 

(a)           in the case of Seller:  George Michael Knowles, Sally MacDonald,
Daniel Hickman, Tom Hayes, Heidi Modaro, Dan Schober and Phil Lawrence; and

 


(B)           IN THE CASE OF BUYER:  ROGER M. LAVERTY III, DREW WEBB AND JOHN E.
SIMMONS.

 

10.12.      Title; Risk of Loss.  Title and risk of loss with respect to the
Purchased Assets shall pass to Buyer at the Closing.

 

10.13.      Waivers of Trial by Jury.  THE SELLER PARTIES AND BUYER HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER ADDITIONAL
DOCUMENTS, AND CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.

 

ARTICLE XI.

DEFINED TERMS

 

“Accounting Costs” shall have the meaning set forth in Section 6.4(b).

 

“Accounting Principles” shall have the meaning set forth in Section 4.6.

 

“Acquisition” shall mean the acquisition of the Purchased Assets by Buyer
pursuant to the terms and conditions of this Agreement.

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.14.

 

“Additional Documents” means, collectively, the agreements, certificates,
instruments and other documents to be executed and delivered in connection with
this Agreement, including the Operational Agreements.

 

“Adjustment Payment” shall have the meaning set forth in Section 2.6(e).

 

“Affiliate” means with respect to any Person (a) any Person who, directly or
indirectly, controls, or is controlled by or under common control with, the
Person in question, or (b) any person who is a director or executive officer of
such Person.  For purposes of this definition, “control” of a Person shall mean
the power, direct or indirect, to vote or direct the voting of fifty percent
(50%) or more of the outstanding voting securities of such Person or to direct
or cause the direction of the management and policies of such Person, whether
through ownership of voting securities, veto rights or otherwise.

 

66

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Applicable Law” means, with respect to any Person, any domestic or foreign,
federal, state or local statute, law, constitution, code, edict, proclamation,
treaty, ruling, pronouncement, decision, opinion, interpretation, ordinance,
rule, regulation, order, writ, injunction, directive, Judgment, permit, license,
decree or other requirement issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Authority applicable to such Person or any of its
Affiliates or any of their respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person or any
of its Affiliates).

 

“Approved Location” shall mean (a) in the case of Hired Personnel who were
employed at a Transferred Facility immediately prior to Closing, such
Transferred Facility at which the Hired Personnel were employed immediately
prior to Closing or any other facility of Buyer which is located not more than
twenty (20) miles from such Transferred Facility, and (b) in the case of Hired
Personnel who, immediately prior to Closing, were not employed at a Transferred
Facility, any facility of Buyer which is located not more than twenty (20) miles
from the location of the facility of Seller at which such Hired Personnel worked
immediately prior to the Closing Date.

 

“Aramark’s Office Coffee Service Business” means Aramark’s business of supplying
offices and businesses with coffee, tea, and related products for on-site
consumption at such offices and businesses by employees and visitors.  For the
avoidance of doubt, Aramark’s Office Coffee Service Business does not include
any other parts of Aramark’s business, even those parts that may include the
sale of coffee, tea and related products as part of Aramark’s business of
managing food service operations in business offices and other locations.

 

“Assumed Liabilities” shall have the meaning set forth in Section 1.4.

 

“Assumed Multiemployer Plan” shall have the meaning set forth in Section 6.2(d).

 

“Authorized Information” shall have the meaning set forth in Section 6.27.

 

“Bank Financing” means the closing of a loan to Buyer of a principal sum of not
less than $20,000,000 substantially on the terms (or better terms) set forth in
that certain bank proposal, dated November 13, 2008, delivered by or on behalf
of Buyer to Seller.

 

“Banking Change” shall mean (a) any additional material restrictions not in
force as of the date hereof shall have been imposed upon trading in securities
generally by any Governmental Authority or by any national securities exchange,
(b) a general banking moratorium shall have been established by Federal,
Illinois, Maryland or New York authorities, or (c) a war involving the United
States shall have been declared, or any conflict involving the armed forces of
the United States shall have escalated, or any other national emergency related
to

 

67

--------------------------------------------------------------------------------


 

the effective operation of government or the financial community shall have
occurred, which could reasonably be expected to materially and adversely affect
the DSD Business.

 

“Basket” shall have the meaning set forth in Section 8.6(a).

 

“Books and Records” shall have the meaning set forth in Section 1.1(j).

 

“Brew Equipment Inventory” means Machines and Spare Parts.

 

“Business Returns” shall mean all Tax returns required to be filed with respect
to the DSD Business other than those consolidated, unitary or combined, Tax
returns filed by Seller with respect to both the DSD Business and other
businesses owned or operated by Seller and its Affiliates.

 

“Buyer” shall have the meaning set forth in the Preamble.

 

“Buyer Co-Pack Agreement” shall have the meaning set forth in
Section 3.2(d)(vi).

 

“Buyer Employee Plans” shall have the meaning set forth in Section 6.2(a).

 

“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.2.

 

“Buyer Site(s)” shall mean any plant, warehouse or facility or other location of
Buyer to which Seller delivers Consumable Inventory, or to which Consumable
Inventory is in transit, at or prior to Closing.

 

“Buyer Trademark License Agreement” shall have the meaning set forth in
Section 3.2(d)(ii).

 

“Buyer’s Objection” shall have the meaning set forth in Section 2.6(b).

 

“Cappuccino and Cocoa Transition Agreement” shall have the meaning set forth in
Section 3.2(d)(v).

 

“Changes” shall have the meaning set forth in Section 6.6(a).

 

“Claim Notice” shall have the meaning set forth in Section 8.4(a).

 

“Claims” shall have the meaning set forth in Section 4.14.

 

“Closing” and “Closing Date” shall have the respective meanings set forth in
Section 3.1.

 

“Closing Inventory Statement” shall have the meaning set forth in
Section 2.6(a).

 

“Closing Payment” shall have the meaning set forth in Section 2.1(a).

 

68

--------------------------------------------------------------------------------


 

“Closing Routes” shall have the meaning set forth in Section 4.13(a).

 

“Closing Statements” shall have the meaning set forth in Section 2.6(a).

 

“COBRA” shall have the meaning set forth in Section 6.2(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Coffee Food Service Business” shall mean the sale of coffee, tea and related
products to (i) customers who offer or provide (whether pursuant to a sale or
otherwise) coffee, tea and related products to consumers only after preparation
into a beverage, (ii) customers who distribute coffee, tea and related products
only to third parties (who are not consumers) who offer or provide (whether
pursuant to a sale or otherwise) such coffee, tea or related products to
customers only after preparation into a beverage, (iii) customers engaged in the
business of supplying coffee, tea and related products to businesses and other
persons and entities who in turn offer or provide (whether pursuant to a sale or
otherwise) brewed coffee or tea by the cup (i.e., office coffee supply),
(iv) customers who supply or provide coffee, tea or related products only to
vending machines, and (v) customers engaged in the business of selling coffee,
tea and related products directly to customers other than through a retail
establishment.

 

“Collection Account” shall have the meaning set forth in Section 6.20(a).

 

“Collection Period” shall have the meaning set forth in Section 6.20(b).

 

“Confidentiality Agreement” shall have the meaning set forth in Section 6.11(a).

 

“Confidential Operating Agreement Terms” shall have the meaning set forth in
Section 6.11(c).

 

“Consumable Inventory” shall mean green coffee, tea, spices and other food
products, raw materials, work in process, finished goods, packaging, wrapping,
supply items, all disposable products (meaning products that are customarily
disposed of after their use), and all other similar items, that are classified
as inventory consistent with Seller’s customary accounting practices, the
Financial Statements and the Historical Financial Statements.

 

“Contract(s)” shall mean any agreement, contract, license, obligation, promise,
understanding, arrangement, commitment or undertaking of any nature that is
legally binding, whether oral or written and whether express or implied (other
than leases).

 

“CPA Firm” shall have the meaning set forth in Section 2.6(c).

 

“Defense Notice” shall have the meaning set forth in Section 8.4(b).

 

“Dispute Notice” shall have the meaning set forth in Section 8.5.

 

69

--------------------------------------------------------------------------------


 

“DSD Business” means collectively, the DSD Coffee Business and DSD Sauce
Business.

 

“DSD Business Marks” shall have the meaning set forth in Section 1.1(a).

 

“DSD Business transactions” shall mean transactions reflected on Seller’s books
and records as transactions of the DSD Business in a manner consistent with
Seller’s past practices.

 

“DSD Coffee Business” shall mean (i) Seller’s business of manufacturing,
processing, packaging, marketing, distributing and selling coffee, tea, and
related products in the United States through Seller’s network of Facilities and
Vehicles such that the products are delivered by Seller directly to customer
locations where such products are consumed, (ii) Seller’s business of selling
coffee, tea, and related products in the United States to customers in sales
transactions procured by sales personnel employed by the direct store delivery
portion of the Sara Lee foodservice business which are reflected in Seller’s
books and records as DSD Business transactions, (iii) Seller’s business in the
United States of marketing, distributing and selling coffee, tea and related
products under the Trade Names “Cain’s” and “McGarvey” to grocers and retailers,
(iv) Seller’s business in the United States of marketing, distributing and
selling coffee, tea, and related products in the United States through Seller’s
network of Facilities and Vehicles to Aramark’s Office Coffee Service Business,
but only to the extent that such products are ordered by these entities in
connection with their business of supplying other businesses with such products
for on-site consumption, (v) the distribution, sale, service and maintenance of
Machines in connection with the business activities described in items
(i) through (iv), and (vi) any other business which Seller internally designated
as part of the United States DSD Coffee Business for the periods covered by the
Financial Statements, subject, however, to changes in customers as described in
this Agreement.  For the avoidance of doubt, the DSD Coffee Business shall not
include any part of Seller’s business with Aramark other than Aramark’s Office
Coffee Service Business.

 

“DSD Collection Customers” shall have the meaning set forth in Section 6.20(a).

 

“DSD Contracts” or shall have the meaning set forth in Section 1.1(g).

 

“DSD Customers” shall mean the Exclusive Customers and the Shared Customers.

 

“DSD Employees” means all individuals, including all individuals covered by a
Labor Contract, employed by Seller on the applicable date who perform services
for, and are considered by Seller as employees of, the DSD Business (including
service personnel of Seller assigned to the DSD Business who Buyer has advised
Seller that Buyer wishes to hire).

 

“DSD Intellectual Property” shall have the meaning set forth in Section 1.1(a).

 

“DSD Sauce Business” shall mean Seller’s business of marketing, distributing and
selling (but not manufacturing, processing or packaging) sauces and dressings in
the United

 

70

--------------------------------------------------------------------------------


 

States through Seller’s network of Facilities and Vehicles such that the
products are delivered or sold by Seller to customers of the DSD Coffee
Business.

 

“Employee Plans” shall have the meaning set forth in Section 4.19(a).

 

“Environmental Conditions” shall have the meaning set forth in Section 4.21(h).

 

“Environmental Laws” shall mean all federal, state, and local laws, statutes,
regulations, ordinances and other provisions having the force of law, and all
judicial and administrative orders concerning pollution or protection of the
environment, including without limitation, all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control or cleanup of any Hazardous Substances, as amended
and as now or hereafter in effect, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“CERCLA”), the Federal Water Pollution Control Act
(33 U.S.C. Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), the Safe Drinking Water Act (42 U.S.C. (S)3808 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as amended by
the Hazardous and Solid Waste Amendments of 1984 (“RCRA”), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.), the Occupational Safety and Health
Act (29 U.S.C. Section 651 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. Section 1801 et seq.), the Clean Water Act (33 U.S.C. Section 1321 et
seq.), and any similar federal, state or local laws, ordinances or regulations
implementing such laws.

 

“Environmental Liability” means any Liability arising from or related to (a) the
storage, handling or disposal of any Hazardous Substances from, to, at, in, on
or under the Transferred Facilities, or (b) any violation of any Environmental
Law with respect to the Transferred Facilities.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliates” means any Person required at any relevant time to be
aggregated with any entity related to such Person under Sections 414(b), (c),
(m), or (o) of the Code and any related Treasury regulation.

 

“Estimated Inventory and Prepaid Excess” shall have the meaning set forth in
Section 2.1.

 

“Estimated Inventory and Prepaid Value” shall have the meaning set forth in
Section 2.1.

 

71

--------------------------------------------------------------------------------


 

“Estimated Inventory and Prepaid Shortfall” shall have the meaning set forth in
Section 2.1.

 

“Excluded Assets” shall have the meaning set forth in Section 1.3.

 

“Excluded Liabilities” shall have the meaning set forth in Section 1.5.

 

“Exclusive Customers” shall mean Seller’s customers who purchase and receive the
Products solely through the DSD Business.

 

“Facilities” shall mean the distribution centers, warehouses and local depots
listed on Exhibit A hereof.

 

“Federal Act” shall have the meaning set forth in Section 4.23.

 

“Final Closing Statements” shall have the meaning set forth in Section 2.6(d).

 

“Financial Statements” shall have the meaning set forth in Section 4.6.

 

“Formula License Agreement” shall have the meaning set forth in
Section 3.2(d)(x).

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, tribal authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

 

“Green Coffee and Tea Purchase Agreement” shall have the meaning set forth in
Section 3.2(d)(ix).

 

“Harahan” shall mean that certain facility located at 11201 Edwards Avenue,
Harahan, Louisiana on Exhibit A.

 

“Hazardous Substance” means any substance regulated under any Environmental Law
as a hazardous material, hazardous or toxic waste, or hazardous, toxic or
radioactive substance, including, without limitation petroleum or petroleum
products.

 

“Hazardous Substance Release” shall mean and include any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
migrating, leaching, dumping or disposing into the environment or the workplace
of any Hazardous Substance, and otherwise as defined in any Environmental Law.

 

“Hired Personnel” shall have the meaning set forth in Section 6.2(a).

 

“Historic Inventory Statement” shall have the meaning set forth in
Section 2.6(a).

 

72

--------------------------------------------------------------------------------


 

“Historical Financial Statements” shall have the meaning set forth in
Section 6.4(a).

 

“Houston Plant” shall mean those certain parcels of real estate commonly known
as 202 and 235 N. Norwood, Houston, TX on Exhibit A.

 

“Houston Software” shall mean the Business Planning and Control System Software
(BPCS) which runs on an AS 400 computer server located at the Houston Plant.

 

“including” shall have the meaning set forth in Section 10.4.

 

“Indemnified Party” shall have the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 8.4(a).

 

“Indemnity Claim” means a claim for Losses, net of any insurance proceeds and
Tax benefits recovered or recoverable by the Person(s) seeking indemnification
related thereto, asserted pursuant to Article VIII.

 

“Indemnity Notice” shall have the meaning set forth in Section 8.5.

 

“Information” shall have the meaning set forth in Section 1.1(j).

 

“Inventory” shall mean inventory held for sale or distribution to customers and
all raw materials, work in process, finished products, wrapping, supply items,
packaging items and similar items.

 

“IRS” shall have the meaning set forth in Section 2.2.

 

“IT Carve Out” shall have the meaning set forth in Section 6.15.

 

“IT Carve Out Costs” shall have the meaning set forth in Section 6.15.

 

“Judgment” shall include any judgment, order, writ, injunction, decree or award
of any Governmental Authority.

 

“Know-how” means specialized, proprietary knowledge (including product knowledge
and use and application knowledge), recipes, formulae, product formulations,
processes, product designs, specifications, quality control, procedures,
manufacturing, engineering and other drawings, computer data bases and software,
technology, other intangibles, technical information, safety information,
engineering data and design and engineering specifications, research records,
market surveys and all promotional literature, customer and supplier lists and
similar data.

 

“knowledge” shall have the meaning as set forth in Section 10.11.

 

73

--------------------------------------------------------------------------------


 

“Labor Contact” shall have the meaning set forth in Section 1.1(g).

 

“Leased Miscellaneous Vehicles” means the vehicles identified on
Schedule 1.1(f) as “Leased Miscellaneous Vehicles”, as such schedule may be
amended by Seller to reflect dispositions of any such Vehicles in the ordinary
course of the DSD Business, including dispositions as a result of lease
terminations, casualties, obsolescence or the like.

 

“Leased Real Property” shall mean the Transferred Facilities listed in Exhibit A
and designated therein as leased by Seller and transferred to Realty, including
all leasehold or subleasehold estates and other rights to use or occupy any
land, buildings, structures, improvements, fixtures or other interest in real
property held by Realty.

 

“Leased Route Trucks” means the route trucks identified on Schedule 1.1(f) as
“Leased Route Trucks”, as such schedule may be amended by Seller, subject to
Section 6.6(b), to reflect dispositions of any such Vehicles in the ordinary
course of the DSD Business, including dispositions as a result of lease
terminations, casualties, obsolescence or the like.

 

“Leased Sales Vehicles” means the vehicles identified on Schedule 1.1(f) as
“Leased Sales Vehicles”, as such schedule may be amended by Seller to reflect
dispositions of any such Vehicles in the ordinary course of the DSD Business,
including dispositions as a result of lease terminations, casualties,
obsolescence or the like.

 

“Leased Service Trucks” means the service trucks and other vehicles identified
on Schedule 1.1(f) as “Leased Service Trucks”, as such schedule may be amended
by Seller, subject to Section 6.6(b), to reflect dispositions of any such
Vehicles in the ordinary course of the DSD Business, including dispositions as a
result of lease terminations, casualties, obsolescence or the like.

 

“Leased Vehicles” means the Leased Route Trucks, Leased Sales Vehicles, Leased
Service Trucks and Leased Miscellaneous Vehicles.

 

“Liability” shall mean any obligation or liability (including accounts payable)
of any kind or nature, absolute or contingent, known or unknown, liquidated or
unliquidated, asserted or unasserted, whether accrued or unaccrued, whether due
or to become due and regardless of when or by whom asserted, including any
Liability for Taxes.

 

“Lien” shall have the meaning set forth in Section 1.1.

 

“Liquid Coffee” shall have the meaning set forth in Section 1.3(b).

 

“Liquid Coffee Business” shall have the meaning set forth in Section 1.3(b).

 

“Liquid Coffee Distribution Agreement” shall have the meaning set forth in
Section 3.2(d)(viii).

 

74

--------------------------------------------------------------------------------


 

“Losses” shall mean all damages, penalties, interest, fines, costs, amounts paid
in settlement, obligations, losses, expenses and fees (including court costs,
costs of investigation and reasonable attorneys’ fees and expenses) or other
Liabilities relating to any actions (whether in law, equity or in an alternative
proceeding), suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, Judgments, orders, decrees or rulings of any
nature (whether or not involving a third party claim).

 

“Machines” means brewed and liquid coffee equipment, including coffee brewers
and grinders, cocoa and cappuccino dispensing machines, and similar machines.

 

“Material Adverse Effect” shall have the meaning set forth in Section 4.8(a).

 

“Material Contracts” shall have the meaning set forth in Section 4.17(a).

 

“Mini Basket” shall have the meaning set forth in Section 8.6(a).

 

“Mixed Use Contracts” shall mean each of the Contracts (other than Purchased
Contracts) which are legally binding to which any Seller Party is a party or is
bound and which relate not only to the DSD Business, but also to other products
or businesses of the Seller Parties, but shall not include any Contracts that
are Excluded Assets.

 

“Moonachie” shall mean that certain facility located at Moonachie, NJ in
Exhibit A.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 3(37) of ERISA, Section 4001(a)(3) of ERISA or Section 414(f) of the
Code.

 

“Note” shall have the meaning set forth in Section 2.1(b).

 

“NSO Business” shall mean Seller’s business of manufacturing, processing,
packaging, marketing, distributing and selling of coffee, tea and related
products through Seller’s national sales organization food service business.

 

“Oklahoma City Plant” shall mean those certain parcels of real estate commonly
known as 1313 N. Broadway Ext., Oklahoma City, OK on Exhibit A.

 

“Operational Agreements” shall have the meaning set forth in Section 3.2(d).

 

“Option Agreement” shall have the meaning set forth in Section 3.2(g).

 

“OSHA” shall have the meaning set forth in Section 4.10(b).

 

“Other Intellectual Property” means, except for Trademarks, Trade Names and
domain names, all of the following that relate exclusively to the DSD Business,
wherever such rights exist, including the right to recover for any past
infringement:  (i) Know-how, but only to the extent used in the United States,
(ii) proprietary rights in trade dress and packaging with respect

 

75

--------------------------------------------------------------------------------


 

to the Trademarks and Trade Names set forth on Schedules 1.1(a)-1 and 2,
(iii) shop rights; (iv) copyrightable works, registered copyrights, and
applications, registrations and renewals in connection therewith, (v) inventions
(whether patentable or unpatentable and whether or not reduced to practice) and
all improvements thereto, (vi) Patents, (vii) trade secrets, but only to the
extent used in the United States, and (viii) all other intellectual property
rights of the Seller Parties that relate exclusively to the DSD Business and are
used in the United States, but not Seller’s right or license to refer to product
as “100% Columbian Coffee”.

 

“Owned Miscellaneous Vehicles” means the vehicles used exclusively by Hired
Personnel who are hired by Buyer at Closing, and all other vehicles owned by
Seller and located at the Transferred Facilities at the Closing and not
constituting Owned Route Trucks or Owned Service Trucks, as identified on
Schedule 4.13-2 as “Owned Miscellaneous Vehicles”, as such schedule may be
amended by Seller to reflect dispositions of any such Vehicles in the ordinary
course of the DSD Business, including dispositions as a result of casualties,
obsolescence or the like.

 

“Owned Real Property” shall mean the Transferred Facilities listed in Exhibit A
and designated as owned by Seller, together with all rights, rights of way,
easements, appurtenances, improvements, fixtures, etc. in any manner belonging
to, or pertaining to such tract(s) or parcel(s) of land.

 

“Owned Route Trucks” means the route trucks owned by Seller and identified on
Schedule 4.13-2 as “Owned Route Trucks”, as such schedule may be amended by
Seller, subject to Section 6.6(b), to reflect dispositions of any such Vehicles
in the ordinary course of the DSD Business, including dispositions as a result
of casualties, obsolescence or the like.

 

“Owned Service Trucks” means the service trucks and other vehicles owned by
Seller and identified on Schedule 4.13.2 as “Owned Service Trucks”, as such
schedule may be amended by Seller, subject to Section 6.6(b), to reflect
dispositions of any such Vehicles in the ordinary course of the DSD Business,
including dispositions as a result of casualties, obsolescence or the like.

 

“Owned Vehicles” means the Owned Route Trucks, Owned Service Trucks and Owned
Miscellaneous Vehicles.

 

“Patents” means patents (including all reissues, reexaminations, divisions,
continuations, continuations in part, revisions, renewals and extensions
thereof), utility models, provisional patent applications, patent applications
and patent disclosures.

 

“Permits” shall mean licenses, permits, franchises, approvals, authorizations,
consents, registrations, certificates, variances, or orders of, or filings with,
any Governmental Authority, whether federal, state or local, necessary for the
past or present conduct of, or relating to the past or present operation of, the
DSD Business.

 

76

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean with respect to each parcel of Owned Real
Property:  (a) all real estate taxes and assessments, both general and special,
not yet due or payable; (b) zoning and building ordinances and subdivision and
land use regulations; (c) all instruments recorded in the real estate records of
the jurisdiction in which such Real Property is located that affect the status
of title to the Owned Real Property; and (d) all matters of survey and all other
matters with respect to such Owned Real Property which are set forth on
Schedule 7.1(d).

 

“Permitted Liens” means (i) mechanics’, carriers’, workers’ warehouseman’s,
materialman’s, repairman’s, landlords’, or other Liens arising or incurred in
the ordinary course of the DSD Business with respect to charges not yet due and
payable, (ii) security interests of equipment lessors to evidence title
retention; (iii) statutory liens for current Taxes or assessments not yet due or
payable, and (iv) with respect to the Owned Real Property only, Permitted
Encumbrances.

 

“Permitted Stipulated Updates” shall have the meaning set forth in
Section 6.6(a).

 

“Person” means any individual, Governmental Authority, corporation, association,
partnership (general or limited), joint venture, trust, estate, limited
liability company or other legal entity or organization.

 

“Personal Property Leases” shall have the meaning set forth in Section 1.1(f).

 

“Prepaid Expenses” shall have the meaning set forth in Section 1.1(m).

 

“Prepaid Statement” shall have the meaning set forth in Section 2.6(a).

 

“Prior Customers” shall have the meaning set forth in Section 4.25.

 

“Product Liability Claim” means Claims against Seller relating to any product of
the DSD Business processed, manufactured, marketed, labeled or sold by Seller or
any of its Affiliates and alleged to have been defective, or improperly
processed, manufactured, marketed, labeled or sold.

 

“Products” means Seller’s products distributed and sold through the DSD Business
including coffee, tea, and related products and sauces and dressings.

 

“Prohibited Area” shall have the meaning set forth in Section 6.18.

 

“Prohibited Business” shall have the meaning set forth in Section 6.18.

 

“Promotional Expenses” shall have the meaning set forth in Section 1.4(e).

 

77

--------------------------------------------------------------------------------


 

“Proprietary Rights” shall mean (i) Patents, (ii) Trademarks, (iii) Trade Names,
(iv) Know-how, (v) proprietary rights in trade dress and packaging, (vi) shop
rights, (v) copyrightable works, copyrights, and applications, registrations and
renewals in connection therewith, (vi) inventions (whether patentable or
unpatentable and whether or not reduced to practice) and all improvements
thereto, (vii) trade secrets, (viii) websites and domain names, (ix) computer
software (including source code, executable code, applets, interfaces, scripts,
screen designs, menus and menu structures, design and programming tools, data,
databases and related documentation), and (x) all other intellectual property
rights of the applicable Person, in each case whether registered or not and in
each case wherever such rights exist throughout the world and including the
right to recover for any past infringement.

 

“Purchase Price” shall have the meaning set forth in Section 2.1(a).

 

“Purchased Assets” shall have the meaning set forth in Section 1.1.

 

“Purchased Consumable Inventory” shall have the meaning set forth in
Section 1.1(d).

 

“Purchased Contracts” shall have the meaning set forth in Section 1.1(g).

 

“Qualified Plans” shall have the meaning set forth in Section 4.19(c).

 

“Real Property Leases” shall mean all leases, subleases, licenses, concessions
and other agreements (written or oral), including all amendments, extensions,
renewals, guaranties and other agreements with respect thereto, pursuant to
which Realty hold any Leased Real Property, including the right to all security
deposits and other amounts and instruments deposited by or on behalf of any
Seller Party or Realty thereunder.

 

“Realty” shall have the meaning set forth in the Preamble.

 

“Release” shall have the meaning set forth in Section 6.8.

 

“Representatives” shall mean any officer, director, principal, attorney, agent,
employee or other representative.

 

“Retained Names and Marks” shall have the meaning set forth in Section 6.13(a).

 

“Route Trucks” means Owned Route Trucks and Leased Route Trucks.

 

“Routes” shall have the meaning set forth in Section 4.13(a).

 

“St. Louis Park” shall mean that certain facility located at St. Louis Park, MN
in Exhibit A.

 

“Saramar” shall have the meaning set forth in the Preamble.

 

78

--------------------------------------------------------------------------------


 

“Sauce Business” shall mean the business that Richelieu Foods, Inc., acquired
from Seller of manufacturing, processing, packaging, marketing, selling, and
distributing sauces and dressing (collectively, “Sauces”) (and not for sale
through retail channels to end user consumers, whether sauces and dressings are
sold individually or as part of any other product manufactured, processed, sold
or distributed to retailers for sale to consumers).

 

“Sauce Supply Agreement” shall mean the agreement with Richelieu Foods, Inc.
relating to the supply of sauces and dressings distributed and sold as part of
the DSD Sauce Business, and as set forth in Section 3.2(d)(ix).

 

“Sauces” shall have the meaning set forth in the definition of Sauce Business.

 

“Schedule” shall mean all schedules attached to the Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

“Security Agreement” shall have the meaning set forth in Section 2.1(b).

 

“Seller” shall have the meaning set forth in the Preamble.

 

“Seller Co-Pack Agreement” shall have the meaning set forth in
Section 3.2(d)(vii).

 

“Seller Expense Reimbursement” shall have the meaning set forth in
Section 2.7(a).

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 8.3.

 

“Seller Party” or “Seller Parties” or shall have the meaning set forth in the
Preamble.

 

“Seller Receivables” shall have the meaning set forth in Section 6.20.

 

“Seller Trademark License Agreement” shall have the meaning set forth in
Section 3.2(d)(i).

 

“Seller Transition Services Agreement” shall have the meaning set forth in
Section 3.2(d)(iv).

 

“Seller’s Promotional Sales” shall have the meaning set forth in Section 2.7(a).

 

“Service Trucks” means Owned Service Trucks and Leased Service Trucks.

 

“Severance Plans” shall have the meaning set forth in Section 4.20(d).

 

“Shared Customers” means the customers of the DSD Business who purchase and
receive the Products through both the DSD Business and NSO Business.

 

79

--------------------------------------------------------------------------------


 

“Shared Promotional Expense” shall have the meaning set forth in Section 2.7(a).

 

“Spare Parts” shall mean all of the spare parts relating to any Machines.

 

“Tangible P&E” shall have the meaning ascribed to it in Section 1.1(b).

 

“Tax” or “Taxes” means all taxes imposed of any nature including, without
limitation, federal, state, local or foreign income tax, alternative or add-on
minimum tax, profits or excess profits tax, franchise tax, gross income,
adjusted gross income or gross receipts tax, employment-related tax (including,
without limitation, employee withholding or employer payroll tax, FICA or FUTA),
real or personal property tax or ad valorem tax, sales or use tax, excise tax,
windfall profits tax, customs duties, capital stock tax, transfer tax,
registration tax, estimated tax, stamp tax or duty, any withholding or back up
withholding tax, value added tax, severance tax, prohibited transaction tax,
premiums tax or occupation tax, together with any interest or any penalty,
addition to tax or additional amount imposed by any Governmental Authority
responsible for the imposition of any such tax, whether disputed or not.

 

“Taxing Authority” means any Governmental Authority responsible for the
imposition of any Tax.

 

“Third Party Claim” shall have the meaning set forth in Section 8.4(a).

 

“Title Company” shall have the meaning set forth in Section 7.1(d).

 

“Title Policy” shall have the meaning set forth in Section 7.1(d).

 

“Title Report” shall have the meaning set forth in Section 4.10(a).

 

“Total Promotional Sales” shall have the meaning set forth in Section 2.7(a).

 

“Trademarks” shall mean trademarks, service marks, brand marks, registrations
thereof, pending applications for registration thereof and such unregistered
rights with respect thereto which are used in the business of the applicable
Person.

 

“Trade Names” shall mean (i) trade names, (ii) brand names, (iii) product names;
and (iv) logos and all other related names and slogans, registrations thereof
and such unregulated rights with respect thereto which are used in the business
of the applicable Person.

 

“Transferred Facilities” shall mean the Owned Real Property or Leased Real
Property to be transferred to Buyer as designated on Exhibit A.

 

“Unanticipated Changes” shall have the meaning set forth in Section 6.6(a).

 

“Vacation Reimbursement” shall have the meaning set forth in Section 6.2(a).

 

80

--------------------------------------------------------------------------------


 

“Valuation Methodology” shall have the meaning set forth in Section 2.6(a).

 

“Valuation Report Costs” shall have the meaning set forth in Section 6.4(d).

 

“Vehicles” means the Owned Vehicles and Leased Vehicles.

 

“WARN Act” shall have the meaning set forth in Section 4.20(c).

 

“Waiver Request Costs” shall have the meaning set forth in Section 6.4(c).

 

(SIGNATURES ON NEXT PAGE)

 

81

--------------------------------------------------------------------------------


 

The parties hereto have caused this Asset Purchase Agreement to be duly executed
as of the day and year first above written.

 

 

SARA LEE CORPORATION

 

 

 

 

 

By:

 /s/ Aaron E. Alt

 

Name: Aaron E. Alt

 

Title: Senior Vice President

 

 

 

SARAMAR, LLC

 

 

 

 

 

By:

 /s/ Mark S. Silver

 

Name: Mark S. Silver

 

Title: Vice President and Assistant Secretary

 

 

 

FARMER BROS. CO.

 

 

 

 

 

By:

 /s/ Roger M. Laverty III

 

Name: Roger M. Laverty III

 

Title: President and Chief Executive Officer

 

Signature Page of Sara Lee Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Facilities

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Seller Trademark License Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Buyer Trademark License Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Superior Trademark License Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Seller Transition Services Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of Cappuccino and Cocoa Transition Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Form of Buyer Co-Pack

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Form of Seller Co-Pack

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Form of Liquid Coffee Distribution Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Form of Green Coffee and Tea Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Form of Formula License Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Form of Foreign Investment in Real Property Tax Act Affidavit

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

Form of Option Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

Historical Financial Statements

 

--------------------------------------------------------------------------------